Exhibit 10.4

EXECUTION COPY

 

 

 

 

LOGO [g52344g1029014848985.jpg]

AMENDED AND RESTATED

CREDIT AGREEMENT

dated as of

October 29, 2020

among

UNISYS CORPORATION

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A., and

BANK OF AMERICA, N.A.

as Joint Bookrunners and Joint Lead Arrangers

 

 

 

ASSET BASED LENDING



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I Definitions

     1  

SECTION 1.01.

  Defined Terms      1  

SECTION 1.02.

  Classification of Loans and Borrowings      55  

SECTION 1.03.

  Terms Generally      55  

SECTION 1.04.

  Accounting Terms; GAAP      56  

SECTION 1.05.

  Pro Forma Adjustments for Acquisitions and Dispositions      56  

SECTION 1.06.

  Status of Obligations      57  

SECTION 1.07.

  Interest Rates; LIBOR Notifications      57  

SECTION 1.08.

  Divisions      57  

SECTION 1.09.

  Letters of Credit      58  

SECTION 1.10.

  Amendment and Restatement of Existing Credit Agreement; General
Reaffirmations; Existing Loan Documents      58  

ARTICLE II The Credits

     60  

SECTION 2.01.

  Commitments      60  

SECTION 2.02.

  Loans and Borrowings      60  

SECTION 2.03.

  Requests for Borrowings      61  

SECTION 2.04.

  Protective Advances      61  

SECTION 2.05.

  Swingline Loans and Overadvances      62  

SECTION 2.06.

  Letters of Credit      64  

SECTION 2.07.

  Funding of Borrowings      70  

SECTION 2.08.

  Interest Elections      70  

SECTION 2.09.

  Termination and Reduction of Commitments; Increase of Revolving Commitments   
  72  

SECTION 2.10.

  Repayment and Amortization of Loans; Evidence of Debt      74  

SECTION 2.11.

  Prepayment of Loans      75  

SECTION 2.12.

  Fees      75  

SECTION 2.13.

  Interest      76  

SECTION 2.14.

  Alternate Rate of Interest; Illegality      77  

SECTION 2.15.

  Increased Costs      80  

SECTION 2.16.

  Break Funding Payments      81  

SECTION 2.17.

  Withholding of Taxes; Gross-Up      81  

SECTION 2.18.

  Payments Generally; Allocation of Proceeds; Sharing of Set-offs      85  

SECTION 2.19.

  Mitigation Obligations; Replacement of Lenders      88  

SECTION 2.20.

  Defaulting Lenders      89  

SECTION 2.21.

  Returned Payments      92  

SECTION 2.22.

  Banking Products and Secured Rate Contracts      92  

ARTICLE III Representations and Warranties

     92  

SECTION 3.01.

  Corporate Existence and Power      92  

SECTION 3.02.

  Corporate Authorization; No Contravention      93  

SECTION 3.03.

  Governmental Authorization      93  

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

  Binding Effect      94  

SECTION 3.05.

  Litigation      94  

SECTION 3.06.

  No Default      94  

SECTION 3.07.

  ERISA Compliance      94  

SECTION 3.08.

  Use of Proceeds; Margin Regulations      95  

SECTION 3.09.

  Ownership of Property; Liens      95  

SECTION 3.10.

  Taxes      95  

SECTION 3.11.

  Financial Condition      96  

SECTION 3.12.

  Environmental Matters      96  

SECTION 3.13.

  Regulated Entities      97  

SECTION 3.14.

  Solvency      97  

SECTION 3.15.

  Labor Relations      97  

SECTION 3.16.

  Intellectual Property      97  

SECTION 3.17.

  [Reserved]      98  

SECTION 3.18.

  Insurance      98  

SECTION 3.19.

  Subsidiaries      98  

SECTION 3.20.

  Jurisdiction of Organization; Chief Executive Office      98  

SECTION 3.21.

  Locations of Books and Records      98  

SECTION 3.22.

  Deposit Accounts and Securities Accounts      98  

SECTION 3.23.

  Bonding      98  

SECTION 3.24.

  Full Disclosure      98  

SECTION 3.25.

  Anti-Corruption Laws and Sanctions      99  

SECTION 3.26.

  Senior Notes      99  

SECTION 3.27.

  No Swap Agreements Secured by ABL Priority Collateral      99  

SECTION 3.28.

  Affected Financial Institutions      99  

SECTION 3.29.

  No Burdensome Restrictions      99  

SECTION 3.30.

  Plan Assets; Prohibited Transactions      99  

ARTICLE IV Conditions

     100  

SECTION 4.01.

  Restatement Effective Date      100  

SECTION 4.02.

  Each Credit Event      103  

ARTICLE V Affirmative Covenants

     104  

SECTION 5.01.

  Financial Statements      104  

SECTION 5.02.

  Reports; Certificates; Other Information      105  

SECTION 5.03.

  Notices      107  

SECTION 5.04.

  Preservation of Corporate Existence, Etc.      108  

SECTION 5.05.

  Maintenance of Property      108  

SECTION 5.06.

  Insurance      108  

SECTION 5.07.

  Payment of Obligations      109  

SECTION 5.08.

  Compliance with Laws      110  

SECTION 5.09.

  Inspection of Property and Books and Records      110  

SECTION 5.10.

  [Reserved]      111  

SECTION 5.11.

  Cash Management Systems      111  

SECTION 5.12.

  Collateral Access Agreements      112  

SECTION 5.13.

  Certain Litigation      112  

 

ii



--------------------------------------------------------------------------------

SECTION 5.14.

  Further Assurances; Guaranties; Additional Collateral      112  

SECTION 5.15.

  Depository Banks      115  

SECTION 5.16.

  Post-Closing Matters      115  

ARTICLE VI Negative Covenants

     115  

SECTION 6.01.

  Limitation on Liens      115  

SECTION 6.02.

  Disposition of Assets      119  

SECTION 6.03.

  Consolidations and Mergers; Divisions      121  

SECTION 6.04.

  Acquisitions; Loans and Investments      121  

SECTION 6.05.

  Limitation on Indebtedness      123  

SECTION 6.06.

  Use of Proceeds      128  

SECTION 6.07.

  Compliance with ERISA      128  

SECTION 6.08.

  Restricted Payments      129  

SECTION 6.09.

  Change in Business      130  

SECTION 6.10.

  Changes in Accounting, Name or Jurisdiction of Organization      130  

SECTION 6.11.

  Amendments to Note Documents or Subordinated Indebtedness Documents      130  

SECTION 6.12.

  No Negative Pledges      131  

SECTION 6.13.

  Prepayments of Other Indebtedness      131  

SECTION 6.14.

  Chattel Paper      132  

SECTION 6.15.

  Sale and Leaseback Transactions      132  

SECTION 6.16.

  Swap Agreements      132  

SECTION 6.17.

  Transactions with Affiliates      132  

SECTION 6.18.

  Fixed Charge Coverage Ratio      133  

ARTICLE VII Events of Default

     134  

ARTICLE VIII The Administrative Agent

     137  

SECTION 8.01.

  Appointment      137  

SECTION 8.02.

  Rights as a Lender      137  

SECTION 8.03.

  Duties and Obligations      138  

SECTION 8.04.

  Reliance      138  

SECTION 8.05.

  Actions through Sub-Agents      138  

SECTION 8.06.

  Resignation      139  

SECTION 8.07.

  Non-Reliance      140  

SECTION 8.08.

  Certain ERISA Matters      140  

SECTION 8.09.

  Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties      142  

SECTION 8.10.

  Credit Bidding      142  

SECTION 8.11.

  Flood Laws      143  

SECTION 8.12.

  Intercreditor Agreements      144  

ARTICLE IX Miscellaneous

     144  

SECTION 9.01.

  Notices      144  

SECTION 9.02.

  Waivers; Amendments      146  

SECTION 9.03.

  Expenses; Indemnity; Damage Waiver      149  

SECTION 9.04.

  Successors and Assigns      151  

 

iii



--------------------------------------------------------------------------------

SECTION 9.05.

  Survival      155  

SECTION 9.06.

  Counterparts; Integration; Effectiveness; Electronic Execution      156  

SECTION 9.07.

  Severability      157  

SECTION 9.08.

  Right of Setoff      157  

SECTION 9.09.

  Governing Law; Jurisdiction; Consent to Service of Process      158  

SECTION 9.10.

  WAIVER OF JURY TRIAL      159  

SECTION 9.11.

  Headings      159  

SECTION 9.12.

  Confidentiality      159  

SECTION 9.13.

  Several Obligations; Nonreliance; Violation of Law      160  

SECTION 9.14.

  USA PATRIOT Act      160  

SECTION 9.15.

  Disclosure      160  

SECTION 9.16.

  Appointment for Perfection      161  

SECTION 9.17.

  Interest Rate Limitation      161  

SECTION 9.18.

  Marketing Consent      161  

SECTION 9.19.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      161
 

SECTION 9.20.

  No Fiduciary Duty      162  

SECTION 9.21.

  Acknowledgment Regarding Any Supported QFCs      162  

ARTICLE X Loan Guaranty

     163  

SECTION 10.01.

  Guaranty      163  

SECTION 10.02.

  Guaranty of Payment      164  

SECTION 10.03.

  No Discharge or Diminishment of Loan Guaranty      164  

SECTION 10.04.

  Defenses Waived      165  

SECTION 10.05.

  Rights of Subrogation      165  

SECTION 10.06.

  Reinstatement; Stay of Acceleration      165  

SECTION 10.07.

  Information      166  

SECTION 10.08.

  Termination      166  

SECTION 10.09.

  [Reserved]      166  

SECTION 10.10.

  Maximum Liability      166  

SECTION 10.11.

  Contribution      166  

SECTION 10.12.

  Liability Cumulative      167  

SECTION 10.13.

  Keepwell      167  

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

Commitment Schedule

Departing Lender Schedule

Schedule 1.01 -- Specified JVs

Schedule 2.06 – Existing Letters of Credit

Schedule 3.05 -- Litigation

Schedule 3.07 -- ERISA

Schedule 3.09 -- Material Real Estate

Schedule 3.12 -- Environmental Matters

Schedule 3.15 -- Labor Relations

Schedule 3.16 – Intellectual Property

Schedule 3.18 -- Insurance

Schedule 3.19 -- Capitalization and Subsidiaries

Schedule 3.20 – Jurisdiction of Organization; Chief Executive Office

Schedule 3.21 -- Books and Records

Schedule 3.22 -- Deposit Accounts and Securities Accounts

Schedule 3.23 – Bonding

Schedule 5.16 – Post-Closing Matters

Schedule 6.01 -- Existing Liens

Schedule 6.04 -- Existing Investments

Schedule 6.05 -- Existing Indebtedness

EXHIBITS:

Exhibit A-- Form of Assignment and Assumption

Exhibit B -- Reserved

Exhibit C -- Form of Borrowing Base Certificate

Exhibit D -- Form of Compliance Certificate

Exhibit E -- Joinder Agreement

Exhibit F-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-2 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-3 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit F-4 -- U.S. Tax Certificate (For Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 29, 2020 (as it may be
amended or modified from time to time, this “Agreement”) among UNISYS
CORPORATION, as Borrower, the other Loan Parties party hereto, the Lenders party
hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2021 Convertible Senior Notes” means the unsecured 5.50% Convertible Senior
Notes Due 2021 issued by the Borrower pursuant to the 2021 Convertible Senior
Notes Indenture.

“2021 Convertible Senior Notes Indenture” means the Indenture dated as of
March 15, 2016 between the Borrower and Wells Fargo Bank, National Association,
in its capacity as “Trustee” thereunder (or any successor “Trustee” thereunder).

“2027 Notes” means the 6.875% senior secured notes issued by the Borrower in an
aggregate principal amount of $485,000,000 pursuant to the 2027 Notes Indenture.

“2027 Notes Collateral Account” means the “Collateral Account” as defined in the
2027 Notes Collateral Trust Agreement as in effect on the Restatement Effective
Date.

“2027 Notes Collateral Trust Agreement” means the Collateral Trust Agreement
dated as of October 29, 2020, among the Borrower, the subsidiary guarantors from
time to time party thereto, Wells Fargo Bank, National Association, in its
capacity as “Notes Trustee”, the other pari passu lien representatives from time
to time party thereto, and the 2027 Notes Collateral Trustee.

“2027 Notes Collateral Trustee” has the meaning assigned to such term in the
definition of 2027 Notes Indenture.

“2027 Notes Indenture” means the Indenture dated as of October 29, 2020 among
the Borrower, the subsidiary guarantors party thereto and Wells Fargo Bank,
National Association, in its capacity as “Trustee” and “Collateral Trustee”
thereunder (in such latter capacity, the “2027 Notes Collateral Trustee”) (or
any successor “Trustee” or “Collateral Trustee” thereunder).

“ABL Priority Collateral” means all now owned or hereafter acquired:

(a) “accounts” and “payment intangibles,” other than “payment intangibles” (in
each case, as defined in Article 9 of the UCC) which constitute identifiable
proceeds of collateral which is not ABL Priority Collateral;

 

1



--------------------------------------------------------------------------------

(b) “deposit accounts” (as defined in Article 9 of the UCC), “securities
accounts” (as defined in Article 8 of the UCC) (in each case, other than any
Non-ABL Collateral Account), including all monies, “uncertificated securities,”
(other than Equity Interests of Subsidiaries of any Loan Party) “securities
entitlements” and “financial assets” (as defined in Article 8 of the UCC)
contained therein (including all cash, marketable securities and other funds
held in or on deposit in either of the foregoing), “instruments” (as defined in
Article 9 of the UCC), including intercompany notes of Subsidiaries,
intercompany Indebtedness (whether or not evidenced by an instrument, a note or
otherwise), and “chattel paper” (as defined in Article 9 of the UCC);

(c) general intangibles pertaining to the other items of property included
within clauses (a), (b), (d), (e) and (f) of this definition of ABL Priority
Collateral, including, without limitation, all contingent rights with respect to
warranties on accounts which are not yet “payment intangibles” (as defined in
Article 9 of the UCC) (other than Equity Interests of Subsidiaries of any Loan
Party and Intellectual Property);

(d) “records” (as defined in Article 9 of the UCC), “supporting obligations” (as
defined in Article 9 of the UCC) and related “letters of credit” (as defined in
Article 5 of the UCC), commercial tort claims or other claims and causes of
action, in each case, to the extent related primarily to any of the foregoing;

(e) all books, records and information relating to the foregoing (including
without limitation all books, records, information, databases and customer
lists, whether tangible or electronic, that contain any information relating to
any of the foregoing); and

(f) substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing, except to
the extent that any item of property included in clauses (a) through (f)
includes Excluded Assets;

provided that, notwithstanding anything to the contrary contained in the
foregoing, ABL Priority Collateral shall include without limitation any proceeds
from the disposition of “inventory” (as defined in Article 9 of the UCC) sold by
the Borrower in the ordinary course of business; provided, further, that in
connection with Non-ABL Priority Lien Debt permitted hereunder (including,
without limitation the 2027 Notes), ABL Priority Collateral may exclude
identifiable cash proceeds from a sale, lease, conveyance or other disposition
of other Collateral (other than ABL Priority Collateral or inventory sold by the
Loan Parties in the ordinary course of business) that have been deposited in the
2027 Notes Collateral Account or any other deposit accounts and/or securities
accounts holding solely such proceeds (each, together with the 2027 Notes
Collateral Account, a “Non-ABL Collateral Account”) in accordance with the terms
of any applicable Non-ABL Priority Security Documents and Intercreditor
Agreement.

“ABR”, when used in reference to (a) a rate of interest, refers to the Alternate
Base Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or the
Loans comprising such Borrowing, bear interest at a rate determined by reference
to the Alternate Base Rate.

 

2



--------------------------------------------------------------------------------

“Account” means, as of any date of determination, all “accounts” (as such term
is defined in the UCC) of any Loan Party, including, without limitation, the
unpaid portion of the obligation of a customer of the Borrower in respect of
inventory purchased by and shipped to such customer and/or the rendition of
services by the Borrower, as stated on the respective invoice of the Borrower.

“Account Debtor” means any customer of a Loan Party or other Person obligated on
or under an Account. In the case of Government Accounts, each agency,
department, independent establishment, commission, administration, authority,
board or bureau of the United States federal government or any state or
municipality thereof, or any corporation in which the United States has a
proprietary interest, shall be deemed to be a separate customer or Person.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.

“Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Restatement
Effective Date, the Aggregate Revolving Commitment is $145,000,000.

 

3



--------------------------------------------------------------------------------

“Aggregate Revolving Exposure” means, at any time, the aggregate Credit Exposure
of all the Lenders at such time.

“A.L.T.A.” means the American Land Title Association.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 (for the avoidance of doubt,
only until the Benchmark Replacement has been determined pursuant to
Section 2.14(c)), then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.50%, such rate shall be deemed to be 1.50%
for purposes of this Agreement.

“Ancillary Document” has the meaning assigned to it in Section 9.06(b).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Measurement Period” means, with respect to any calculation of the
Billed Dilution Reserve or the Unbilled Dilution Reserve (and the applicable
Dilution Reserve Ratio with respect thereto), the most recently completed
twelve-month period, or, at the option of the Administrative Agent in its
Permitted Discretion, any lesser period of between one and twelve months.

“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Revolving Commitment
and the denominator of which is the Aggregate Revolving Commitment (provided
that, if the Revolving Commitments have terminated or expired, the Applicable
Percentage shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Protective Advances or
with respect to the Aggregate Credit Exposure, a percentage based upon its share
of the Aggregate Credit Exposure and the unused Commitments; provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the unused fees payable hereunder, as the case may be, the applicable rate
per annum set forth below under the caption “ABR Spread”, “Eurodollar Spread” or
“Unused Fee Rate”, as the case may be, based upon the Average Quarterly
Availability during the most recently ended Fiscal Quarter of the Borrower;
provided that the “Applicable Rate” shall be the applicable rates per annum set
forth below in Category 1 during the period from the Restatement Effective Date
to, and including, the last day of the first full fiscal quarter of the Borrower
ending after the Restatement Effective Date:

 

Average Quarterly

Availability

   ABR
Spread     Eurodollar
Spread     Unused Fee
Rate  

Category 1

> 66.6% of the Aggregate Revolving Commitment

     1.25 %      2.25 %      0.50 % 

Category 2

< 66.6% of the Aggregate Revolving Commitment but

> 33.3% of the Aggregate Revolving Commitment

     1.50 %      2.50 %      0.375 % 

Category 3

< 33.3% of the Aggregate Revolving Commitment

     1.75 %      2.75 %      0.375 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in Average Quarterly Availability shall be effective during the period
beginning on the first day of each Fiscal Quarter of the Borrower and ending on
the last day of such Fiscal Quarter, it being understood and agreed that, for
purposes of determining the Applicable Rate on the first day of any Fiscal
Quarter of the Borrower, the Average Quarterly Availability during the most
recently ended Fiscal Quarter of the Borrower shall be used. Notwithstanding the
foregoing, the Average Quarterly Availability shall be deemed to be in Category
3 at the option of the Administrative Agent or at the request of the Required
Lenders if the Borrower fails to deliver any Borrowing Base Certificate or
related information required to be delivered by it pursuant to Section 5.02,
during the period from the expiration of the time for delivery thereof until
each such Borrowing Base Certificate and related information is so delivered.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Assignment of Claims Trigger Event” means, as of any date of determination,
that Availability is less than the greater of (i) $50,750,000 and (ii) 35% of
the Aggregate Revolving Commitment at such time. Upon the occurrence of an
Assignment of Claims Trigger Event, such Assignment of Claims Trigger Event
shall be deemed to be continuing until the first date on which at all times
during the preceding thirty (30) consecutive days, Availability shall have been
greater than the greater of (i) $50,750,000 and (ii) 35% of the Aggregate
Revolving Commitment.

 

5



--------------------------------------------------------------------------------

“Attributable Debt” in respect of a Sale and Leaseback Transaction means, as at
the time of determination, the present value (discounted at the interest rate
equal to the rate of interest implicit in such transaction) of the total
obligations of the lessee for rental payments during the remaining term of the
lease included in such Sale and Leaseback Transaction (including any period for
which such lease has been extended); provided, however, that if such Sale and
Leaseback Transaction results in a Finance Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Finance Lease Obligation.”

“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Revolving Commitment and (ii) the Borrowing Base minus (b) the
Aggregate Revolving Exposure (calculated, with respect to any Defaulting Lender,
as if such Defaulting Lender had funded its Applicable Percentage of all
outstanding Borrowings).

“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

“Available Revolving Commitment” means, at any time, the Aggregate Revolving
Commitment minus the Aggregate Revolving Exposure (calculated, with respect to
any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

“Available Tenor” means, as of any date of determination and with respect to the
then-current Benchmark, as applicable, any tenor for such Benchmark or payment
period for interest calculated with reference to such Benchmark, as applicable,
that is or may be used for determining the length of an Interest Period pursuant
to this Agreement as of such date and not including, for the avoidance of doubt,
any tenor for such Benchmark that is then-removed from the definition of
“Interest Period” pursuant to clause (g) of Section 2.14.

“Average Quarterly Availability” means, for any Fiscal Quarter of the Borrower,
an amount equal to the average daily Availability during such Fiscal Quarter, as
determined by the Administrative Agent’s system of records; provided, that in
order to determine Availability on any day for purposes of this definition, the
Borrower’s Borrowing Base for such day shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.02 as of such day.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

6



--------------------------------------------------------------------------------

“Bank Product Obligations” means any and all obligations of the Loan Parties,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor) in connection with Banking Products.

“Bank Product Provider” means a Lender or an Affiliate of a Lender who has
provided Banking Products to the Borrower or any other Loan Party.

“Banking Products” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards, (c) merchant processing services,
and (d) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, any direct
debit scheme or arrangement, overdrafts, cash pooling services and interstate
depository network services).

“Banking Products Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Products
then provided or outstanding.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Benchmark” means, initially, LIBO Rate; provided that if a Benchmark Transition
Event, a Term SOFR Transition Event or an Early Opt-in Election, as applicable,
and its related Benchmark Replacement Date have occurred with respect to LIBO
Rate or the then-current Benchmark, then “Benchmark” means the applicable
Benchmark Replacement to the extent that such Benchmark Replacement has replaced
such prior benchmark rate pursuant to clause (c) or clause (d) of Section 2.14.

“Benchmark Replacement” means, for any Available Tenor, the first alternative
set forth in the order below that can be determined by the Administrative Agent
for the applicable Benchmark Replacement Date:

(1) the sum of: (a) Term SOFR and (b) the related Benchmark Replacement
Adjustment;

(2) the sum of: (a) Daily Simple SOFR and (b) the related Benchmark Replacement
Adjustment;

(3) the sum of: (a) the alternate benchmark rate that has been selected by the
Administrative Agent and the Borrower as the replacement for the then-current
Benchmark for the applicable Corresponding Tenor giving due consideration to
(i) any selection or recommendation of a replacement benchmark rate or the
mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a
benchmark rate as a replacement for the then-current Benchmark for
dollar-denominated syndicated credit facilities at such time and (b) the related
Benchmark Replacement Adjustment;

 

7



--------------------------------------------------------------------------------

provided that, in the case of clause (1), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; provided further that, notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, upon the occurrence of a Term SOFR
Transition Event, and the delivery of a Term SOFR Notice, on the applicable
Benchmark Replacement Date the “Benchmark Replacement” shall revert to and shall
be deemed to be the sum of (a) Term SOFR and (b) the related Benchmark
Replacement Adjustment, as set forth in clause (1) of this definition (subject
to the first proviso above).

If the Benchmark Replacement as determined pursuant to clause (1), (2) or
(3) above would be less than the Floor, the Benchmark Replacement will be deemed
to be the Floor for the purposes of this Agreement and the other Loan Documents.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

(1) for purposes of clauses (1) and (2) of the definition of “Benchmark
Replacement,” the first alternative set forth in the order below that can be
determined by the Administrative Agent:

(a) the spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) as of the
Reference Time such Benchmark Replacement is first set for such Interest Period
that has been selected or recommended by the Relevant Governmental Body for the
replacement of such Benchmark with the applicable Unadjusted Benchmark
Replacement for the applicable Corresponding Tenor;

(b) the spread adjustment (which may be a positive or negative value or zero) as
of the Reference Time such Benchmark Replacement is first set for such Interest
Period that would apply to the fallback rate for a derivative transaction
referencing the ISDA Definitions to be effective upon an index cessation event
with respect to such Benchmark for the applicable Corresponding Tenor; and

(2) for purposes of clause (3) of the definition of “Benchmark Replacement,” the
spread adjustment, or method for calculating or determining such spread
adjustment, (which may be a positive or negative value or zero) that has been
selected by the Administrative Agent and the Borrower for the applicable
Corresponding Tenor giving due consideration to (i) any selection or
recommendation of a spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of such Benchmark with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body on
the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for
dollar-denominated syndicated credit facilities;

 

8



--------------------------------------------------------------------------------

provided that, in the case of clause (1) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Administrative Agent in its
reasonable discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of such Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement and the other Loan Documents).

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to the then-current Benchmark:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
such Benchmark (or the published component used in the calculation thereof)
permanently or indefinitely ceases to provide all Available Tenors of such
Benchmark (or such component thereof);

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein;

(3) in the case of a Term SOFR Transition Event, the date that is thirty
(30) days after the date a Term SOFR Notice is provided to the Lenders and the
Borrower pursuant to Section 2.14(d); or

(4) in the case of an Early Opt-in Election, the sixth (6th) Business Day after
the date notice of such Early Opt-in Election is provided to the Lenders, so
long as the Administrative Agent has not received, by 5:00 p.m. (New York City
time) on the fifth (5th) Business Day after the date notice of such Early Opt-in
Election is provided to the Lenders, written notice of objection to such Early
Opt-in Election from Lenders comprising the Required Lenders.

For the avoidance of doubt, (i) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (ii) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (1) or (2) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

9



--------------------------------------------------------------------------------

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

(1) a public statement or publication of information by or on behalf of the
administrator of such Benchmark (or the published component used in the
calculation thereof) announcing that such administrator has ceased or will cease
to provide all Available Tenors of such Benchmark (or such component thereof),
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
any Available Tenor of such Benchmark (or such component thereof);

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof), the Board, the NYFRB, an insolvency official
with jurisdiction over the administrator for such Benchmark (or such component),
a resolution authority with jurisdiction over the administrator for such
Benchmark (or such component) or a court or an entity with similar insolvency or
resolution authority over the administrator for such Benchmark (or such
component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component thereof) permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide any Available Tenor of such
Benchmark (or such component thereof); or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of such Benchmark (or the published component
used in the calculation thereof) announcing that all Available Tenors of such
Benchmark (or such component thereof) are no longer representative.

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

“Benchmark Unavailability Period” means the period (if any) (x) beginning at the
time that a Benchmark Replacement Date pursuant to clauses (1) or (2) of that
definition has occurred if, at such time, no Benchmark Replacement has replaced
the then-current Benchmark for all purposes hereunder and under any Loan
Document in accordance with Section 2.14 and (y) ending at the time that a
Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document in accordance with Section 2.14.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

10



--------------------------------------------------------------------------------

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA that is governed by the laws of the United States to which any Loan Party
or any Subsidiary of any Loan Party incurs or otherwise has any obligation or
liability, contingent or otherwise.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Billed Account” means an Account in respect of which an invoice has been issued
to the related Account Debtor.

“Billed Amount” means, with respect to (i) any Billed Account, the amount billed
to the Account Debtor thereunder on the date on which the invoice with respect
thereto was generated and (ii) any Unbilled Account, prior to the time when the
invoice with respect thereto is generated, the amount of revenue recognized by
the related Borrower in accordance with GAAP in respect of such Account.

“Billed Account Dynamic Advance Rate” shall mean, as of any date of
determination, a percentage equal to the lesser of:

(i) 90%; and

(ii) 95% minus the Billed Dilution Reserve.

“Billed Dilution Reserve” shall mean, for any Applicable Measurement Period, an
amount equal to the Dilution Reserve Ratio for Billed Accounts during such
period.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Board of Directors” with respect to a Person, means the board of directors (or
similar body) of such Person or any committee thereof duly authorized to act on
behalf of such board of directors (or similar body).

“Borrower” means Unisys Corporation, a Delaware corporation.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.

“Borrowing Base” means, as of any date of determination, an amount (if positive)
equal to:

(i) the product of (A) the Billed Account Dynamic Advance Rate multiplied by
(B) the Outstanding Balance of Eligible Accounts that are Billed Accounts; plus

(ii) the lesser of:

(x) $50,000,000; and

 

11



--------------------------------------------------------------------------------

(y) the product of:

(I) the Unbilled Account Advance Rate;

multiplied by

(II) the Outstanding Balance of Eligible Accounts that are Unbilled Accounts;

minus

(iii) Reserves established by Agent at such time in its Permitted Discretion,

in each case with respect to clauses (b)(i) through (b)(iii) as set forth on the
most recent Borrowing Base Certificate delivered pursuant to this Agreement,
less Reserves established at or after the delivery of the last Borrowing Base
Certificate by the Administrative Agent in its Permitted Discretion on notice
thereof to the Borrower; plus Reserves included in the calculation of the
Borrowing Base in such Borrowing Base Certificate that the Administrative Agent
has elected by notice to the Borrower to remove from the calculation of the
Borrowing Base at such time.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit C or another form which is acceptable to the Administrative Agent in its
sole discretion.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (i) or (ii) of Section 6.12.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.

“Capital Expenditures” means, for any Person for any period, the aggregate of
all expenditures, whether or not made through the incurrence of Indebtedness, by
such Person and its Subsidiaries during such period for the acquisition,
construction, replacement, repair, substitution or improvement of fixed or
capital assets or additions to equipment, in each case required to be
capitalized under GAAP on a consolidated balance sheet of such Person.

“Cash Consideration” means, in connection with any disposition of assets by the
Borrower or any Subsidiary:

(a) cash and Cash Equivalents;

 

12



--------------------------------------------------------------------------------

(b) any liabilities (as shown on the Borrower’s or such Subsidiary’s most recent
internal balance sheet, or if incurred or accrued subsequent to the date of such
balance sheet, such liabilities that would have been shown on the Borrower’s or
such Subsidiary’s most recent balance sheet if such incurrence or accrual had
taken place on or prior to the date of such balance sheet, as determined in good
faith by the Borrower) of the Borrower or any Subsidiary (other than Excluded
Liabilities) that are assumed by the transferee of any such assets (or are
otherwise extinguished by the transferee in connection with the transactions
relating to such disposition) pursuant to a written agreement which releases or
indemnifies the Borrower or such Subsidiary from such liabilities;

(c) any securities, notes, other assets or other obligations received by the
Borrower or such Subsidiary from such transferee that are converted by the
Borrower or such Subsidiary into cash or Cash Equivalents (to the extent of the
cash or Cash Equivalents received) within 180 days following the closing of such
disposition; and

(d) any Designated Non-cash Consideration received by the Borrower or such
Subsidiary in such disposition having an aggregate Fair Market Value, taken
together with all other Designated Non-cash Consideration received pursuant to
this clause (c) since the Restatement Effective Date, not to exceed $25,000,000,
with the Fair Market Value of each item of Designated Non-cash Consideration
being determined at the time received and without giving effect to subsequent
changes in value.

“Cash Equivalents” means:

(a) United States dollars, Euros, any national currency of any participating
member state of the economic and monetary union as contemplated in the Treaty on
European Union, Australian dollars, Brazilian Reals, Indian Rupees, South
African Rand, Swiss Franc and the British pound, or other local currencies held
by the Borrower and its Subsidiaries from time to time in the ordinary course of
business;

(b) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government or, in the case of any Foreign Subsidiary, by the government of any
other member country of O.E.C.D. (provided that the full faith and credit of the
United States or such other member country of O.E.C.D., as applicable, is
pledged in support of those securities), in each case, having maturities of not
more than two years from the date of acquisition;

(c) certificates of deposit and Eurodollar time deposits with maturities of one
year or less from the date of acquisition, bankers’ acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
domestic commercial bank having (x) capital and surplus in excess of
$500,000,000 in the case of U.S. banks or (y) capital and surplus in excess of
$100,000,000 (or the U.S. dollar equivalent as of the date of determination) in
the case of non-U.S. banks;

(d) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (b) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (c) above;

 

13



--------------------------------------------------------------------------------

(e) commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s or S&P and, in each case, maturing within two years
after the date of acquisition; and

(f) investment funds investing 95% of their assets in securities of the types
described in clauses (a) through (e) above and (g) below;

(g) investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa” (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another Rating Agency) and that have portfolio assets of
at least $1,000,000,000; and

(h) demand deposits held in accounts maintained in the ordinary course of
business with commercial banks having (x) capital and surplus in excess of
$500,000,000 in the case of U.S. banks, or (y) capital and surplus in excess of
$50,000,000 (or the U.S. dollar equivalent as of the date of determination) in
the case of non-U.S. banks.

“CFC” means any Person that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority; or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline, requirement or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements or directives thereunder or issued
in connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

“Change of Control” shall mean (a) any Person, or Persons acting in concert,
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934), directly or indirectly, of
Voting Stock (or other securities convertible into such Voting Stock)
representing more than 50% of the combined voting power of all Voting Stock of
the Borrower, (b) a majority of the board of directors of Borrower shall cease
to consist of Continuing Directors or (c) a “change of control” or event of like
import shall occur under any Material Contract.

 

14



--------------------------------------------------------------------------------

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances or Overadvances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or be
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.

“Collateral Access Agreement” has the meaning assigned to such term in
Section 5.12.

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Control Agreement, any Intercreditor Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, notes,
guarantees, pledges, powers of attorney, consents, assignments, contracts, fee
letters, leases, financing statements and all other written instruments,
documents or agreements whether theretofore, now or hereafter executed by any
Loan Party and delivered to the Administrative Agent.

“Collection Account” means any deposit account of the Loan Parties that is
located in the United States where Collections are deposited.

“Collections” means, with respect to any Account, all cash collections and other
proceeds of such Account (including late charges, fees and interest arising
thereon, and all recoveries with respect thereto that have been written off as
uncollectible).

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Concentration Account” means any deposit account of the Loan Parties that is
located in the United States where funds from Collection Accounts are being
transferred to on a regular basis.

 

15



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Assets” means at any time the aggregate book value of all assets
of the Borrower and its consolidated Subsidiaries as would be set forth at such
time on a consolidated balance sheet of the Borrower prepared in accordance with
GAAP.

“Continuing Directors” means the directors of the Borrower on the Restatement
Effective Date and each other director if such director is nominated or
appointed by a majority of the Continuing Directors or approved by the
Continuing Directors (which, in each case for this purpose, shall include
Persons theretofore elected as directors as contemplated by this definition) as
director candidates prior to their election.

“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means a multi-party deposit account, securities account or
commodities account control agreement by and among the applicable Loan Party,
the Administrative Agent, holders of Non-ABL Priority Lien Obligations (or a
trustee, agent or other representative therefor, including, without limitation,
the 2027 Notes Collateral Trustee), if applicable, and the depository,
securities intermediary or commodities intermediary, and each in form and
substance satisfactory to the Administrative Agent and, in any event, providing
to the Administrative Agent “control” of such deposit account, securities or
commodities account within the meaning of Articles 8 and 9 of the UCC.

“Controlled Disbursement Account” means, collectively, any one or more accounts
of the Borrower established after the Effective Date and maintained with the
Administrative Agent as a zero balance, cash management account pursuant to and
under any agreement between the Borrower and the Administrative Agent, as
modified and amended from time to time, and through which all disbursements of
the Borrower, any other Loan Party and any designated Subsidiary of the Borrower
are made and settled on a daily basis with no uninvested balance remaining
overnight.

“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.

 

16



--------------------------------------------------------------------------------

“Corresponding Tenor” with respect to any Available Tenor means, as applicable,
either a tenor (including overnight) or an interest payment period having
approximately the same length (disregarding business day adjustment) as such
Available Tenor.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.21.

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time, plus (c) an amount equal to its Applicable
Percentage of the aggregate principal amount of Overadvances outstanding at such
time.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Daily Simple SOFR” means, for any day, SOFR, with the conventions for this rate
(which will include a lookback) being established by the Administrative Agent in
accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for business
loans; provided, that if the Administrative Agent decides that any such
convention is not administratively feasible for the Administrative Agent, then
the Administrative Agent may establish another convention in its reasonable
discretion.

“DDA Access Product” means the bank service provided to any Loan Party by
JPMorgan in its sole discretion consisting of direct access to schedule payments
from the Funding Account by electronic, internet or other access mechanisms that
may be agreed upon from time to time by JPMorgan and the funding of such
payments under the Loan Borrowing Option in the DDA Access Product Agreement.

“DDA Access Product Agreement” means JPMorgan’s Treasury Services End of Day
Investment & Loan Sweep Service Terms, as in effect on the date of this
Agreement, as the same may be amended from time to time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

17



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement, to the effect that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular Default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (i) a Defaulting Lender
Bankruptcy Event or (ii) a Bail-In Action.

“Defaulting Lender Bankruptcy Event” means, with respect to any Person, when
such Person becomes the subject of a voluntary or involuntary bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business, appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment or has had any order for
relief in such proceeding entered in respect thereof, provided that a Defaulting
Lender Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Departing Lender” means each lender under the Existing Credit Agreement
immediately prior to the Restatement Effective Date that does not have a
Commitment hereunder and is identified on the Departing Lender Schedule hereto.

“Departing Lender Schedule” means the Schedule identifying each Departing Lender
as of the Restatement Effective Date attached hereto and identified as such.

 

18



--------------------------------------------------------------------------------

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or a Subsidiary in connection with an
asset disposition that is so designated as Designated Non-cash Consideration
pursuant to a certificate delivered to the Administrative Agent, executed by a
Financial Officer of the Borrower, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of or collection on such Designated Non-cash Consideration.

“Designated Period” means:

(i) three (3) Business Days if, within one (1) Business Day of the
implementation of a new or increased Reserve, the Borrower delivers to evidence
to the Administrative Agent (with reasonable supporting detail) that the
Borrower has (or will have within three (3) Business Days of the implementation
of such new or increased Reserve) sufficient cash on hand to cause (x) the
Aggregate Revolving Credit Exposure to be less than or equal to the Borrowing
Base or (y) Availability to be greater than or equal to the greater of (i)
$18,125,000 and (ii) 12.5% of the Aggregate Revolving Commitment, as applicable;
and

(ii) one (1) Business Day at all other times.

“Dilution Factors” shall mean, with respect to any Billed Account or Unbilled
Account, any portion of which (a) was reduced, canceled or written-off as a
result of (i) any credits, rebates, freight charges, cash discounts, volume
discounts, cooperative advertising expenses, royalty payments, warranties, cost
of parts required to be maintained by agreement (either express or implied),
allowances for early payment, warehouse and other allowances, defective,
rejected, returned or repossessed merchandise or services, or any failure by the
Borrower to deliver any merchandise or services or otherwise perform under the
underlying contract or invoice, (ii) any change in or cancellation of any of the
terms of the underlying contract or invoice or any cash discount, rebate,
retroactive price adjustment or any other adjustment by the Borrower which
reduces the amount payable by the Borrower on the related Account except to the
extent based on credit related reasons, or (iii) any setoff in respect of any
claim by the obligor thereof (whether such claim arises out of the same or a
related transaction or an unrelated transaction) or (b) is subject to any
specific dispute, offset, counterclaim or defense whatsoever (except discharge
in bankruptcy of the obligor thereof).

“Dilution Reserve Ratio” shall mean as of any date of determination:

(i) for purposes of calculating the Billed Dilution Reserve, a ratio computed as
of the last day of the Applicable Measurement Period by dividing: (a) the
aggregate Dilution Factors for all Billed Accounts during such period; to
(b) the aggregate gross revenues of all Billed Accounts during such period; and

(ii) for purposes of calculating the Unbilled Dilution Reserve, a ratio computed
as of the last day of the Applicable Measurement Period by dividing: (a) the
aggregate Dilution Factors for all Unbilled Accounts during such period; to
(b) the aggregate gross revenues of all Unbilled Accounts during such period.

 

19



--------------------------------------------------------------------------------

“Disqualified Stock” means any Equity Interests that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Equity
Interests), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder of the Equity Interests, in whole or in part, on or
prior to the date that is 180 days after the Maturity Date. Notwithstanding the
preceding sentence, any Equity Interests that would constitute Disqualified
Stock solely because the holders of the Equity Interests have the right to
require the Borrower to repurchase such Equity Interests upon the occurrence of
a change of control or an asset sale or upon a delisting of the Borrower’s
common stock in the case of securities convertible into common stock or having
similar characteristics will not constitute Disqualified Stock. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that the Borrower and its Subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.

“Dividing Person” has the meaning assigned to it in the definition of
“Division.”

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

“dollars” or “$” refers to lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state or territory thereof or the District of Columbia
that is not either (a) a FSHCO, (b) a direct or indirect subsidiary of a CFC, or
(c) an entity that is disregarded as a separate entity of a CFC or a FSHCO for
United States Federal income tax purposes.

“Early Opt-in Election” means, if the then-current Benchmark is LIBO Rate, the
occurrence of:

 

  (1)

a notification by the Administrative Agent to (or the request by the Borrower to
the Administrative Agent to notify) each of the other parties hereto that at
least five currently outstanding dollar-denominated syndicated credit facilities
at such time contain (as a result of amendment or as originally executed) a
SOFR-based rate (including SOFR, a term SOFR or any other rate based upon SOFR)
as a benchmark rate (and such syndicated credit facilities are identified in
such notice and are publicly available for review), and

 

  (2)

the joint election by the Administrative Agent and the Borrower to trigger a
fallback from LIBO Rate and the provision by the Administrative Agent of written
notice of such election to the Lenders.

 

20



--------------------------------------------------------------------------------

“EBITDA”

means, for any period, Net Income for such period,

plus (a) without duplication and to the extent deducted in determining Net
Income for such period, the sum of

(i) Interest Expense for such period,

(ii) income tax expense for such period minus, to the extent included in
calculating Net Income for such period, all tax refunds or credits,

(iii) all amounts attributable to depreciation and amortization expense for such
period,

(iv) the amount of any non-cash charges or expenses for such period resulting
from any grant of stock or stock equivalents to employees (including charges
related to 401(k) matching, restricted stock units, options and stock
appreciation rights),

(v) the amount of any charges or expenses for such period caused by or
attributable to restructuring, severance, relocation costs, consolidation and
closing costs, integration costs, business optimization costs, transition costs,
signing, retention or completion bonuses and curtailments or modifications to
pension and post-retirement employee benefit plans not to exceed $40,000,000
during such period,

(vi) the amount of any other charges and expenses caused by or attributable to
restructuring, severance, relocation costs, consolidation and closing costs,
integration costs, fees and expenses of third-party consultants in connection
with business optimization strategies, transition costs, signing, retention or
completion bonuses and curtailments or modifications to pension and
post-retirement employee benefit plans, in each case, related to or arising in
connection with the Borrower’s cost reduction actions presented in a model to
the Lenders prior to the Restatement Effective Date in an aggregate amount
during the term of this Agreement not to exceed $200,000,000,

(vii) any non-cash expense or loss for such period arising from the cancellation
of indebtedness,

(viii) any fees, premiums, expenses and other charges incurred in connection
with the issuance, extinguishment, redemption, repurchases or repayment of debt,
any amendment or other modification of any credit facility, the issuance of
equity or the making of any investment or disposition, in each case, to the
extent permitted under the Credit Agreement,

(ix) the amount of any non-cash settlement charges for such period caused by or
attributable to the restructuring of pension plans of Borrower and its
Subsidiaries,

(x) any losses from discontinued operations for such period,

(xi) any losses on sales of assets for such period,

 

21



--------------------------------------------------------------------------------

(xii) any non-cash asset impairment charges for such period,

(xiii) any consolidated pension expenses under ASC Topic 715-30 (Compensation –
Retirement Benefits - Pension) or any successor provision for such period,

(xiv) any extraordinary, non-recurring or unusual losses or charges for such
period and related tax effects,

(xvi any other non-cash losses or expenses for such period, and

(xvi) any cash actually received during such period in respect of non-cash gains
described in clause (b)(iii) and (b)(vi) below,

minus (b) without duplication and to the extent included in Net Income,

(i) any cash payments made during such period in respect of non-cash charges
described in clause (a)(vii), (ix), (xii) or (xv) taken in a prior period,

(ii) any interest income for such period,

(iii) any non-cash income or gains for such period arising from the cancellation
of Indebtedness,

(iv) any income or gains for such period from discontinued operations,

(v) any gains on sales of assets for such period,

(vi) any extraordinary non-recurring or unusual gains for such period and
related tax effects,

(vii) any cash contributions (including interest thereon but excluding any stock
contributions) to any United States or foreign defined benefit pension plan to
the extent such cash contributions were required to be made during such period
pursuant to the terms of the applicable plan or any applicable Requirement of
Law or contract, but excluding (x) any voluntary additional contributions and
(y) the amount of contributions actually made during the 2020 or 2021 fiscal
years from proceeds of the 2027 Notes or the disposition of the Federal
contracting business, and

(viii) any other non-cash income or gains for such period,

all calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

22



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” as used herein or in any Loan Document, means October 5, 2017,
in reference to the effective date of the Existing Credit Agreement.

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax, web
portal access for the Borrower and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent or any Issuing Bank and any of their respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an Electronic System or
other equivalent service acceptable to the Administrative Agent.

“Eligible Accounts” means, at any time, the Accounts of the Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans and Swingline Loans and the issuance
of Letters of Credit. Without limiting the Administrative Agent’s discretion
provided herein, Eligible Accounts shall not include the following:

(a) Past Due Accounts; Extended Term Accounts. (i) Accounts that are not paid
within the earlier of (x) ninety (90) days following their due date or (y) (1)
in the case of Accounts that by their terms are due and payable between one
(1) and thirty (30) days from their original invoice date, ninety (90) days
following their original invoice date, (2) in the case of Accounts that by their
terms are due and payable between thirty-one (31) and sixty (60) days from their
original invoice date, one hundred and twenty (120) days following their
original invoice date and (3) in the case of Accounts that by their terms are
due and payable between sixty-one (61) and ninety (90) days from their original
invoice date, one hundred and fifty (150) days following their original invoice
date; or (ii) Accounts that by their terms are due and payable more than ninety
(90) days following their original invoice date;

 

23



--------------------------------------------------------------------------------

(b) Cross Aged Accounts. (i) Billed Accounts that are the obligations of an
Account Debtor if fifty percent (50%) or more of the Dollar amount of all Billed
Accounts owing by that Account Debtor are ineligible under clause (a) above; and
(ii) Unbilled Accounts that are the obligations of an Account Debtor whose
Billed Accounts are ineligible under clause (b)(i) above;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
headquartered in a country other than the United States of America unless
(i) any such Account (A) is payable by the Account Debtor in United States
Dollars to a deposit account that is subject to a Control Agreement, (B) has
been originated in the United States, and (C) the Account Debtor with respect to
which is not an Account Debtor that is a Governmental Authority and (ii) only to
the extent that the outstanding balance of all Accounts included as Eligible
Accounts by reason of this clause (c) does not exceed $10,000,000 as of any date
of determination;

(d) Government Accounts. Government Accounts unless (i) the Account Debtor
thereon is the United States federal government or any state or municipality
thereof, and (ii) such Government Accounts (including any Unbilled Accounts and
regardless of whether such Government Account is in compliance with all
applicable assignment of claims statutes and regulations applicable to such
Government Account) (x) are not subject to any existing assignments pursuant to
the applicable assignment of claims statutes and regulations (other than any
assignments in favor of the Administrative Agent) and (y) do not contain any
prohibitions on assignments under the applicable assignment of claims statutes
and regulations; provided, however, that notwithstanding the foregoing, Accounts
described in this clause (d) shall not be Eligible Accounts if at any time that
an Assignment of Claims Trigger Event, a Default or an Event of Default has
occurred and is continuing, the Administrative Agent has instructed the Borrower
to comply with any applicable assignment of claims statutes or regulations in
connection with any such Accounts pursuant to the Security Agreement, and the
Borrower has failed to do so by the date that is one-hundred twenty (120) days
after such request (or such later date as agreed to by the Administrative Agent
in its sole discretion);

(e) Unbilled Accounts. Any Unbilled Account unless:

(i) the Borrower has recognized the associated revenue for such Account in
accordance with GAAP with respect to a completed task order; and

(ii) less than sixty (60) days have passed since the date that the Borrower
recognized the associated revenue for such Account in accordance with GAAP with
respect to the applicable completed task order.

(f) Unearned Accounts. Any Account (including any Unbilled Account) that
represents amounts billed in advance, deferred revenue or a percentage of
completion, unearned revenue (including unearned revenue for customer payments
and/or deposits for services not yet rendered and/or goods not yet delivered),
“billed but not yet shipped” goods or merchandise, partially performed or
unperformed services, consigned goods or “sale or return” goods or arises from a
transaction for which any additional performance by the Borrower, or acceptance
by or other act of the Borrower, including any required submission of
documentation, remains to be performed as a condition to any payments on such
Account or the enforceability of such Account under applicable law;

 

24



--------------------------------------------------------------------------------

(g) Contra Accounts. Accounts designated by Agent to the extent the Borrower or
any Domestic Subsidiary thereof that has operations in the United States is
liable for goods sold or services rendered by the applicable Account Debtor to
the Borrower or any Domestic Subsidiary thereof that has operations in the
United States but only to the extent of the potential offset;

(h) Chargebacks/Disputed Accounts. Any Account to the extent of any defense,
counterclaim, setoff or dispute is asserted as to such Account;

(i) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
Affiliate of the Borrower;

(j) Concentration Risk. Accounts to the extent that any such Account, together
with all other Accounts owing by the same Account Debtor and its Affiliates as
of any date of determination, exceed twenty percent (20%) of all Eligible
Accounts;

(k) Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower;

(l) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

unless, in each case, the Borrower has been designated as a “critical vendor”
and the Account Debtor thereunder has obtained (x) in the case of any Account
originated pre-petition, a final court order approving the payment of the
pre-petition claims of the Borrower on an administrative priority basis or
(y) in the case of any Account originated post-petition, a final court order
approving the payment of the post-petition claims of the Borrower on an
administrative priority basis, and, in any such case, such Account Debtor has
agreed post-petition to pay the Account owing by such Account Debtor on a
current basis in accordance with its terms;

(m) Employee Accounts. Accounts that arise from a sale to any director, officer,
other employee, or to any entity that has any common officer with the Borrower;

(n) Collection Accounts. Accounts as to which the Account Debtor has been
directed to make payments thereon to any location or bank account that is not a
Collection Account subject to a Control Agreement;

 

25



--------------------------------------------------------------------------------

(o) Ability to Enforce Remedies; Surety Bond. Accounts (i) as to which the
Borrower is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process, or (ii) that are subject to the
equitable lien of a surety bond issuer;

(p) Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than United States Dollars;

(q) Other Liens Against Accounts. Accounts that (i) are not owned by the
Borrower or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than (x) Liens in favor of Agent, securing the Obligations
and (y) so long as an Intercreditor Agreement is in effect, Liens in favor of
the holders of Non-ABL Priority Lien Obligations (or a trustee, agent or other
representative therefor, including, without limitation the 2027 Notes Collateral
Trustee) securing Non-ABL Priority Lien Obligations permitted hereunder;

(r) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guaranteed sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(s) Judgments and Notes. Accounts that are evidenced by a judgment or
Instrument;

(t) Not Bona Fide. Accounts that are not true and correct statements of
bona fide indebtedness incurred in the amount of such Account for merchandise
sold to or services rendered and accepted by the applicable Account Debtor;

(u) Not Ordinary Course. Accounts that do not arise from the sale of goods or
the performance of services by the Borrower in the ordinary course of business,
including, without limitation, bulk sales; or

(v) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien.

Notwithstanding the foregoing, no Accounts acquired by the Borrower in any
transaction permitted pursuant to Section 6.04 shall be included as Eligible
Accounts until a field examination with respect thereto has been completed to
the reasonable satisfaction of Agent, including the establishment of Reserves
required in the Administrative Agent’s Permitted Discretion; provided that field
examinations in connection with Permitted Acquisitions shall not count against
the limited number of field examinations for which expense reimbursement may be
sought.

In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the Borrower may be obligated to rebate to
an Account Debtor pursuant to the terms of any agreement or understanding
(written or oral)) and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by the Borrower to reduce the amount of such
Account.

 

26



--------------------------------------------------------------------------------

“Employee Benefit Plan” means any of (a) an “employee benefit plan” (as defined
in Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the workplace, the environment and natural
resources, and including public notification requirements and environmental
transfer of ownership, notification or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and the
cost of attorney’s fees) that may be imposed on, incurred by or asserted against
any Loan Party or any Subsidiary of any Loan Party as a result of, or related
to, any claim, suit, action, investigation, proceeding or demand by any Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law or otherwise, arising under any
Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other use, operation or occupation of property by any Loan Party or any
Subsidiary of any Loan Party, whether on, prior or after the date hereof.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Loan Party and any trade or business (whether or not
incorporated) that, together with any Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or Section 4001(b) of ERISA or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the regulations thereunder, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
incurrence by any ERISA Affiliate of liability due to the complete or partial
withdrawal of any ERISA Affiliate from any Multiemployer Plan or the termination
of a Title IV Plan; (d) with respect to any Multiemployer Plan, the filing of a
notice of insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the receipt by any ERISA
Affiliate of a notice of intent to terminate a Title IV Plan (or treatment of a
plan amendment as termination) under Section 4041 of ERISA or to appoint a
trustee to administer a Title IV Plan

 

27



--------------------------------------------------------------------------------

under Section 4042 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make by its
due date any required contribution under Section 430(j) of the Code or
Section 303 of ERISA to any Title IV Plan or the failure to make any required
contribution to any Multiemployer Plan when due; (h) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to a Title IV Plan, (i) the
imposition of a lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; or (j) the imposition on any ERISA Affiliate of
Withdrawal Liability or a determination that a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code or Section 305 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Assets” has the meaning assigned to such term in the Security
Agreement.

“Excluded Bank Accounts” means (i) any deposit account for taxes, payroll,
employee benefits or similar items and any other account or financial asset in
which such security interest would be unlawful or in violation of any Title IV
Plan or employee benefit agreement, (ii) any deposit or checking accounts with
balances below $1,000,000, so long as the aggregate balance of all such deposit
and checking accounts does not at any one time exceed $10,000,000 (it being
understood that any deposit or checking account that it subject to a Control
Agreement in favor of the Administrative Agent at any time shall not constitute
an “Excluded Bank Account” at any time from and after the date of the execution
of such Control Agreement, regardless of the balance thereof), (iii) any deposit
or securities account that is located outside of the United States or
(iv) Permitted Cash Collateral Accounts.

“Excluded Liabilities” means (i) liabilities that are by their terms
subordinated to the Secured Obligations, (ii) liabilities of the Loan Parties
that are unsecured or subordinated to the Secured Obligations as to Lien
priority, (iii) liabilities that are directly or indirectly held or beneficially
owned by an Affiliate of the Borrower and (iv) liabilities of a Subsidiary that
is not a Loan Party (except to the extent assumed or extinguished as
consideration for assets or property of such Subsidiary).

“Excluded Subsidiary” means Unisys Sudamericana Ltda., so long as such
Subsidiary has no business or operations in the United States, any state or
territory thereof or the District of Columbia.

 

28



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
ECP at the time the Guarantee of such Loan Party or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f); and (d) any withholding
Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 5, 2017, by and among the Borrower, as borrower, the other credit
parties from time to time party thereto, the lenders from time to time party
thereto, and JPMorgan, as administrative agent, as the same may have been
amended, restated, supplemented or otherwise modified prior to the date hereof.

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).

“Existing Loan Documents” means any Loan Documents that were executed or
delivered prior to the Restatement Effective Date in connection with the
Existing Credit Agreement (in each case, as amended, restated, supplemented or
otherwise modified prior to the date hereof).

“Fair Market Value” means the fair market value that would be paid by a willing
buyer to an unaffiliated willing seller (unless otherwise provided herein) as
determined by Senior Management of the Borrower in good faith; provided that if
such fair market value exceeds $25,000,000, such determination shall be made by
the Board of Directors of the Borrower or an authorized committee thereof in
good faith (including as to the value of all non-cash assets and liabilities).

 

29



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as shall be set forth on the NYFRB’s Website from
time to time) and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate, provided that, if the Federal Funds Effective
Rate as so determined would be less than 0.50%, such rate shall be deemed to be
0.50% for the purposes of this Agreement.

“Finance Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as finance leases on
a balance sheet of such Person under GAAP (subject to Section 1.04 hereof), and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Financial Officer” means the chief financial officer, principal accounting
officer, director of corporate finance, treasurer or controller of the Borrower.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower,
ending on March 31, June 30, September 30, and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Borrower, ending
on December 31 of each year.

“Fixed Charge Coverage Ratio” means, at any date of determination, the ratio of
(a) EBITDA minus Unfinanced Capital Expenditures to (b) Fixed Charges, all
calculated for the most recent period of four consecutive Fiscal Quarters for
which financial statements have been (or are required to have been) delivered
pursuant to Section 5.01(a) or (b) hereof.

“Fixed Charge Trigger Event” means that Availability is less than the greater of
(i) $14,500,000 and (ii) 10.0% of the Aggregate Revolving Commitment at such
time. Upon the occurrence of a Fixed Charge Trigger Event, such Fixed Charge
Trigger Event shall be deemed to be continuing until the first date on which at
all times during the preceding thirty (30) consecutive days, Availability shall
have been greater than the greater of (i) $14,500,000 and (ii) 10.0% of the
Aggregate Revolving Commitment.

“Fixed Charge Trigger Event Borrowing Conditions” means after giving effect to
any Borrowing or issuance, amendment, renewal or extension of any Letter of
Credit, as applicable (a) the Borrower shall be in compliance with the Fixed
Charge Coverage Ratio as of the most recently completed Fiscal Quarter for which
financial statements have been (or are required to have been) delivered pursuant
to Section 5.01(a) or (b) hereof and (b) Liquidity is not less than
$130,000,000.

 

30



--------------------------------------------------------------------------------

“Fixed Charges” means, for any period, without duplication, (a) cash Interest
Expense, plus (b) scheduled amortizing principal payments of Indebtedness
(excluding for the avoidance of doubt any “bullet maturity” principal payments
of Indebtedness), plus (c) expenses for net taxes paid in cash, plus
(d) dividends paid by the Borrower, all calculated for the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP.

“Flood Laws” has the meaning assigned to such term in Section 8.11.

“Floor” means the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to LIBO Rate.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

“FSHCO” means any Person substantially all of the assets of which consist of
Equity Interests of one or more CFCs; provided that for this definition, the
term “Equity Interests” includes all interests in a CFC or FSHCO treated as
equity for U.S. federal income tax purposes.

“Funding Account” means the account identified as such by the Borrower pursuant
to a notice delivered to the Administrative Agent on the Effective Date of the
Existing Credit Agreement.

“GAAP” means generally accepted accounting principles in the U.S.

“Government Account” means an Account the Account Debtor with respect to which
is a an Account Debtor that is any government (or any department, agency, public
corporation, or instrumentality thereof) of any country.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

31



--------------------------------------------------------------------------------

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means any substance, material or waste that is regulated
or otherwise gives rise to liability under or for which standards of care are
imposed pursuant to any Environmental Law, including but not limited to any
“Hazardous Waste” as defined by the Resource Conservation and Recovery Act
(RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance” as defined
under the Comprehensive Environmental Response, Compensation, and Liability Act
(CERCLA) (42 U.S.C. §9601 et seq. (1980)), any contaminant, pollutant, petroleum
or any fraction thereof, asbestos, asbestos containing material, polychlorinated
biphenyls, mold, and radioactive substances or any other substance that is
toxic, ignitable, reactive, corrosive, caustic, or dangerous.

“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
Board of Directors of such Person or the stockholders or other equityholders of
such Person, or by similar action if such Person is not a corporation and
(b) any such acquisition as to which such approval has been withdrawn.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) obligations representing the balance deferred and unpaid
of the purchase price of any property or service due more than six months after
such property is acquired or such services are completed except (i) any such
balance that constitutes a trade payable or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business and (ii) any
earn-out obligations until such obligation becomes a liability on the balance
sheet of such Person in accordance with GAAP; (c) the maximum amount (after
giving effect to any prior drawings or reductions which may have been
reimbursed) of all letters of credit issued for the account of such Person
(contingent or otherwise) and without duplication, all unreimbursed drafts drawn
thereunder and all reimbursement or payment obligations with respect to letters
of credit, surety bonds and other similar instruments issued by such Person;
(d) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, (e) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of Property, assets or businesses; (f) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
Property acquired by the Person (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such Property); (g) all Finance Lease Obligations;
(h) any Off-Balance Sheet Liability; (i) all obligations to purchase, redeem,
retire, defease or otherwise acquire for value any Disqualified Stock, valued as
of any date at the amount which would be required to be paid pursuant such
obligation to purchase, redeem, retire, defease or otherwise acquire for value
pursuant to the terms of such Disqualified Stock if exercised by the holder
thereof on such date; (j) [reserved]; (k) all indebtedness referred to in
clauses (a) through (j) above secured by (or for

 

32



--------------------------------------------------------------------------------

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such indebtedness; and (l) without
duplication, all Guarantees in respect of indebtedness or obligations of others
of the kinds referred to in clauses (a) through (k) above. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of the Borrower, qualified to perform the task for which it
has been engaged and that is not an Affiliate of the Borrower.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. Federal,
state or foreign law, including the Bankruptcy Code.

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets, Software and IP
Licenses.

“Intercreditor Agreement” means (i) that certain ABL Intercreditor Agreement,
dated as of the Restatement Effective Date, by and among the Borrower, the
Subsidiary Guarantors, the 2027 Notes Collateral Trustee, the holders of any
other Non-ABL Priority Lien Obligations (or a trustee, agent or other
representative therefor) from time to time party thereto and the Administrative
Agent, in connection with the 2027 Notes and certain other Non-ABL Priority Lien
Obligations from time to time subject thereto, and (ii) any other intercreditor
or subordination agreement (including intercreditor or subordination provisions
incorporated into a document evidencing Indebtedness), in form and substance
reasonably acceptable to the Administrative Agent, between the Administrative
Agent and the holders of any other Indebtedness (or any trustee, agent or other
representative for such holders) or obligations that are permitted or required
by the terms hereof to be (a) subordinated in priority of payment to the Secured
Obligations and/or (b) junior to or, solely to the extent expressly permitted
hereby with respect to Non-ABL Priority Liens, senior to, the Liens securing the
Secured Obligations.

 

33



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Expense” means, for any period, interest expense of the Borrower and
its Subsidiaries on a consolidated basis for such period determined in
accordance with GAAP.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part (and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period) and the Maturity Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided, that, if any Interpolated
Rate shall be less than 0.50%, such rate shall be deemed to be 0.50% for
purposes of this Agreement.

“Investment” has the meaning assigned to such term in Section 6.04.

 

34



--------------------------------------------------------------------------------

“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, licensing any right to or interest in any
Intellectual Property.

“IRS” means the United States Internal Revenue Service.

“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or such successor thereto.

“Issuing Bank” means, individually and collectively, each of JPMorgan, in its
capacity as the issuer of Letters of Credit hereunder, and any other Revolving
Lender from time to time designated by the Borrower as an Issuing Bank, with the
consent of such Revolving Lender and the Administrative Agent, and their
respective successors in such capacity as provided in Section 2.06(i). Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate (it being agreed that such Issuing Bank shall, or shall cause such
Affiliate to, comply with the requirements of Section 2.06 with respect to such
Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.

“Issuing Bank Sublimits” means, as of the Restatement Effective Date,
(i) $40,000,000 in the case of JPMorgan and (ii) if at any time after the
Restatement Effective Date there is more than one Issuing Bank, with respect to
each Issuing Bank (including JPMorgan), such amount as shall be agreed in
writing among such Issuing Bank, the Administrative Agent and the Borrower;
provided, that any Issuing Bank shall be permitted at any time to increase or
reduce its Issuing Bank Sublimit upon providing five (5) days’ prior written
notice thereof to the Administrative Agent and the Borrower.

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit E.

“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

35



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all Letters of Credit outstanding at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

“Lender-Related Person” has the meaning assigned to such term in
Section 9.03(d).

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
For the avoidance of doubt, from and after the effectiveness of this Agreement,
the term “Lenders” excludes any Departing Lenders.

“Letters of Credit” means the letters of credit issued pursuant to this
Agreement (including any Existing Letters of Credit deemed to be issued
hereunder), and the term “Letter of Credit” means any one of them or each of
them singularly, as the context may require.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not, contingent or actual.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period or for any ABR Borrowing, the LIBO Screen Rate at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period; provided that, if the LIBO Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”), then the
LIBO Rate shall be the Interpolated Rate, subject to Section 2.14 in the event
that the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error). Notwithstanding the above, to the extent that
“LIBO Rate” or “Adjusted LIBO Rate” is used in connection with an ABR Borrowing,
such rate shall be determined as modified by the definition of Alternate Base
Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period or for any ABR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than 0.50%, such rate shall be deemed to be 0.50% for the purposes of this
Agreement.

 

36



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, finance lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Liquidity” means, on any date, the sum of (x) Availability on such date, plus
(y) Unrestricted Cash on Hand as of such date.

“Loan Borrowing Option” has the meaning assigned to such term in the DDA Access
Product Agreement.

“Loan Documents” means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Intercreditor Agreement and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lender and including all other pledges, powers of attorney, consents,
assignments, contracts, letter of credit agreements, letter of credit
applications and any agreements between the Borrower and the Issuing Bank
regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit, and all other written instruments, documents, or
agreements whether heretofore, now or hereafter executed by or on behalf of any
Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

“Loan Guarantor” means the Borrower (with respect to the Specified Ancillary
Obligations) and each Subsidiary Guarantor (with respect to all Secured
Obligations).

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, the Borrower, the Subsidiary Guarantors and
their respective successors and assigns, and the term “Loan Party” shall mean
any one of them or all of them individually, as the context may require.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Board.

 

37



--------------------------------------------------------------------------------

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, Properties, or financial
condition of the Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the ability of any Loan Party to perform in any material respect
their obligations under the Loan Documents; or (c) a material adverse effect
upon (i) the legality, validity, binding effect or enforceability of the Loan
Documents, or (ii) the perfection or priority of the Liens granted to the
Lenders or to Agent for the benefit of the Secured Parties under any of the
Collateral Documents.

“Material Contract” means each of (a) the 2021 Convertible Senior Notes
Indenture, (b) the 2027 Notes Indenture and the 2027 Notes Collateral Trust
Agreement and (c) any other agreement evidencing Non-ABL Priority Lien Debt, if
applicable, and any other principal contract or agreement governing Indebtedness
for borrowed money of the Borrower or any Subsidiary in an amount in excess of
$50,000,000.

“Material Domestic Subsidiary” means a Domestic Subsidiary of Borrower that is
at the same time a Material Subsidiary.

“Material Real Estate” means any owned Real Estate located in the United States
with a Fair Market Value in excess of $2,500,000, provided that the Real Estate
located at 3199 Pilot Knob Road, Eagan, Minnesota shall not constitute Material
Real Estate.

“Material Subsidiary” means (i) an individual Subsidiary of the Borrower (other
than the Excluded Subsidiary) having (x) gross assets (excluding goodwill in
existence on the Restatement Effective Date and receivables due from the
Borrower or a Subsidiary of the Borrower) with an aggregate book value exceeding
one percent (1%) of Consolidated Assets or (y) revenues exceeding one percent
(1%) of the consolidated revenue of the Borrower and its Subsidiaries (other
than the Excluded Subsidiary); provided, that (ii) Domestic Subsidiaries that
fail to constitute Material Subsidiaries pursuant to this sentence, shall not,
collectively, have (x) gross assets (excluding goodwill in existence on the
Restatement Effective Date and receivables due from the Borrower or a Subsidiary
of the Borrower), but without duplication, with an aggregate book value
exceeding two percent (2%) of Consolidated Assets or (y) revenues exceeding two
percent (2%) of the consolidated revenue of the Borrower and its Subsidiaries
(it being understood and agreed that in the event such limit would otherwise be
exceeded, the Borrower may designate one or more Domestic Subsidiaries as
Material Subsidiaries such that the aggregate gross assets (excluding goodwill
in existence on the Restatement Effective Date and receivables due from the
Borrower or a Subsidiary) and revenues of the remaining Domestic Subsidiaries
that are not Material Subsidiaries are less than or equal to such limits).

“Maturity Date” means the earliest of (x) October 29, 2025, (y) any Springing
Maturity Date, or (z) any other date on which the Commitments are reduced to
zero or otherwise terminated pursuant to the terms hereof.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means any mortgage, deed of trust or other agreement which conveys or
evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on real property of a Loan
Party, including any amendment, restatement, modification or supplement thereto.

 

38



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary or is merged into
or consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Borrower or any of
its Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary and (d) the cumulative effect of changes in
accounting principles during such period.

“Non-ABL Collateral Account” has the meaning assigned to such term in the
definition of ABL Priority Collateral.

“Non-ABL Priority Lien” means a Lien granted pursuant to a Non-ABL Priority
Security Document in favor of the holders of Non-ABL Priority Lien Obligations
(or a trustee, agent or other representative therefor, including, without
limitation, the 2027 Notes Collateral Trustee), at any time, upon any property
of the Borrower or any Subsidiary Guarantor to secure Non-ABL Priority Lien
Obligations permitted hereunder; provided that such Lien remains at all times
subject to the provisions of the applicable Intercreditor Agreement and, in
accordance with the terms of such documents:

(a) with respect to Collateral other than ABL Priority Collateral, senior in
priority to the Liens securing the Secured Obligations; and

(b) with respect to ABL Priority Collateral, junior in priority to the Liens
securing the Secured Obligations.

“Non-ABL Priority Lien Debt” means any Indebtedness of the Loan Parties that is
secured by Non-ABL Priority Liens, provided that such Indebtedness is governed
by an indenture or a credit agreement, as applicable, and is subject to the
provisions of the applicable Intercreditor Agreement.

“Non-ABL Priority Lien Obligations” means Non-ABL Priority Lien Debt and all
other obligations in respect thereof.

“Non-ABL Priority Security Documents” means any applicable Intercreditor
Agreement, all security agreements, pledge agreements, mortgages, deeds of
trust, collateral assignments, collateral trust or agency agreements, control
agreements or other grants or transfers for security executed and delivered by
any Loan Party creating (or purporting to create) a Lien upon Collateral in
favor of the holders of Non-ABL Priority Lien Obligations (or a trustee, agent
or other representative therefor, including, without limitation, the 2027 Notes
Collateral Trustee), in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and the terms of the applicable Intercreditor Agreement.

 

39



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined
would be less than 0.50%, such rate shall be deemed to be 0.50% for purposes of
this Agreement.

“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and liabilities of any of the Loan Parties to any
of the Lenders, the Administrative Agent, the Issuing Bank or any indemnified
party, individually or collectively, existing on the Effective Date or arising
thereafter, direct or indirect, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, secured or unsecured, arising
by contract, operation of law or otherwise, arising or incurred under this
Agreement or any of the other Loan Documents or in respect of any of the Loans
made or reimbursement or other obligations incurred or any of the Letters of
Credit or other instruments at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any synthetic lease,
off-balance sheet loan or similar funded, third-party off balance sheet
financing product entered into by such Person, and (b) any Attributable Debt of
such Person in respect of a Sale and Leaseback Transaction.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation
and any shareholder rights agreement, (b) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate
of formation or (d) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Equity
Interests of a Person.

 

40



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).

“Outstanding Balance” means, with respect to any Account, as of any date of
determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Account Debtor thereunder, minus (c) all discounts to, or any other
modifications by the related Loan Party that reduce such Billed Amount;
provided, that if the Administrative Agent makes a good faith determination that
all payments by such Account Debtor with respect to such Billed Amount have been
made, the Outstanding Balance shall be zero.

“Overadvance” has the meaning assigned to such term in Section 2.05(b).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB’s Website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

“Paid in Full” or “Payment in Full” means, (i) the payment in full in cash of
all outstanding Loans and LC Disbursements, together with accrued and unpaid
interest thereon, (ii) the termination, expiration, or cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Issuing Bank of a cash deposit in
an amount equal to 103% of the LC Exposure as of the date of such payment or, at
the discretion of the Issuing Bank, a back-up standby letter of credit
satisfactory to the Issuing Bank), (iii) the payment in full in cash of the
accrued and unpaid fees, including the applicable Prepayment Fee, if any,
(iv) the payment in full in cash of all reimbursable expenses and other Secured
Obligations (other than Unliquidated Obligations for which no claim has been
made and other obligations expressly stated to survive such payment and
termination of this Agreement), together with accrued and unpaid interest
thereon, (v) the termination of all Commitments, and (vi) the termination of the
Secured Rate Contract Obligations and the Bank Product Obligations or entering
into other arrangements reasonably satisfactory to the Secured Parties
counterparties thereto.

 

41



--------------------------------------------------------------------------------

“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.

“Payment Conditions” means the following conditions, which shall be required to
be satisfied both immediately before and after giving effect to any applicable
event (in the case of determining whether the Springing Maturity Date shall
occur, as if repayment of the 2021 Convertible Notes or payment of the required
pension contribution were to occur on such date):

(i) no Default or Event of Default has occurred and is continuing or would
result from such event (as applicable);

(ii) Liquidity is not less than $130,000,000; and

(iii) the Borrower is in compliance with Section 6.18 as of the last day of the
most recent fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01(a) or (b), computed on a pro forma basis (regardless of
whether any such covenant is required to be tested as of such date pursuant to
Section 6.18).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Permitted Acquisition” means any Acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related Acquisitions by the Borrower or any Subsidiary if, at the time
of and immediately after giving effect thereto, (a) the Payment Conditions are
satisfied, (b) all actions required to be taken with respect to any acquired
assets or acquired or newly formed Subsidiary under Section 5.14 shall have been
taken, (c) in the case of a merger or consolidation involving the Borrower or a
Subsidiary, the Borrower or such Subsidiary is the surviving entity of such
merger and/or consolidation; provided that any merger or consolidation involving
the Borrower shall result in the Borrower as the surviving entity, and any
merger or consolidation involving a Loan Party other than the Borrower shall
result in a Loan Party as the surviving entity, and (d) the aggregate
consideration paid by the Loan Parties for the acquisition of Persons that are
not (and do not become in connection with such transaction) a Loan Party or
assets that are not thereupon owned by a Loan Party shall not exceed (1)
$50,000,000 for all such Acquisitions during the term of this Agreement, plus
(2) an unlimited amount so long as the Payment Conditions are satisfied.

 

42



--------------------------------------------------------------------------------

“Permitted Cash Collateral Account” means an account established solely for
purposes of holding cash and Cash Equivalents subject to a Lien permitted
pursuant to Section 6.01(aa). For the avoidance of doubt, no Collection Account
or Concentration Account may be a “Permitted Cash Collateral Account”.

“Permitted Debt” has the meaning assigned to such term in Section 6.05.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Lien” has the meaning assigned to such term in Section 6.01.

“Permitted Refinancing Indebtedness” means any Indebtedness of the Borrower or
any of its Subsidiaries issued in exchange for, or the net proceeds of which are
used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Borrower or any of its Subsidiaries (other than intercompany
Indebtedness); provided that:

(i) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees and expenses, including premiums, incurred in
connection therewith);

(ii) such Permitted Refinancing Indebtedness has a final maturity date later
than ninety-one (91) days after the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged;

(iii) if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Secured
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to, the Secured Obligations on terms at least as favorable in the
aggregate to the holders of the Secured Obligations as those contained in the
documentation governing the Indebtedness being renewed, refunded, refinanced,
replaced, defeased or discharged; and

(iv) such Indebtedness shall not include Indebtedness of a Subsidiary of the
Borrower that refinances Indebtedness of the Borrower or another Loan Party
unless such Subsidiary was an obligor on the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged.

For the avoidance of doubt, (i) Permitted Refinancing Indebtedness shall not
have the benefit of greater security than the Indebtedness being renewed,
refunded, refinanced, replaced, defeased or discharged, except pursuant to
Permitted Liens incurred in compliance with Section 6.01 hereof (provided, that
if the existing Indebtedness was unsecured, such Permitted Refinancing
Indebtedness shall also be unsecured) and (ii) any Non-ABL Priority Lien Debt
that is incurred to refinance any existing Non-ABL Priority Lien Debt (or any
other Indebtedness) shall not constitute “Permitted Refinancing Indebtedness”
hereunder.

 

43



--------------------------------------------------------------------------------

“Permitted Sales-Type Lease Transaction” means a limited recourse sale of
payment obligations owing to the Borrower or any Subsidiary of the Borrower in
relation to sales-type leases in exchange for cash proceeds; provided that at
the time of any such sale, (x) no Default or Event of Default shall exist or
result from such sale and (y) after giving pro forma effect to such sale and any
repayment of Loans substantially concurrent with such sale, the Aggregate
Revolving Credit Exposure would not exceed the Borrowing Base.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Priority Indebtedness” means, at any date, (a) Non-ABL Priority Lien Debt (but
excluding Indebtedness in respect of the 2027 Notes and Permitted Refinancing
Indebtedness in respect thereof if permitted under Section 6.05(a)(v)), (b)
Indebtedness of Foreign Subsidiaries and other Subsidiaries that are not Loan
Parties incurred under Section 6.05(a)(v), and (c) Indebtedness under this
Agreement (assuming that all committed amounts hereunder are drawn) or any other
Indebtedness constituting “Priority Lien Debt” under and as defined in the 2027
Senior Notes Indenture.

“Priority Leverage Ratio” means, at any date, the ratio of (a) Priority
Indebtedness as of the date of determination (if as of any date of incurrence of
such Priority Indebtedness, after giving pro forma effect to such Priority
Indebtedness and the application of any net proceeds therefrom (which
application may occur within thirty-five (35) days of the date of such
incurrence or later with the consent of the Administrative Agent, such consent
not to be unreasonably withheld)) to (b) EBITDA for the period of four
consecutive Fiscal Quarters for which financial statements have been delivered
pursuant to Section 5.01 ending immediately prior to such date (or, in each
case, if prior to the date of the delivery of the first financial statements to
be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.11(a)).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

 

44



--------------------------------------------------------------------------------

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning assigned to it in Section 9.21.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Trust Arrangement” means a trust agreement, paying agency agreement,
escrow agreement or other similar arrangement pursuant to which (i) a Qualified
Trustee will receive payments in relation to assets sold pursuant to a Permitted
Sales-Type Lease Transaction and the STL Related Accounts, as agent for the
applicable Loan Parties, the Administrative Agent, and the purchaser of the
assets in the Permitted Sales Type Lease Transaction, and (ii) the payments due
to a Loan Party in respect of the STL Related Accounts will be remitted by the
Qualified Trustee to a Collection Account (or, following notice from the
Administrative Agent to the Qualified Trustee of an Event of Default or Trigger
Event hereunder, as directed by the Administrative Agent).

“Qualified Trustee” means a bank or trust company having combined capital and
surplus of at least $100,000,000, acting as trustee, paying agent, escrow agent
or other similar capacity in relation to a Qualified Trust Arrangement.

“Qualified Trust Account” means an account maintained at a Qualified Trustee
pursuant to a Qualified Trust Arrangement.

“Real Estate” means any real property owned, leased, subleased or otherwise
operated or occupied by any specified Person.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Reference Time” with respect to any setting of the then-current Benchmark means
(1) if such Benchmark is LIBO Rate, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (2) if such
Benchmark is not LIBO Rate, the time determined by the Administrative Agent in
its reasonable discretion.

“Register” has the meaning assigned to such term in Section 9.04(b).

 

45



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Releases” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.

“Relevant Governmental Body” means the Board or the NYFRB, or a committee
officially endorsed or convened by the Board or the NYFRB or any successor
thereto.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre-remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

“Required Lenders” means, subject to Section 2.20, (a) at any time prior to the
earlier of the Loans becoming due and payable pursuant to Article VII or the
Commitments terminating or expiring, Lenders having Credit Exposures and
Unfunded Commitments representing at least 51% of the sum of the Aggregate
Credit Exposure and Unfunded Commitments at such time; provided that, solely for
purposes of declaring the Loans to be due and payable pursuant to Article VII,
the Unfunded Commitment of each Lender shall be deemed to be zero in determining
the Required Lenders; and (b) for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, Lenders
having Credit Exposures representing at least 51% of the Aggregate Credit
Exposure at such time. Notwithstanding the foregoing, if at any time any single
Lender shall have Credit Exposure and Unfunded Commitments representing at least
51% of the sum of the Aggregate Credit Exposure and Unfunded Commitments, then
any determination of “Required Lenders” hereunder shall require at least two
(2) Lenders.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

46



--------------------------------------------------------------------------------

“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, an availability reserve, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Products Reserves, volatility reserves,
reserves for rent at locations leased by any Loan Party if there is no
Collateral Access Agreement in favor of the Administrative Agent for such
locations and for consignee’s, warehousemen’s and bailee’s charges if there is
no Collateral Access Agreement in favor of the Administrative Agent for such
locations, reserves for dilution of Accounts (in addition to, but without
duplication of, the Dilution Reserve Ratio component of the Borrowing Base),
reserves for Secured Rate Contract Obligations, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges) with respect to
the Collateral or any Loan Party; provided, however, that the Administrative
Agent may not implement Reserves to the extent the matters reserved for are
already specifically reflected as ineligible Accounts.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the principal executive officer, the principal
financial officer, the principal accounting officer, the treasurer or the
assistant treasurer of the Borrower or any other officer of the Borrower having
substantially the same authority and responsibility.

“Restatement Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Restricted Payment” has the meaning assigned to such term in Section 6.08.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum aggregate permitted amount of such Lender’s
Credit Exposure hereunder, as such commitment may be reduced from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Lender pursuant
to Section 9.04. The initial amount of each Lender’s Revolving Commitment is set
forth on the Commitment Schedule, or in the Assignment and Assumption pursuant
to which such Lender shall have assumed its Revolving Commitment, as applicable.

“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Credit Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.15.

 

47



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
including, without limitation, Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country, (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the subject of any Sanctions.

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (i) Bank Product
Obligations owing to a Bank Product Provider and (ii) Secured Rate Contract
Obligations owing to a Secured Swap Provider; provided, however, that the
definition of “Secured Obligations” shall not create any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) the
Issuing Bank, (d) each Bank Product Provider, to the extent the Bank Product
Obligations owing to such Bank Product Provider constitute Secured Obligations,
(e) each Secured Swap Provider, to the extent the obligations in respect of
Secured Rate Contracts to which such Secured Swap Provider is a party constitute
Secured Obligations, (f) the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document, and (g) the successors and
assigns of each of the foregoing.

“Secured Rate Contract” means any Swap Agreement between a Loan Party and the
counterparty thereto and designated in writing by the Borrower to the
Administrative Agent as a “Secured Rate Contract”, and which (i) has been
provided or arranged by a Lender or an Affiliate of a Lender, or
(ii) Administrative Agent has acknowledged in writing constitutes a “Secured
Rate Contract” hereunder; provided that no Swap Agreement may constitute a
Secured Rate Contract hereunder unless the Borrower and Administrative Agent has
each expressly consented thereto (such consent, in the case of Administrative
Agent, not to be unreasonably withheld or delayed).

“Secured Rate Contract Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Secured
Rate Contracts, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any such Secured Rate Contracts.

 

48



--------------------------------------------------------------------------------

“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Swap Agreement) who has entered into a Secured Rate Contract with
a Loan Party, or (ii) a Person with whom a Loan Party has entered into a Secured
Rate Contract provided or arranged by a Lender or an Affiliate of a Lender, and
any assignee thereof.

“Security Agreement” means that certain Security Agreement, dated as of even
date herewith, in form and substance reasonably acceptable to the Administrative
Agent and the Borrower, made by the Loan Parties in favor of the Administrative
Agent, for the benefit of the Secured Parties.

“Senior Management” means the chief executive officer and the chief financial
officer of the Borrower.

“Settlement” has the meaning assigned to such term in Section 2.05(d).

“Settlement Date” has the meaning assigned to such term in Section 2.05(d).

“Significant Liability” means a Liability of the Loan Parties and their
Subsidiaries, individually or in the aggregate, in excess of $50,000,000.

“SOFR” means, with respect to any Business Day, a rate per annum equal to the
secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website at approximately 8:00 a.m.
(New York City time) on the immediately succeeding Business Day.

“SOFR Administrator” means the NYFRB (or a successor administrator of the
secured overnight financing rate).

“SOFR Administrator’s Website” means the NYFRB’s Website, currently at
http://www.newyorkfed.org, or any successor source for the secured overnight
financing rate identified as such by the SOFR Administrator from time to time.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent, subordinated and unliquidated liabilities) of
such Person, (b) such Person is able to pay all liabilities of such Person as
such liabilities mature (including contingent, subordinated and unliquidated
liabilities) and (c) such Person does not intend to incur, and does not believe
that it will incur, debts beyond its ability to pay such debts as they mature
and (d) such Person does not have unreasonably small capital. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

49



--------------------------------------------------------------------------------

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) of any of the Loan Parties other than
the Borrower, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, to the Lenders or any of their Affiliates under any Swap
Agreement or any agreement evidencing Banking Products.

“Specified JV” means (i) the entities listed on Schedule 1.01 and (ii) each
additional Person specified by the Borrower by written notice to the
Administrative Agent certifying that (A) Borrower and its Subsidiaries own not
more than 65% of the outstanding equity interests in such Person and (B) such
Person is a corporation, limited liability company or other entity as to which
under applicable law the owners of equity interests are not liable solely by
reason of their ownership of such equity interests for the liabilities and
obligations of such entity.

“Springing Maturity Date” means the date that is ninety-one (91) days prior to
either (a) the maturity date of the 2021 Convertible Senior Notes or (b) any
date upon which net U.S. pension contributions (after giving effect to
prepayments held on account with the PBGC) in an amount in excess of
$100,000,000 are required to be paid to the PBGC unless, on any such date
(x) Liquidity exceeds the aggregate outstanding principal balance of the 2021
Convertible Senior Notes or the aggregate amount of such required net pension
contributions, as applicable, and (y) the Payment Conditions are satisfied.

“Statements” has the meaning assigned to such term in Section 2.18(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D). Such reserve percentages shall include those
imposed pursuant to Regulation D of the Board. Eurodollar Loans shall be deemed
to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D of the
Board or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“STL Related Accounts” means any Account arising under the same Contract as
assets sold in connection with a Permitted Sales-Type Lease Transaction.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the reasonable satisfaction of the Administrative Agent.

 

50



--------------------------------------------------------------------------------

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a party to
this Agreement as a Loan Guarantor.

“Supported QFC” has the meaning assigned to it in Section 9.21.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan in its capacity as lender of Swingline Loans
hereunder or, upon the resignation of JPMorgan as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder. Any consent required of the Administrative Agent or
the Issuing Bank shall be deemed to be required of the Swingline Lender and any
consent given by JPMorgan in its capacity as Administrative Agent or Issuing
Bank shall be deemed given by JPMorgan in its capacity as Swingline Lender.

“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).

 

51



--------------------------------------------------------------------------------

“Target Balance” has the meaning assigned to such term in the DDA Access Product
Agreement.

“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is required to file
tax returns on a consolidated, combined, unitary or similar group basis.

“Tax Returns” has the meaning assigned to such term in Section 3.10.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term SOFR” means, for the applicable Corresponding Tenor as of the applicable
Reference Time, the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Term SOFR Notice” means a notification by the Administrative Agent to the
Lenders and the Borrower of the occurrence of a Term SOFR Transition Event.

“Term SOFR Transition Event” means the determination by the Administrative Agent
that (a) Term SOFR has been recommended for use by the Relevant Governmental
Body, (b) the administration of Term SOFR is administratively feasible for the
Administrative Agent and (c) a Benchmark Transition Event or an Early Opt-in
Election, as applicable, has previously occurred resulting in a Benchmark
Replacement in accordance with Section 2.14 that is not Term SOFR.

“Title IV Plan” means a pension plan subject to Section 302 or Title IV of ERISA
or Section 412 of the Code, other than a Multiemployer Plan, to which any ERISA
Affiliate incurs or otherwise has any obligation or liability, contingent or
otherwise.

“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions hereunder, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.

“Trigger Event” means, as of any date of determination, that Availability is
less than the greater of (i) $18,125,000 and (ii) 12.5% of the Aggregate
Revolving Commitment at such time. Upon the occurrence of a Trigger Event, such
Trigger Event shall be deemed to be continuing until the first date on which at
all times during the preceding thirty (30) consecutive days, Availability shall
have been greater than the greater of (i) $18,125,000 and (ii) 12.5% of the
Aggregate Revolving Commitment.

 

52



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unadjusted Benchmark Replacement” means the applicable Benchmark Replacement
excluding the related Benchmark Replacement Adjustment.

“Unbilled Account” means an Account in respect of which no invoice for such
Account has been issued to the related Account Debtor.

“Unbilled Account Advance Rate” shall mean, as of any date of determination, a
percentage equal to the lesser of:

(i) 90%; and

(ii) 95% minus the Unbilled Dilution Reserve.

“Unbilled Dilution Reserve” shall mean, for any Applicable Measurement Period,
an amount equal to the Dilution Reserve Ratio for Unbilled Accounts for such
period.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness, including Indebtedness under Finance Lease Obligations (other than
the Loans; it being understood and agreed that, to the extent any Capital
Expenditures are financed with Loans, such Capital Expenditures shall be deemed
Unfinanced Capital Expenditures).

 

53



--------------------------------------------------------------------------------

“Unfunded Commitment” means, with respect to each Lender, the Revolving
Commitment of such Lender less its Credit Exposure.

“Unrestricted Cash On Hand” means, as of any date of determination, an amount
equal to the aggregate amount of all of the Borrower’s and its Subsidiaries’
cash and Cash Equivalents that is not encumbered by or subject to any Lien,
setoff, counterclaim, recoupment, defense or other right in favor of any Person
(other than (i) a Lien in favor of the Administrative Agent, (ii) a Lien in
favor of holders of Non-ABL Priority Lien Obligations permitted hereunder (or a
trustee, agent or other representative therefor, including, without limitation,
the 2027 Notes Collateral Trustee), but only to the extent such cash and Cash
Equivalents are also subject to a Lien in favor of the Administrative Agent or
(iii) rights of setoff in the ordinary course of business.

“U.S.” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.21.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Voting Stock” means Equity Interests of any Person having ordinary power to
vote in the election of members of the board of directors, managers, trustees or
other controlling Persons, of such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such entity shall have or
might have voting power by reason of the happening of any contingency).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(i) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(ii) the then outstanding principal amount of such Indebtedness.

“Wholly-Owned Subsidiary” means any Subsidiary in which (other than directors’
qualifying shares required by law) one hundred percent (100%) of the Equity
Interests, at the time as of which any determination is being made, is owned,
beneficially and of record, by any Loan Party, or by one or more of the other
Wholly-Owned Subsidiaries, or both.

 

54



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignments set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) any reference in
any definition to the phrase “at any time” or “for any period” shall refer to
the same time or period for all calculations or determinations within such
definition, and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

55



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
any Loan Party, the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) to treat operating leases and Finance Lease
Obligations in a manner consistent with the current treatment under GAAP as in
effect on the Restatement Effective Date.

SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any Permitted Acquisition or
disposition outside the ordinary course of business during the period of four
Fiscal Quarters of the Borrower most recently ended, the Fixed Charge Coverage
Ratio and the Priority Leverage Ratio shall be calculated after giving pro forma
effect thereto (including pro forma adjustments arising out of events which are
directly attributable to the Permitted Acquisition or the disposition, are
factually supportable and are expected to have a continuing impact, in each
case, and as certified by a Financial Officer, that (x) would be reflected
properly in a pro forma income statement as determined on a basis consistent
with Article 11 of Regulation S-X of the Securities Act of 1933, as amended, as
interpreted by the SEC, or (y) have occurred or in the judgment of the Financial
Officer of the Borrower are reasonably expected to occur within twelve
(12) months of the date of the Permitted Acquisition or disposition as set forth
in reasonable detail on a certificate of such Financial Officer delivered to the
Administrative Agent (and which, in the case of any such adjustments under this
clause (y), do not exceed $40,000,000 for any period) and, as if such Permitted
Acquisition or such disposition (and any related incurrence, repayment or
assumption of Indebtedness and related pro forma adjustments) had occurred in
the first day of such four-quarter period; provided that the foregoing
adjustments shall be without duplication of any costs, expenses or adjustments
that are already included in the calculation of EBITDA.

 

56



--------------------------------------------------------------------------------

SECTION 1.06. Status of Obligations. In the event that the Borrower or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.

SECTION 1.07. Interest Rates; LIBOR Notifications. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event, a Term SOFR Transition Event or
an Early Opt-in Election, such Section 2.14(c) and (d) provide the mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Borrower, pursuant to Section 2.14(f), of any change to the
reference rate upon which the interest rate on Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
other rates in the definition of “LIBO Rate” or with respect to any alternative
or successor rate thereto, or replacement rate thereof (including, without
limitation, (a) any such alternative, successor or replacement rate implemented
pursuant to Section 2.14(c) or (d), whether upon the occurrence of a Benchmark
Transition Event, a Term SOFR Transition Event or an Early Opt-in Election, and
(b) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 2.14(e)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

SECTION 1.08. Divisions. For all purposes under the Loan Documents, in
connection with any Division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.

 

57



--------------------------------------------------------------------------------

SECTION 1.09. Letters of Credit. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the amount of such
Letter of Credit available to be drawn at such time; provided that with respect
to any Letter of Credit that, by its terms or the terms of any letter of credit
agreement related thereto, provides for one or more automatic increases in the
available amount thereof, the amount of such Letter of Credit shall be deemed to
be the maximum amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum amount is available to be drawn at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Article 29(a) of the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (or such later version thereof as may be in effect at the
applicable time) or Rule 3.13 or Rule 3.14 of the International Standby
Practices, International Chamber of Commerce Publication No. 590 (or such later
version thereof as may be in effect at the applicable time) or similar terms of
the Letter of Credit itself, or if compliant documents have been presented but
not yet honored, such Letter of Credit shall be deemed to be “outstanding” and
“undrawn” in the amount so remaining available to be paid, and the obligations
of the Borrower and each Lender shall remain in full force and effect until the
Issuing Bank and the Lenders shall have no further obligations to make any
payments or disbursements under any circumstances with respect to any Letter of
Credit.

SECTION 1.10. Amendment and Restatement of Existing Credit Agreement; General
Reaffirmations; Existing Loan Documents.

(a) The parties to this Agreement agree that, upon (i) the execution and
delivery by each of the parties hereto of this Agreement and (ii) satisfaction
of the conditions set forth in Section 4.01, the terms and provisions of the
Existing Credit Agreement shall be and hereby are amended, superseded and
restated in their entirety by the terms and provisions of this Agreement. This
Agreement is not intended to and shall not constitute a novation. All Loans made
and Obligations incurred under the Existing Credit Agreement which are
outstanding on the Restatement Effective Date shall continue as Loans and
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) the Existing Letters of Credit which
remain outstanding on the Restatement Effective Date shall continue as Letters
of Credit under (and shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Secured Obligations” with any Lender or any Affiliate
of any Lender which are outstanding on the Restatement Effective Date shall
continue as Secured Obligations under this Agreement and the other Loan
Documents, (d) the Administrative Agent shall make such reallocations, sales,
assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Credit Exposures and outstanding Loans hereunder reflects such
Lender’s Applicable Percentage of the outstanding Aggregate Credit Exposure on
the Restatement Effective Date, (e) the Borrowers hereby agree to compensate
each Lender (including any Departing Lender) for any and all losses, costs and
expenses incurred by such Lender in connection with the sale and

 

58



--------------------------------------------------------------------------------

assignment of any Eurodollar Loans (including the “Eurodollar Loans” under the
Existing Credit Agreement) and such reallocation described above, in each case
on the terms and in the manner set forth in Section 2.16 hereof and (f) upon the
effectiveness hereof, each Departing Lender’s “Commitment” under the Existing
Credit Agreement shall be terminated, each Departing Lender shall have received
payment in full of all of the outstanding “Obligations” owing to it under the
Existing Credit Agreement (other than obligations to pay fees and expenses with
respect to which the Borrower has not received an invoice, contingent indemnity
obligations and other contingent obligations owing to it under the Existing Loan
Documents and, for the avoidance of doubt, excluding “Swap Obligations” and
“Bank Product Obligations” as defined in the Existing Credit Agreement) and each
Departing Lender shall not be a Lender hereunder.

(b) Each of the Loan Parties, as debtor, grantor, pledgor, guarantor, or another
similar capacity in which such Loan Party grants liens or security interests in
its properties or otherwise acts as a guarantor, joint or several obligor or
other accommodation party, as the case may be, in each case under the Existing
Loan Documents, hereby each (i) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under each of the Existing
Loan Documents to which it is a party, (ii) to the extent such Loan Party
granted liens on or security interests in any of its properties pursuant to any
of the Existing Loan Documents, hereby ratifies and reaffirms such grant of
security (and, without limitation, any filings with Governmental Authorities
made in connection therewith) and confirms that such liens and security
interests continue to secure the applicable Secured Obligations intended to be
secured thereby (as modified by this Agreement) and (iii) to the extent such
Loan Party guaranteed, was jointly or severally liable, or provided other
accommodations with respect to, the Secured Obligations or any portion thereof
pursuant to the Existing Loan Documents (including, without limitation, Article
X of the Existing Credit Agreement), hereby ratifies and reaffirms such
guaranties, liabilities and other accommodations, in each case subject to the
limitations set forth herein.

(c) Each Lender hereby confirms the Administrative Agent’s authority to enter
into such additional reaffirmations of, or any amendments to, amendments and
restatements of, or other modifications to, the Existing Loan Documents as the
Administrative Agent shall approve in its sole discretion, in connection with
the amendment and restatement of the Existing Credit Agreement.

(d) Each Lender agrees that the Borrower shall not be deemed to be in breach (or
have previously been in breach) of the first two sentences of Section 5.11 of
the Existing Credit Agreement or any similar provision of any other Existing
Loan Document based solely on the Borrower’s failure to have provided Control
Agreements in respect of (i) a Concentration Account specified to the
Administrative Agent, and held at JPMorgan Chase Bank, N.A. (the “Specified
Concentration Account”) and (ii) a money market account specified to the
Administrative Agent, and held at Santander Bank, N.A. (the “Specified Santander
Account”); provided, that the Borrower shall have (x) complied with the
requirements of Section 5.11 with respect to the Specified Concentration
Account, and (y) have closed the Specified Santander Account, in the case of
each of the foregoing clauses (x) and (y), no later than sixty (60) days
following the Restatement Effective Date (or such later date as agreed to by the
Administrative Agent in its sole discretion). The consent described in this
clause (d) shall be deemed to have been effective as of the date each Specified
Account was opened, respectively.

 

59



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender severally (and not jointly) agrees to make Revolving Loans in
dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Credit
Exposure exceeding such Lender’s Revolving Commitment or (ii) the Aggregate
Revolving Exposure exceeding the lesser of (x) the Aggregate Revolving
Commitment and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Sections 2.04 and 2.05, by making immediately available
funds available to the Administrative Agent’s designated account, in accordance
with Section 2.07. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Any
Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Sections 2.04 and 2.05.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith;
provided that any Borrowing Request for a Eurodollar Borrowing to be made on the
Effective Date shall be accompanied by documentation in form and substance
reasonably satisfactory to the Administrative Agent whereby the Borrower agrees
to be bound by the terms of Section 2.16 in connection with such Borrowing. Each
Swingline Loan shall be an ABR Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. ABR Borrowings may be in any amount.
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of seven
(7) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

60



--------------------------------------------------------------------------------

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, not
later than (a) in the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, noon, Chicago time, on the date of the proposed
Borrowing; provided that any such notice of an ABR Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 9:00 a.m., Chicago time, on the date of such proposed
Borrowing. Each written or such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or a
communication through Electronic System to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrower and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrower, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrower pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not exceed, when aggregated with the amount of any Overadvances
outstanding at such time, ten percent (10%) of the Aggregate Revolving
Commitment at such time; provided further that, the Aggregate

 

61



--------------------------------------------------------------------------------

Revolving Exposure after giving effect to the Protective Advances being made
shall not exceed the Aggregate Revolving Commitment. Protective Advances may be
made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be ABR Borrowings. The making of a
Protective Advance on any one occasion shall not obligate the Administrative
Agent to make any Protective Advance on any other occasion. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b). Upon the making of a
Protective Advance by the Administrative Agent (whether before or after the
occurrence of a Default), each Lender shall be deemed, without further action by
any party hereto, to have unconditionally and irrevocably purchased from the
Administrative Agent, without recourse or warranty, an undivided interest and
participation in such Protective Advance in proportion to its Applicable
Percentage. From and after the date, if any, on which any Lender is required to
fund its participation in any Protective Advance purchased hereunder, the
Administrative Agent shall promptly distribute to such Lender, such Lender’s
Applicable Percentage of all payments of principal and interest and all proceeds
of Collateral received by the Administrative Agent in respect of such Protective
Advance.

SECTION 2.05. Swingline Loans and Overadvances. (a) The Administrative Agent,
the Swingline Lender and the Revolving Lenders agree that in order to facilitate
the administration of this Agreement and the other Loan Documents, promptly
after the Borrower requests an ABR Borrowing, the Swingline Lender may in its
sole discretion (but with absolutely no obligation) elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of
the Revolving Lenders and in the amount requested, same day funds to the
Borrower on the date of the applicable Borrowing to the Funding Account (each
such Loan made solely by the Swingline Lender pursuant to this Section 2.05(a)
is referred to in this Agreement as a “Swingline Loan”), with settlement among
them as to the Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each Swingline Loan shall be subject to all the terms and
conditions applicable to other ABR Loans funded by the Revolving Lenders, except
that all payments thereon shall be payable to the Swingline Lender solely for
its own account. In addition, (x) the Borrower hereby authorizes the Swingline
Lender to, and the Swingline Lender may, subject to the terms and conditions set
forth herein (but without any further written notice required), not later than
1:00 p.m., Chicago time, on each Business Day, make available to the Borrower by
means of a credit to the Funding Account, the proceeds of a Swingline Loan to
the extent necessary to pay items to be drawn on any Controlled Disbursement
Account that Business Day; provided that, if on any Business Day there is
insufficient borrowing capacity to permit the Swingline Lender to make available
to the Borrower a Swingline Loan in the amount necessary to pay all items to be
so drawn on any such Controlled Disbursement Account on such Business Day, then
the Borrower shall be deemed to have requested an ABR Borrowing pursuant to
Section 2.03 in the amount of such deficiency to be made on such Business Day,
and (y) the Borrower hereby authorizes the Swingline Lender to, and the
Swingline Lender may, subject to the terms and conditions set forth herein (but
without any further written notice required), to the extent that from time to
time on any

 

62



--------------------------------------------------------------------------------

Business Day funds are required under the DDA Access Product to reach the Target
Balance (a “Deficiency Funding Date”), make available to the Borrower the
proceeds of a Swingline Loan in the amount of such deficiency up to the Target
Balance, by means of a credit to the Funding Account on or before the start of
business on the next succeeding Business Day, and such Swingline Loan shall be
deemed made on such Deficiency Funding Date. The aggregate amount of Swingline
Loans outstanding at any time shall not exceed $50,000,000. The Swingline Lender
shall not make any Swingline Loan if the requested Swingline Loan exceeds
Availability (before or after giving effect to such Swingline Loan). All
Swingline Loans shall be ABR Borrowings.

(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may, in its sole discretion
(but with absolutely no obligation), on behalf of the Revolving Lenders,
(x) make Revolving Loans to the Borrower, in amounts that exceed Availability
(any such excess Revolving Loans are herein referred to collectively as
“Overadvances”) or (y) deem the amount of Revolving Loans outstanding to the
Borrower that are in excess of Availability to be Overadvances; provided that,
no Overadvance shall result in a Default due to Borrower’s failure to comply
with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The making of an Overadvance on
any one occasion shall not obligate the Administrative Agent to make any
Overadvance on any other occasion. The authority of the Administrative Agent to
make Overadvances is limited to an aggregate amount not to exceed at any time,
when aggregated with the amount of any Protective Advances outstanding at such
time, ten percent (10%) of the Aggregate Revolving Commitment at such time, no
Overadvance may remain outstanding for more than thirty days (or any earlier
date required by Section 2.10) and no Overadvance shall cause any Revolving
Lender’s Credit Exposure to exceed its Revolving Commitment; provided that, the
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make Overadvances. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof.

(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Swingline Loan or Overadvance.

 

63



--------------------------------------------------------------------------------

(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Revolving Lenders on at least a weekly
basis or on any date that the Administrative Agent elects, by notifying the
Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover from such Lender on demand such amount, together with interest
thereon, as specified in Section 2.07.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit denominated in dollars as the
applicant thereof for the support of its or its Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period and the Issuing
Bank may, but shall have no obligation, to issue such requested Letters of
Credit pursuant to this Agreement. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in

 

64



--------------------------------------------------------------------------------

effect on the Effective Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the Issuing Bank in good faith deems material to it, or (iii) if
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented. The letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Restatement Effective Date for all
purposes of the Loan Documents.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit through Electronic System, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (prior to 9:00 am, Chicago time, at least three Business
Days prior to the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure shall not exceed $40,000,000, (ii) no Revolving Lender’s
Credit Exposure shall exceed its Revolving Commitment and (iii) the Aggregate
Revolving Exposure shall not exceed the lesser of (x) the Aggregate Revolving
Commitment and (y) the Borrowing Base. Notwithstanding the foregoing or anything
to the contrary contained herein, no Issuing Bank shall be obligated to issue or
modify any Letter of Credit if, immediately after giving effect thereto, the
outstanding LC Exposure in respect of all Letters of Credit issued by such
Person and its Affiliates would exceed such Issuing Bank’s Issuing Bank
Sublimit. Without limiting the foregoing and without affecting the limitations
contained herein, it is understood and agreed that the Borrower may from time to
time request that an Issuing Bank issue Letters of Credit in excess of its
individual Issuing Bank Sublimit in effect at the time of such request, and each
Issuing Bank agrees to consider any such request in good faith. Any Letter of
Credit so issued by an Issuing Bank in excess of its individual Issuing Bank
Sublimit then in effect shall nonetheless constitute a Letter of Credit for all
purposes of the Credit Agreement, and shall not affect the Issuing Bank Sublimit
of any other Issuing Bank, subject to the limitations on the aggregate LC
Exposure set forth in clause (i) of this Section 2.06(b).

 

65



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Chicago time, on such date, or, (ii) if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 11:00 a.m., Chicago time, on (a) the Business Day that the
Borrower receives such notice, if such notice is received prior to 9:00 a.m.,
Chicago time, on the day of receipt, or (b) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, on the day of receipt; provided that the Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 that such payment be financed with an ABR Borrowing
in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Borrowing. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing

 

66



--------------------------------------------------------------------------------

Bank, then to such Lenders and the Issuing Bank, as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the Issuing Bank for any LC Disbursement (other than the funding of ABR
Revolving Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Revolving Lenders, or the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.

 

67



--------------------------------------------------------------------------------

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

(ii) Subject to the appointment and acceptance of a successor Issuing Bank, the
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior
written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.06(i) above.

(j) Cash Collateralization. If any Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with LC Exposure representing greater than 50% of the
aggregate LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “LC Collateral Account”), an amount in cash equal to 103%
of the amount of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (f) or
(g) of Article VII.

 

68



--------------------------------------------------------------------------------

Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over the LC Collateral Account and the Borrower hereby grants the
Administrative Agent a security interest in the LC Collateral Account and all
money or other assets on deposit therein or credited thereto. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Revolving Lenders with LC Exposure
representing greater than 50% of the aggregate LC Exposure), be applied to
satisfy other Secured Obligations. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Defaults have been
cured or waived as confirmed in writing by the Administrative Agent.

(k) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) Letters of Credit Issued for Account of Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder supports any obligations of, or
is for the account of, a Subsidiary, or states that a Subsidiary is the “account
party,” “applicant,” “customer,” “instructing party,” or the like of or for such
Letter of Credit, and without derogating from any rights of the Issuing Bank
(whether arising by contract, at law, in equity or otherwise) against such

 

69



--------------------------------------------------------------------------------

Subsidiary in respect of such Letter of Credit, the Borrower (i) shall
reimburse, indemnify and compensate the Issuing Bank hereunder for such Letter
of Credit (including to reimburse any and all drawings thereunder) as if such
Letter of Credit had been issued solely for the account of the Borrower and
(ii) irrevocably waives any and all defenses that might otherwise be available
to it as a guarantor or surety of any or all of the obligations of such
Subsidiary in respect of such Letter of Credit. The Borrower hereby acknowledges
that the issuance of such Letters of Credit for its Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by such Lender hereunder on the proposed date thereof solely by wire
transfer of immediately available funds by 1:00 p.m., Chicago time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the funds so received in the aforesaid account of
the Administrative Agent to the Funding Account; provided that ABR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.

 

70



--------------------------------------------------------------------------------

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone or through Electronic System,
if arrangements for doing so have been approved by the Administrative Agent, by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, Electronic System or facsimile to the Administrative Agent of a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

(c) Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

71



--------------------------------------------------------------------------------

SECTION 2.09. Termination and Reduction of Commitments; Increase of Revolving
Commitments. (a) Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date.

(b) The Borrower may at any time terminate the Revolving Commitments upon
Payment in Full of the Secured Obligations (other than Secured Rate Contract
Obligations and Bank Product Obligations).

(c) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $500,000 and not less than $1,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the Aggregate Revolving Exposure would exceed the
lesser of the Aggregate Revolving Commitment and the Borrowing Base.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under paragraph (b) or (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.

(e) The Borrower shall have the right to increase the Revolving Commitments by
obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000, (ii) the Borrower may make
a maximum of two (2) such requests, (iii) after giving effect thereto, the sum
of the total of the additional Commitments raised pursuant to this
Section 2.09(e) does not exceed $30,000,000, (iv) the Administrative Agent, the
Issuing Bank and the Swingline Lender have approved the identity of any such new
Lender, such approvals not to be unreasonably withheld, (v) any such new Lender
assumes all of the rights and obligations of a “Lender” hereunder, and (vi) the
procedure described in clause (i) below have been satisfied. Nothing contained
in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.

(i) Any amendment hereto for such an increase or addition shall be in form and
substance satisfactory to the Administrative Agent and shall only require the
written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Commitment. As a condition precedent to such an
increase or addition, the Borrower shall deliver to the Administrative Agent
(i) a certificate of each Loan Party signed by an authorized officer of such
Loan Party (A) certifying and attaching the resolutions adopted by such Loan
Party approving

 

72



--------------------------------------------------------------------------------

or consenting to such increase, and (B) in the case of the Borrower, certifying
that, before and after giving effect to such increase or addition, (1) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects (or, with respect to any
representation or warranty which is subject to any materiality qualifier, true
and correct in all respects), except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects (or all respects, as applicable) as of such
earlier date, and (2) no Default or Event of Default has occurred and is
continuing, and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent.

(ii) On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii) the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.

(iii) In connection with any increase of the Revolving Commitments pursuant to
this Section 2.09(e), any newly added Lender becoming a party hereto shall
(1) execute such documents and agreements as the Administrative Agent may
reasonably request and (2) in the case of any such Lender that is organized
under the laws of a jurisdiction outside of the United States of America,
provide to the Administrative Agent, its name, address, tax identification
number and/or such other information as shall be necessary for the
Administrative Agent to comply with “know your customer” and anti-money
laundering rules and regulations, including without limitation, the USA PATRIOT
Act.

 

73



--------------------------------------------------------------------------------

SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date, (ii) to the Administrative Agent the
then unpaid amount of each Protective Advance on the earlier of the Maturity
Date and demand by the Administrative Agent, and (iii) to the Administrative
Agent the then unpaid principal amount of each Overadvance on the earliest to
occur of (x) the Maturity Date, (y) demand by the Administrative Agent and
(z) the 30th day after such Overadvance is made.

(b) At all times that full cash dominion is in effect pursuant to Section 5.11
of this Agreement, on each Business Day, the Administrative Agent shall apply
all funds credited to any Collection Account or Concentration Account on such
Business Day or the immediately preceding Business Day (at the discretion of the
Administrative Agent, whether or not immediately available) first to prepay any
Protective Advances and Overadvances that may be outstanding, pro rata, second
to prepay the Revolving Loans (including Swingline Loans) consisting of ABR
Borrowings and then to Revolving Loans consisting of Eurodollar Borrowings with
the shortest Interest Periods first, and third to cash collateralize outstanding
LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(e) The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein absent manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

 

74



--------------------------------------------------------------------------------

SECTION 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section and, if
applicable, payment of any break funding expenses under Section 2.16.

(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the Aggregate Revolving Exposure exceeds the lesser of
(A) the Aggregate Revolving Commitment and (B) the Borrowing Base, the Borrower
shall prepay the Revolving Loans, LC Exposure and/or Swingline Loans or cash
collateralize the LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate amount equal to such
excess.

(c) Borrower shall notify the Administrative Agent by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder not later than
10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Borrowing, three (3) Business Days before the date of prepayment, or (B) in the
case of prepayment of an ABR Borrowing, on the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Revolving Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

SECTION 2.12. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender an unused fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Restatement
Effective Date to but excluding the date on which the Revolving Commitments
terminate. Accrued unused fees shall be payable in arrears on the first Business
Day of each calendar month and on the date on which the Revolving Commitments
terminate, commencing on the first such date to occur after the date hereof. All
unused fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Restatement Effective Date to but excluding the later of the date
on which such Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate

 

75



--------------------------------------------------------------------------------

or rates per annum separately agreed upon between the Borrower and the Issuing
Bank on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) attributable to Letters
of Credit issued by the Issuing Bank during the period from and including the
Restatement Effective Date to but excluding the later of the date of termination
of the Revolving Commitments and the date on which there ceases to be any LC
Exposure, as well as the Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first
Business Day of each calendar month following such last day, commencing on the
first such date to occur after the Restatement Effective Date; provided that all
such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of unused fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13. Interest. (a) The Loans comprising ABR Borrowings (including
Swingline Loans) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.

(d) Notwithstanding the foregoing, during the occurrence and continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this
Section, and (ii) if any interest on any Loan or any fee or other amount payable
by the Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

76



--------------------------------------------------------------------------------

(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
any such case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

SECTION 2.14. Alternate Rate of Interest; Illegality.

(a) Subject to clauses (c), (d), (e), (f), (g) and (h) of this Section 2.14, if
prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, by means of an Interpolated Rate or because the
LIBO Screen Rate is not available or published on a current basis) for such
Interest Period; provided that no Benchmark Transition Event shall have occurred
at such time; or

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid or converted
into an ABR Borrowing on the last day of the then current Interest Period
applicable thereto, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

77



--------------------------------------------------------------------------------

(b) If any Lender determines that any Requirement of Law has made it unlawful,
or if any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable lending office to make, maintain, fund or continue any
Eurodollar Borrowing, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
ABR Borrowings to Eurodollar Borrowings will be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower will upon demand from such Lender (with a copy to the Administrative
Agent), either convert or prepay all Eurodollar Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such conversion or prepayment, the Borrower will also pay accrued
interest on the amount so converted or prepaid.

(c) Notwithstanding anything to the contrary herein or in any other Loan
Document (and any Swap Agreement shall be deemed not to be a “Loan Document” for
purposes of this Section 2.14), if a Benchmark Transition Event or an Early
Opt-in Election, as applicable, and its related Benchmark Replacement Date have
occurred prior to the Reference Time in respect of any setting of the
then-current Benchmark, then (x) if a Benchmark Replacement is determined in
accordance with clause (1) or (2) of the definition of “Benchmark Replacement”
for such Benchmark Replacement Date, such Benchmark Replacement will replace
such Benchmark for all purposes hereunder and under any Loan Document in respect
of such Benchmark setting and subsequent Benchmark settings without any
amendment to, or further action or consent of any other party to, this Agreement
or any other Loan Document and (y) if a Benchmark Replacement is determined in
accordance with clause (3) of the definition of “Benchmark Replacement” for such
Benchmark Replacement Date, such Benchmark Replacement will replace such
Benchmark for all purposes hereunder and under any Loan Document in respect of
any Benchmark setting at or after 5:00 p.m. (New York City time) on the fifth
(5th) Business Day after the date notice of such Benchmark Replacement is
provided to the Lenders without any amendment to, or further action or consent
of any other party to, this Agreement or any other Loan Document so long as the
Administrative Agent has not received, by such time, written notice of objection
to such Benchmark Replacement from Lenders comprising the Required Lenders.

(d) Notwithstanding anything to the contrary herein or in any other Loan
Document and subject to the proviso below in this paragraph, if a Term SOFR
Transition Event and its related Benchmark Replacement Date have occurred prior
to the Reference Time in respect of any setting of the then-current Benchmark,
then the applicable Benchmark Replacement will replace the then-current
Benchmark for all purposes hereunder or under any Loan Document in respect of
such Benchmark setting and subsequent Benchmark settings, without any amendment
to, or further action or consent of any other party to, this Agreement or any
other Loan Document; provided that, this clause (c) shall not be effective
unless the Administrative Agent has delivered to the Lenders and the Borrower a
Term SOFR Notice. For the avoidance of doubt, the Administrative Agent shall not
be required to deliver a Term SOFR Notice after a Term SOFR Transition Event and
may do so in its sole discretion.

 

78



--------------------------------------------------------------------------------

(e) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement or any other Loan
Document.

(f) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event, a Term SOFR Transition
Event or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes,
(iv) the removal or reinstatement of any tenor of a Benchmark pursuant to clause
(d) below and (v) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or, if applicable, any Lender (or group of Lenders)
pursuant to this Section 2.14, including any determination with respect to a
tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action
or any selection, will be conclusive and binding absent manifest error and may
be made in its or their sole discretion and without consent from any other party
to this Agreement or any other Loan Document, except, in each case, as expressly
required pursuant to this Section 2.14.

(g) Notwithstanding anything to the contrary herein or in any other Loan
Document, at any time (including in connection with the implementation of a
Benchmark Replacement), (i) if the then-current Benchmark is a term rate
(including Term SOFR or LIBO Rate) and either (A) any tenor for such Benchmark
is not displayed on a screen or other information service that publishes such
rate from time to time as selected by the Administrative Agent in its reasonable
discretion or (B) the regulatory supervisor for the administrator of such
Benchmark has provided a public statement or publication of information
announcing that any tenor for such Benchmark is or will be no longer
representative, then the Administrative Agent may modify the definition of
“Interest Period” for any Benchmark settings at or after such time to remove
such unavailable or non-representative tenor and (ii) if a tenor that was
removed pursuant to clause (i) above either (A) is subsequently displayed on a
screen or information service for a Benchmark (including a Benchmark
Replacement) or (B) is not, or is no longer, subject to an announcement that it
is or will no longer be representative for a Benchmark (including a Benchmark
Replacement), then the Administrative Agent may modify the definition of
“Interest Period” for all Benchmark settings at or after such time to reinstate
such previously removed tenor.

(h) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to ABR Loans. During any Benchmark
Unavailability Period or at any time that a tenor for the then-current Benchmark
is not an Available Tenor, the component of ABR based upon the then-current
Benchmark or such tenor for such Benchmark, as applicable, will not be used in
any determination of ABR.

 

79



--------------------------------------------------------------------------------

SECTION 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

80



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

SECTION 2.17. Withholding of Taxes; Gross-Up.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay

 

81



--------------------------------------------------------------------------------

the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Loan Party shall be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, Other Taxes.

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Loan Parties have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

82



--------------------------------------------------------------------------------

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

83



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or

(4) to the extent a Foreign Lender is not the Beneficial Owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

84



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document (including the Payment in Full of the Secured Obligations).

(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Chicago time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street,

 

85



--------------------------------------------------------------------------------

Floor L2, Chicago, Illinois, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from any Collection Account or
Concentration Account when full cash dominion is in effect (which shall be
applied in accordance with Section 2.10(b)) or (ii) after an Event of Default
has occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements then due to the Administrative Agent and
the Issuing Bank from the Borrower (other than in connection with Bank Product
Obligations or Secured Rate Contract Obligations), second, to pay any fees,
indemnities, or expense reimbursements then due to the Lenders from the Borrower
(other than in connection with Bank Product Obligations or Secured Rate Contract
Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred three percent (103%) of the aggregate
LC Exposure, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing in respect of Bank Product Obligations and Secured
Rate Contract Obligations up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22, and ninth, to the payment
of any other Secured Obligation due to the Administrative Agent or any Lender by
the Borrower. Thereafter, any remaining funds shall be paid to the Borrower or
as a court of competent jurisdiction shall direct. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder

 

86



--------------------------------------------------------------------------------

whether made following a request by the Borrower pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of the Borrower maintained with the Administrative Agent. The Borrower
hereby irrevocably authorizes (i) the Administrative Agent to make a Borrowing
for the purpose of paying each payment of principal, interest and fees as it
becomes due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans and Overadvances, but such a Borrowing may only constitute a Protective
Advance if it is to reimburse costs, fees and expenses as described in
Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.

(d) If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

87



--------------------------------------------------------------------------------

(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections. Application of amounts pursuant to (i) and (ii)
above shall be made in any order determined by the Administrative Agent in its
discretion.

(g) The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable business judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such

 

88



--------------------------------------------------------------------------------

obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and in circumstances where its
consent would be required under Section 9.04, the Issuing Bank and the Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments;
provided, further, that the Borrower shall not be required to compensate any
Lender pursuant to this Section 2.19(b) for any amounts incurred more than one
hundred eighty (180) days prior to the date that such Lender notifies the
Borrower in writing of the amounts and of such Lender’s intention to claim
compensation therefor. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 2.18(b) or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or Swingline Lender hereunder; third, to cash collateralize the
LC Exposure with respect to such Defaulting Lender in accordance with this
Section; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Banks or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement or under any other Loan
Document; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such

 

89



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement or under any other Loan Document; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in the Borrower’s obligations
corresponding to such Defaulting Lender’s LC Exposure and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments without giving
effect to clause (d) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;

(c) such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02) or under any other Loan
Document; provided, that, except as otherwise provided in Section 9.02, this
clause (c) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender directly affected thereby;

(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages but only (x) to the extent that the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Credit Exposure to exceed its
Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;

 

90



--------------------------------------------------------------------------------

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(e) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(d), and LC Exposure related to any newly issued
or increased Letter of Credit shall be allocated among non-Defaulting Lenders in
a manner consistent with Section 2.20(d)(i) (and such Defaulting Lender shall
not participate therein).

If (i) a Defaulting Lender Bankruptcy Event or a Bail-In Action with respect to
the Parent of any Lender shall occur following the date hereof and for so long
as such event shall continue or (ii) the Issuing Bank has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
the Issuing Bank shall have entered into arrangements with the Borrower or such
Lender, satisfactory to the Issuing Bank to defease any risk to it in respect of
such Lender hereunder.

In the event that each of the Administrative Agent, the Borrower and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then LC Exposure of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

 

91



--------------------------------------------------------------------------------

SECTION 2.21. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.21 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this
Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22. Banking Products and Secured Rate Contracts. Each Lender or
Affiliate thereof providing Banking Products for, or having Secured Rate
Contracts with, any Loan Party shall deliver to the Administrative Agent,
promptly after entering into such Banking Products or Secured Rate Contracts,
written notice setting forth the aggregate amount of all Bank Product
Obligations and Secured Rate Contract Obligations of such Loan Party to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent). In
addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Bank Product Obligations and Secured Rate Contract Obligations.
The most recent information provided to the Administrative Agent shall be used
in determining the amounts to be applied in respect of such Bank Product
Obligations and/or Secured Rate Contract Obligations pursuant to Section 2.18(b)
and which tier of the waterfall, contained in Section 2.18(b), such Bank Product
Obligations and/or Secured Rate Contract Obligations will be placed, and the
Administrative Agent shall be under no obligation to inquire as to the existence
of any Bank Product Obligations or Secured Rate Contract Obligations of which it
has not been specifically advised.

ARTICLE III

Representations and Warranties

Each Loan Party represents and warrants to the Lenders that:

SECTION 3.01. Corporate Existence and Power. Each Loan Party and each of its
respective Subsidiaries:

(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, organization or formation, as applicable;

(b) has all requisite power and authority to own its assets, carry on its
business and execute, deliver, and perform its obligations under, the Loan
Documents to which it is a party;

 

92



--------------------------------------------------------------------------------

(c) has all governmental licenses, authorizations, Permits, consents and
approvals to own its assets, carry on its business and execute, deliver, and
perform its obligations under, the Loan Documents to which it is a party;

(d) is duly qualified and licensed and in good standing, under the laws of its
jurisdiction of organization and each other jurisdiction where its ownership,
lease or operation of Property or the conduct of its business requires such
qualification or license; and

(e) is in compliance with all Requirements of Law;

except, in each case referred to (x) with respect to the Loan Parties, in
clause (c), clause (d) (other than qualification in its jurisdiction of
organization) or clause (e), to the extent that the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect and (y) with respect to all other Subsidiaries of the
Borrower, in all of the clauses above, to the extent that the failure to do so
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.02. Corporate Authorization; No Contravention. The execution, delivery
and performance by each of the Loan Parties of this Agreement and any other Loan
Document to which such Person is party, have been duly authorized by all
necessary action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any breach or contravention of, or result in the
creation of (or the requirement to create) any Lien under, (i) any Material
Contract, (ii) any other document evidencing any material Contractual Obligation
to which such Person is a party or by which such Person is bound or (iii) any
material order, injunction, writ or decree of any Governmental Authority to
which such Person or its Property is subject; or

(c) violate any material Requirement of Law in any material respect;

except with respect to any conflict, breach or contravention (but not the
creation of, or requirement to create, Liens) referred to in clause (b)(ii), to
the extent that such conflict, breach or contravention would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

SECTION 3.03. Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document except (i) filings and other actions
required by the Loan Documents to perfect the Liens on the Collateral granted by
the Loan Parties in favor of the Administrative Agent, (ii) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made on or prior to the Restatement
Effective Date and (iii) solely with respect to enforcement of the Secured
Obligations, those other actions, notices or filings, the failure of which to
obtain or make would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and which are, in each case, capable
of being cured.

 

93



--------------------------------------------------------------------------------

SECTION 3.04. Binding Effect. This Agreement and each other Loan Document to
which any Loan Party or any Subsidiary of any Loan Party is a party constitute
the legal, valid and binding obligations of each such Person which is a party
thereto, enforceable against such Person in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability.

SECTION 3.05. Litigation. Except as specifically disclosed in Schedule 3.05,
there are no actions, suits, proceedings, claims or disputes pending, or to the
best knowledge of each Loan Party, threatened, at law, in equity, in arbitration
or before any Governmental Authority, against any Loan Party, any Subsidiary of
any Loan Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document, or
any of the transactions contemplated hereby or thereby; or

(b) as to which there is a reasonable likelihood of an adverse decision and
which would reasonably be expected to result in monetary judgment(s) or
equitable relief that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document, or directing that the transactions provided for herein or therein
not be consummated as herein or therein provided. Except as specifically
disclosed in Schedule 3.05, as of the Restatement Effective Date, to the
Borrower’s knowledge, no Loan Party or any Subsidiary of any Loan Party with
operations in the United States is the subject of any investigation by any
Governmental Authority (excluding the IRS and other taxing authorities)
concerning the violation or possible violation by a Loan Party or any such
Subsidiary of any material Requirement of Law other than in the ordinary course
of business.

SECTION 3.06. No Default. No Loan Party and no Subsidiary of any Loan Party is
in default under or with respect to any Contractual Obligation in any respect
which, individually or together with all such defaults, would reasonably be
expected to have a Material Adverse Effect.

SECTION 3.07. ERISA Compliance. Schedule 3.07 sets forth, as of the Restatement
Effective Date, a complete and correct list of, and that separately identifies,
(a) all Title IV Plans and (b) all Multiemployer Plans. Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under
Section 401 or 501 of the Code has received a favorable determination letter
from the IRS to the effect that the Benefit Plan satisfies the requirements of
Section 401(a) of the Code and that its related trust is exempt from taxation
under Section 501(a) of the Code. Except as set forth on Schedule 3.07 and
except for such other matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect or a Significant
Liability, (x) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (y) there are no existing or
pending (or to the knowledge of the Borrower, threatened) claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Benefit Plan to which any
Loan Party incurs or otherwise has or could have an obligation or any Liability
and

 

94



--------------------------------------------------------------------------------

(z) no ERISA Event is reasonably expected to occur. On the Restatement Effective
Date, no ERISA Event has occurred in connection with which obligations and
liabilities (contingent or otherwise) remain outstanding, except as would not
reasonably be expected to result in a Material Adverse Effect or a Significant
Liability. No ERISA Affiliate has, during the five (5) preceding calendar years,
contributed to, sponsored or incurred or otherwise had any obligation or
liability, contingent or otherwise, with respect to a pension plan subject to
Section 302 or Title IV of ERISA or Section 412 of the Code other than the plans
listed in Schedule 3.07.

SECTION 3.08. Use of Proceeds; Margin Regulations. No Loan Party and no
Subsidiary of any Loan Party is engaged in the business of purchasing or selling
Margin Stock or extending credit for the purpose of purchasing or carrying
Margin Stock. No part of the proceeds of any Loan or Letter of Credit has been
used, whether directly or indirectly, for any purpose that entails a violation
of Regulations T, U and X of the Board. The proceeds of the Loans have not been
used, directly or directly, for any purpose not permitted by Section 6.06.

SECTION 3.09. Ownership of Property; Liens. As of the Restatement Effective
Date, the Real Estate listed in Schedule 3.09 constitutes all of the Material
Real Estate owned by each Loan Party. Each of the Loan Parties has good record
and marketable title in fee simple to all such owned Material Real Estate and
good and marketable title to, or valid leasehold interests in, or other rights
to operate or occupy all other Material Real Estate operated or occupied by
them, and good and valid title to all material owned personal property and valid
leasehold interests in all material leased personal property, in each instance,
necessary or used in the ordinary conduct of their respective businesses, except
for minor defects in title or interests that do not materially interfere with
its ability to conduct its business or to utilize such assets for their intended
purposes and Permitted Liens and except where the failure to have such title or
interests would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 3.10. Taxes. All federal, and all material state, local and foreign
income and franchise tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all taxes, assessments and other governmental
charges and impositions reflected therein or otherwise due and payable have been
paid prior to the date on which any Liability may be added thereto for
non-payment thereof except for those contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves are maintained
on the books of the appropriate Tax Affiliate in accordance with GAAP. Proper
and accurate amounts have been withheld by each Tax Affiliate from their
respective employees for all periods in full and complete compliance with the
tax, social security and unemployment withholding provisions of applicable
Requirements of Law and such withholdings have been timely paid to the
respective Governmental Authorities. No Tax Affiliate has participated in a
“reportable transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Tax Affiliate is the common parent.

 

95



--------------------------------------------------------------------------------

SECTION 3.11. Financial Condition.

(a) Each of (i) the audited consolidated balance sheet of the Borrower and its
Subsidiaries dated December 31, 2019, and the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for the
Fiscal Year ended on that date and (ii) the unaudited interim consolidated
balance sheet of the Borrower and its Subsidiaries dated June 30, 2020 and the
related unaudited consolidated statements of income, shareholders’ equity and
cash flows for the Fiscal Quarter then ended, in each case, as filed with the
SEC:

(x) were prepared in accordance with GAAP consistently applied throughout the
respective periods covered thereby, except as otherwise expressly noted therein,
subject to, in the case of the unaudited interim financial statements, normal
year-end adjustments and the lack of footnote disclosures; and

(y) present fairly in all material respects the consolidated financial condition
of the Borrower and its Subsidiaries as of the dates thereof and results of
operations for the periods covered thereby.

(b) Since December 31, 2019, there has been no Material Adverse Effect.

(c) All financial performance projections delivered to the Administrative Agent
as required by or in connection with this Agreement and the financial
performance projections delivered on the Restatement Effective Date represent
the Borrower’s good faith estimate of future financial performance and are based
on assumptions believed by the Borrower to be fair and reasonable in light of
then current market conditions, it being acknowledged and agreed by the
Administrative Agent and Lenders that projections as to future events are not to
be viewed as facts and that the actual results during the period or periods
covered by such projections may differ from the projected results, and such
differences may be material.

SECTION 3.12. Environmental Matters. Except as set forth in Schedule 3.12 and
except for such matters as would not reasonably be expected to result in a
Material Adverse Effect, (a) the operations of each Loan Party and each
Subsidiary of each Loan Party are and have been in compliance with all
applicable Environmental Laws, including obtaining, maintaining and complying
with all Permits required by any applicable Environmental Law, (b) no Loan Party
and no Subsidiary of any Loan Party is party to, and no Loan Party and no
Subsidiary of any Loan Party and no Real Estate currently (or to the knowledge
of the Borrower previously) owned, leased, subleased, operated or otherwise
occupied by or for any such Person is subject to or the subject of, any
Contractual Obligation or any pending (or, to the knowledge of the Borrower,
threatened) order, action, investigation, suit, proceeding, audit, claim,
demand, dispute or notice of violation or of potential liability or similar
notice relating in any manner to any Environmental Laws, (c) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any property of any Loan Party or any Subsidiary of
any Loan Party and, to the knowledge of the Borrower, no facts, circumstances or
conditions exist that would reasonably be expected to result in any such Lien
attaching to any such property, (d) no Loan Party and no Subsidiary of any Loan
Party has caused or suffered to occur a Release of Hazardous Materials at, to or
from any Real Estate, (e) all Real Estate currently (or to the knowledge of the
Borrower previously) owned, leased, subleased, operated or otherwise occupied by
or for any such Loan Party and each Subsidiary of each Loan Party is free of
contamination by any Hazardous Materials, and (f) no Loan Party and no
Subsidiary of any Loan Party (i) is or has been engaged in, or has permitted any
current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) knows of any facts, circumstances or conditions
reasonably constituting notice of a violation of any Environmental Law,
including receipt of any information request or notice of potential
responsibility under the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §§ 9601 et seq.) or similar Environmental Laws.

 

96



--------------------------------------------------------------------------------

SECTION 3.13. Regulated Entities. None of the Loan Parties is (a) required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940 or (b) subject to regulation under any other Federal or
state statute, rule or regulation limiting its ability to incur Indebtedness,
pledge its assets or perform its Obligations under the Loan Documents.

SECTION 3.14. Solvency. Both before and after giving effect to (a) the Loans
made and Letters of Credit issued on or prior to the date this representation
and warranty is made or remade, (b) the disbursement of the proceeds of such
Loans to or as directed by Borrower, and (c) the payment and accrual of all
transaction costs in connection with the foregoing, the Loan Parties taken as a
whole are Solvent.

SECTION 3.15. Labor Relations. There are no strikes, work stoppages, slowdowns
or lockouts existing, pending (or, to the knowledge of the Borrower, threatened)
against or involving any Loan Party or any Subsidiary of any Loan Party, except
for those that would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as set forth in Schedule 3.15, as of the
Restatement Effective Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Loan Party, (b) no petition for
certification or election of any such representative is existing or pending with
respect to any employee of any Loan Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Loan
Party.

SECTION 3.16. Intellectual Property. Schedule 3.16 sets forth a true and
complete list of Intellectual Property (other than Internet Domain Names) owned
by a Loan Party that is registered in the United States or subject to
applications for registration in the United States, including (1) the owner,
(2) the title, (3) the applicable registration or application number, and
(4) the applicable registration or application date for each. Each Loan Party
and each Subsidiary of each Loan Party owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the knowledge of the Borrower, (a) the
conduct and operations of the businesses of each Loan Party and each Subsidiary
of each Loan Party as presently conducted does not infringe, misappropriate,
dilute, violate or otherwise impair any Intellectual Property owned by any other
Person and (b) no other Person has contested in writing any right, title or
interest of any Loan Party or any Subsidiary of any Loan Party in, or relating
to, any Intellectual Property owned by any Loan Party or any Subsidiary of any
Loan Party, other than, in each case, as cannot reasonably be expected to affect
the validity and enforceability of the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

97



--------------------------------------------------------------------------------

SECTION 3.17. [Reserved].

SECTION 3.18. Insurance. Schedule 3.18 lists the major insurance policies, as of
the Restatement Effective Date, for each Loan Party, including issuers and
limits. Each of the Loan Parties and each of their respective Subsidiaries and
their respective Properties are insured with financially sound and reputable
insurance companies or associations of a nature and providing such coverage as
is customarily carried by businesses of the size and character of the business
of the Loan Parties.

SECTION 3.19. Subsidiaries. As of the Restatement Effective Date, all of the
issued and outstanding Equity Interests owned by each Loan Party in its direct
Subsidiaries is set forth in Schedule 3.19. All Equity Interests held by each
Loan Party in its direct Subsidiaries are duly authorized and validly issued,
fully paid and non-assessable (to the extent such concepts are applicable
thereto) and free and clear of all Liens other than, (x) those in favor of the
Administrative Agent, for the benefit of the Secured Parties and (y) those in
favor of holders of Non-ABL Priority Lien Obligations permitted hereunder (or a
trustee, agent or other representative therefor, including, without limitation,
the 2027 Notes Collateral Trustee).

SECTION 3.20. Jurisdiction of Organization; Chief Executive Office.
Schedule 3.20 lists each Loan Party’s jurisdiction of organization, legal name
and organizational identification number, if any, and the location of such Loan
Party’s chief executive office or sole place of business, in each case as of the
date hereof; and such Schedule 3.20 also lists all jurisdictions of organization
and legal names of such Loan Party for the five years preceding the Restatement
Effective Date.

SECTION 3.21. Locations of Books and Records. Complete books and records with
respect to the ABL Priority Collateral of the Loan Parties are kept at or (in
the case of computerized records) can be accessed from the locations set forth
on Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Loan
Parties upon notice to the Administrative Agent as permanent Collateral
locations change).

SECTION 3.22. Deposit Accounts and Securities Accounts. Schedule 3.22 lists all
banks and other financial institutions at which any Loan Party maintains deposit
accounts or securities accounts constituting Collateral as of the Restatement
Effective Date, and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.

SECTION 3.23. Bonding. Except as set forth in Schedule 3.23 (as updated from
time to time in accordance with Section 5.02(j)), no Loan Party is a party to or
bound by any surety bond agreement with respect to products or services sold or
provided by it as of the end of the most recent Fiscal Quarter for which
financial statements are required to have been delivered pursuant to this
Agreement (or, prior to the delivery of any financial statements pursuant to
this Agreement, as of June 30, 2019).

SECTION 3.24. Full Disclosure. None of the statements contained in any exhibits,
reports, statements or certificates furnished by or on behalf of any Loan Party
in connection with the Loan Documents (including the offering and disclosure
materials, if any, delivered by or on behalf of any Loan Party to the
Administrative Agent or the Lenders prior to the Restatement

 

98



--------------------------------------------------------------------------------

Effective Date), but in any case as modified or supplemented by other
information so furnished), other than forecasts or projections and other than
general economic or specific industry information developed by and obtained from
third parties, when taken as a whole, contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained therein, not materially misleading in light of the
circumstances under which such statements were made.

SECTION 3.25. Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by such Loan Party, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and such Loan Party and its Subsidiaries and, to
the knowledge of such Loan Party, its and their respective officers and
directors, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) any Loan Party or any
Subsidiary, or (b) to the knowledge of any such Loan Party or Subsidiary, any of
their respective directors, officers or employees or agents of such Loan Party
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of the proceeds thereof, Transactions or
other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.

SECTION 3.26. Senior Notes and Other ABL Obligations. As of the Restatement
Effective Date, the Borrower has delivered to the Administrative Agent a
complete and correct copy of the 2021 Convertible Senior Notes Indenture and the
2027 Notes Indenture and 2027 Notes Collateral Trust Agreement (in each case,
including all material amendments, modifications and supplements thereto). All
Secured Obligations and the Liens in favor of the Administrative Agent (for the
benefit of the Secured Parties) securing the same constitute permitted
Indebtedness and Liens, respectively, under the 2021 Convertible Senior Notes
Indenture, the 2027 Notes Indenture and (if applicable) documents evidencing any
Non-ABL Priority Lien Debt. As of the Restatement Effective Date, other than the
Secured Obligations, there exists no other Indebtedness that constitutes “ABL
Obligations” (as defined in the Collateral Trust Agreement) or any “Debt
Facilities” (as defined in the 2027 Indenture) incurred pursuant to clause
(1) of the definition of Permitted Debt thereunder.

SECTION 3.27. No Swap Agreements Secured by ABL Priority Collateral. Other than
pursuant to this Agreement and the other Loan Documents, there exists no Swap
Agreements that are secured by ABL Priority Collateral of the Loan Parties.

SECTION 3.28. Affected Financial Institutions. No Loan Party is an Affected
Financial Institution.

SECTION 3.29. No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.12.

SECTION 3.30. Plan Assets; Prohibited Transactions. No Loan Party or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of
the Plan Asset Regulations), and neither the execution, delivery nor performance
of the transactions contemplated under this Agreement, including the making of
any Loan and the issuance of any Letter of Credit hereunder, will give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code.

 

99



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01. Restatement Effective Date. The amendment and restatement of the
Existing Credit Agreement and the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Other Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto (including any Departing
Lender) either (A) a counterpart of this Agreement signed on behalf of such
party (which, subject to Section 9.06(b), may include any Electronic Signatures
transmitted by facsimile, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page) or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
(or amendments to, amendments and restatements of or reaffirmations of the
Existing Loan Documents), including, without limitation, an Intercreditor
Agreement with respect to the 2027 Notes, or (B) written evidence satisfactory
to the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page thereof) that each such party has signed
a counterpart of such Loan Document and (iii) such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender and a written opinion of the Loan Parties’ counsel, addressed
to the Administrative Agent, the Issuing Bank and the Lenders (together with any
other real estate related opinions separately described herein), all in form and
substance satisfactory to the Administrative Agent and its counsel.

(b) Financial Statements and Projections. The Lenders shall have received
(i) audited consolidated financial statements of the Borrower for the 2019
Fiscal Year, (ii) unaudited interim consolidated financial statements of the
Borrower for each Fiscal Quarter ended after the date of the latest applicable
financial statements delivered pursuant to clause (i) of this paragraph as to
which such financial statements are available, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of the Borrower
as reflected in the audited, consolidated financial statements described in
clause (i) of this paragraph and (iii) satisfactory projections for fiscal years
2020 through 2025.

 

100



--------------------------------------------------------------------------------

(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Restatement Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and, in the case of
the Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.

(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Restatement Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
the Loan Documents are true and correct in all material respects (or in all
respects in the case of any representation or warranty which is subject to any
materiality qualifier) as of such date (or, if any representation or warranty is
made as of an earlier date, true and correct in all material respects (or in all
respects in the case of any representation or warranty which is subject to any
materiality qualifier) as of such earlier date), and (iii) certifying that all
governmental and third party approvals necessary in connection with the
transactions contemplated hereby and the continuing operations of the Borrower
and its Subsidiaries (including shareholder approvals, if any) have been
obtained and are in full force and effect (or certifying that no such approvals
are required in connection with the transactions contemplated hereby and the
continuing operations of the Borrower and its Subsidiaries).

(e) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Restatement Effective Date.

(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each jurisdiction where the Loan Parties are organized and
where the assets of the Loan Parties are located, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens that are discharged on or prior to the Restatement Effective Date pursuant
to a pay-off letter or other documentation satisfactory to the Administrative
Agent.

(g) Departing Lenders. Each Departing Lender shall have received payment in full
of all of its outstanding “Obligations” owing under the Existing Credit
Agreement (other than obligations to pay fees and expenses with respect to which
the Borrower has not received an invoice, contingent indemnity obligations and
other contingent obligations owing to it under the Existing Loan Documents).

(h) Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Restatement Effective Date.

 

101



--------------------------------------------------------------------------------

(i) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the end of
the month immediately preceding the Restatement Effective Date.

(j) Closing Availability. After giving effect to all Borrowings to be made on
the Restatement Effective Date, the issuance of any Letters of Credit on the
Restatement Effective Date and the payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ indebtedness, liabilities, and
obligations current, Availability shall not be less than $50,000,000.

(k) Minimum Unrestricted Cash on Hand. Minimum pro forma Unrestricted Cash on
Hand for the Borrower and its Subsidiaries as of September 30, 2020, adjusted
for the net cash proceeds of the 2027 Notes to the extent actually received by
the Borrower on or prior to the Restatement Effective Date, shall be at least
$900,000,000.

(l) [Reserved].

(m) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, having the priority
contemplated by the Loan Documents, shall be in proper form for filing,
registration or recordation.

(n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage and endorsements to policies in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of Section 5.06 hereof and the Security Agreement.

(o) Letter of Credit Application. If a Letter of Credit is requested to be
issued on the Restatement Effective Date, the Administrative Agent shall have
received a properly completed letter of credit application (whether standalone
or pursuant to a master agreement, as applicable).

(p) Corporate Structure. The corporate structure, capital structure and other
material debt instruments, material accounts and governing documents of the
Borrower and its Affiliates shall be acceptable to the Administrative Agent in
its sole discretion.

(q) USA PATRIOT Act, Etc. The Administrative Agent and each requesting Lender
shall have received, at least five (5) days (or such shorter period as approved
by the Lender making such request, in its sole discretion) prior to the
Restatement Effective Date, all documentation and other information regarding
the Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act, to
the extent requested in writing of the Borrower at least ten (10) days prior to
the Restatement Effective Date, and (ii) to the extent the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, at least
five (5) days (or such shorter period as approved by the Lender making such
request, in its sole discretion) prior to the Restatement Effective Date, any
Lender that has requested, in a written notice to the Borrower at least ten (10)
days prior to the Restatement Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

 

102



--------------------------------------------------------------------------------

(r) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Chicago time, on
November 12, 2020 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Protective Advance shall be outstanding.

(c) After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(d) Solely after the occurrence and during the continuance of a Fixed Charge
Trigger Event, the Borrower shall have demonstrated to the Administrative Agent
that the Fixed Charge Trigger Event Borrowing Conditions shall be satisfied with
respect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) and, if applicable, paragraph (d) of this Section.

 

103



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until all of the Obligations have been Paid in Full, each Loan Party executing
this Agreement covenants and agrees, jointly and severally with all of the other
Loan Parties, with the Lenders that:

SECTION 5.01. Financial Statements. Each Loan Party shall maintain, and shall
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
quarterly financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower shall
deliver to the Administrative Agent by Electronic Transmission and for prompt
further distribution to each Lender:

(a) not later than one-hundred and twenty (120) days after the end of each
Fiscal Year (or, if earlier, by the date that the Annual Report on Form 10-K of
the Borrower for such Fiscal Year would be required to be filed under the rules
and regulations of the SEC, giving effect to any extension granted thereunder
for the filing of such form), a copy of the audited consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, and accompanied by the report of any “Big
Four” or other nationally recognized independent public accounting firm
reasonably acceptable to the Administrative Agent which report shall (i) contain
an unqualified opinion, stating that such consolidated financial statements
present fairly in all material respects the consolidated financial position and
results of operations as of the dates and for the periods indicated therein in
conformity with GAAP applied on a basis consistent with prior years and (ii) not
include any explanatory paragraph expressing substantial doubt as to going
concern status; and

(b) not later than sixty (60) days after the end of each of the first three
Fiscal Quarters of each Fiscal Year (or, if earlier, by the date that the
Quarterly Report on Form 10-Q of the Borrower for such Fiscal Quarter is
required to be filed under the rules and regulations of the SEC, giving effect
to any extension granted thereunder for the filing of such form), a copy of the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries, and
the related consolidated statements of income, shareholders’ equity and
certified on behalf of the Borrower by an appropriate Responsible Officer of the
Borrower as being complete and correct and fairly presenting, in all material
respects, in accordance with GAAP, the consolidated financial position and
results of operations of the Borrower and its Subsidiaries as of the date and
for the periods indicated therein, subject to normal year-end adjustments and
absence of footnote disclosures.

 

104



--------------------------------------------------------------------------------

SECTION 5.02. Reports; Certificates; Other Information. The Borrower shall
furnish to the Administrative Agent by Electronic Transmission for prompt
further distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.01(a) and 5.01(b) above, a duly completed Compliance Certificate
in the form of Exhibit D, certified on behalf of the Borrower by a Responsible
Officer of the Borrower (including, without limitation updated versions of
Schedules 3.19 through 3.22 of this Agreement and all Schedules to the Security
Agreement (provided that if there have been no changes to any such Schedules
since the previous updating thereof required hereby, the Borrower shall indicate
that there has been “no change” to the applicable Schedule(s)); provided, that
(i) such delivery shall not limit the obligation of any Loan Party to provide
earlier notice of the information set forth in such Schedule to the extent
required by the terms of this Agreement or the Security Agreement and (ii) any
information contained on any such updated Schedules shall not be understood to
permit any Loan Party to take any action prohibited to be taken by such Loan
Party hereunder or under the Loan Documents, or constitute a waiver of any
provision contained herein or therein binding on any Loan Party);

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(c) within twenty (20) days after the end of each calendar month (or on a weekly
basis, no more than three days after the end of the preceding week, at any time
when a Trigger Event has occurred and is continuing), a Borrowing Base
Certificate, certified on behalf of the Borrower by a Responsible Officer of the
Borrower, setting forth the Borrowing Base of the Borrower as at the end of the
most-recently ended fiscal month (or week during the continuance of a Trigger
Event);

(d) concurrently with the delivery of the Borrowing Base Certificate, in
accordance with Section 5.02(c) above, a monthly report showing a detailed
listing of Accounts outstanding, identifying for each such Account the invoice
date and due date therefor, accompanied by such supporting detail and
documentation as shall be reasonably requested by the Administrative Agent;

(e) concurrently with the delivery of the Borrowing Base Certificate, an aging
of accounts payable accompanied by such supporting detail and documentation as
shall be reasonably requested by the Administrative Agent;

(f) concurrently with the delivery of the Borrowing Base Certificate, an
Accounts rollforward report covering both Billed Accounts and Unbilled Accounts,
as of the last day of the immediately preceding calendar month in form and
substance reasonably satisfactory to the Administrative Agent, in each case,
accompanied by such supporting detail and documentation as shall be reasonably
requested by the Administrative Agent;

 

105



--------------------------------------------------------------------------------

(g) within ten days of the delivery of any monthly Borrowing Base Certificate
required to be delivered pursuant to Section 5.02(c), a reconciliation of the
most recent Borrowing Base Certificate, general ledger and month-end accounts
receivable aging of the Borrower to the Borrower’s general ledger, accompanied
by such supporting detail and documentation as shall be reasonably requested by
the Administrative Agent;

(h) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 5.01, a
reconciliation of the most recent Borrowing Base Certificate and the financial
statements delivered pursuant to Section 5.01, accompanied by such supporting
detail and documentation as shall be reasonably requested by the Administrative
Agent;

(i) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 5.01, a
reconciliation of the cash and Cash Equivalents of the Borrower and the Loan
Parties to the financial statements delivered pursuant to Section 5.01(a) or
(b);

(j) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 5.01, the
following: (i) a list of any applications for the registration of any United
States Patent, United States Trademark or United States Copyright filed by any
Loan Party with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency in each case entered into or
filed in the prior Fiscal Quarter, (ii) a list of any United States Patents that
have issued in the prior Fiscal Quarter, (iii) a list of any United States
Trademarks and United States Copyrights that have been registered in the prior
Fiscal Quarter, (iv) a list of any Domestic Subsidiaries that were Material
Domestic Subsidiaries as of the date of such financial statements and were not
Subsidiary Guarantors as of the date of such financial statements and (v) an
updated Schedule 3.23 reflecting all surety bond agreements with respect to
products or services sold or provided by it outstanding as of the last day of
the prior Fiscal Quarter;

(k) no later than sixty (60) days after the end of each Fiscal Year of the
Borrower, projections of the Borrower’s consolidated financial performance for
the forthcoming three Fiscal Years on a year by year basis, and for the
forthcoming Fiscal Year on a quarter-by-quarter basis;

(l) [Reserved];

(m) concurrently with the delivery of a Borrowing Base Certificate, a schedule
of all appeal bonds in respect of which the related reimbursement and/or
indemnity obligations are secured by any Collateral; and

(n) promptly following any request therefor, (i) such additional business,
financial, corporate, perfection and other information as the Administrative
Agent may from time to time reasonably request and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act and the
Beneficial Ownership Regulation.

 

106



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01 and clause (b) of
this Section 5.02 shall be deemed to have been delivered (i) by the Borrower to
the Administrative Agent and (ii) by the Administrative Agent to the Lenders on
the date on which such documents are filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System.

SECTION 5.03. Notices. The Borrower shall notify the Administrative Agent of
each of the following:

(a) promptly, and in any event within three (3) Business Days of a Responsible
Officer having knowledge thereof, the occurrence or existence of any Default or
Event of Default;

(b) not later than the time that the quarterly or annual financial statements
(as applicable) are required to be delivered pursuant to Section 5.01, any
action or suit commenced during the prior Fiscal Quarter before any arbitrator
or Governmental Authority against the Borrower or any of its Subsidiaries as to
which (x) the amount of damages claimed is specified in the ad damnum clause and
is in excess of $50,000,000, or (y) the Borrower has determined that a reserve
should be booked on its balance sheet in accordance with GAAP in an amount in
excess of $25,000,000;

(c) promptly, and in any event within five (5) Business Days of a Responsible
Officer having knowledge thereof, any Material Adverse Effect subsequent to
December 31, 2019;

(d) prior to the time that financial statements affected by such change are
first delivered pursuant to this Agreement, any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary of
any Loan Party, to the extent such changes have not been disclosed publicly in
the Borrower’s filings that are available on the SEC’s Electronic Data Gathering
and Retrieval System;

(e) promptly, and in any event within five (5) Business Days of a Responsible
Officer having knowledge thereof, (i) the creation, or filing with the IRS or
any other Governmental Authority, of (A) any Contractual Obligation or other
document extending, or having the effect of extending, the period for assessment
or collection of any income or franchise or other taxes with respect to any Tax
Affiliate that are reasonably expected to result in tax liabilities in excess of
$2,000,000 or (B) any Lien in respect of unpaid taxes or, (ii) the receipt of
any request directed to any Tax Affiliate, to make any adjustment under
Section 481(a) of the Code that is reasonably expected to result in tax
liabilities in excess of $2,000,000, by reason of a change in accounting method
or otherwise and (iii) the enforcement by any Governmental Authority of remedies
in respect of the preceding items (i) and (ii);

(f) promptly, any casualty or other insured damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material portion of the Collateral or interest therein under power of
eminent domain or by condemnation or similar proceeding; and

 

107



--------------------------------------------------------------------------------

(g) promptly, and in any event within five (5) Business Days of a Responsible
Officer having knowledge thereof, (i) any failure to make any contributions or
to pay any amounts due and owing as required by Sections 412 or 430 of the Code
or Section 302 of ERISA or the terms of any Title IV Plan on or prior to the due
dates of such contributions under Sections 412 or 430 of the Code or Section 302
of ERISA (whether or not waived), (ii) any filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard or (iii) the PBGC’s filing, or indication or notice of
intention to file, of any Lien with respect to any assets of any ERISA
Affiliate.

Each notice pursuant to this Section 5.03 shall be in electronic form
accompanied by a statement by a Responsible Officer of the Borrower, on behalf
of the Borrower, setting forth details of the occurrence referred to therein,
and, with respect to matters under subparagraphs (a) or (c) above, stating what
action the Borrower or other Person proposes to take with respect thereto and at
what time.

SECTION 5.04. Preservation of Corporate Existence, Etc. Each Loan Party shall,
and shall cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except, (i) with respect to the
Borrower’s Subsidiaries, in connection with transactions permitted by
Sections 6.02 and 6.03, and (ii) with respect to any Subsidiary that is not a
Loan Party, such Subsidiary may be liquidated and dissolved or otherwise cease
to preserve and maintain its organizational existence;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with transactions permitted by Section 6.03
and sales of assets permitted by Sections 6.02 or 6.03 and except as would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(c) preserve or renew all of its registered trademarks, trade names and service
marks, the non-preservation of which would reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

SECTION 5.05. Maintenance of Property. Each Loan Party shall maintain, and shall
cause each of its Subsidiaries to maintain, and preserve all its Property which
is used or useful in its business in good working order and condition, ordinary
wear and tear and casualty excepted and shall make all necessary repairs thereto
and renewals and replacements thereof except where the failure to do so would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

SECTION 5.06. Insurance.

(a) Each Loan Party shall maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Loan Party or such

 

108



--------------------------------------------------------------------------------

Subsidiary operates. The Borrower shall deliver to the Administrative Agent
endorsements (x) to all “All Risk” physical damage insurance policies on all of
the Loan Parties’ tangible personal property and assets and business
interruption insurance policies naming the Administrative Agent as lender loss
payee, as its interests may appear, and (y) to all general liability and other
automobile and excess liability policies naming the Administrative Agent an
additional insured (which endorsements in respect of liability policies may
provide that the designation as an additional insured applies solely to the
extent of the indemnification obligations of the Loan Parties in this Agreement
and the Loan Documents). In the event any Loan Party or any of its Subsidiaries
at any time or times hereafter shall fail to obtain or maintain any of the
policies or insurance required herein or to pay any premium in whole or in part
relating thereto, then the Administrative Agent, without waiving or releasing
any obligations or resulting Default hereunder, may at any time or times
thereafter (but shall be under no obligation to do so) obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto which the Administrative Agent deems advisable so long as the
Administrative Agent gives the Borrower ten days’ written notice thereof at any
time that no Event of Default is continuing (it being understood that the
Administrative Agent will not obtain any such policies of insurance or pay such
premiums if the Borrower delivers to the Administrative Agent on or prior to the
tenth day following such notice reasonable evidence that the Borrower has
obtained the policies of insurance required hereunder). All sums so disbursed by
the Administrative Agent shall constitute part of the Secured Obligations,
payable as provided in this Agreement. If the proceeds of any insurance policy
are delivered to the Administrative Agent as a lender loss payee thereunder at
any time that full dominion is not in effect pursuant to Section 5.11 and no
Event of Default is continuing, subject to the terms of any applicable
Intercreditor Agreement, the Administrative Agent shall promptly deliver such
proceeds to the applicable Loan Party for use not in contravention with the
terms hereof.

(b) With respect to any Real Estate in respect of which any Loan Party has
granted or is required to grant a Mortgage which Real Estate is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “special flood hazard area” with respect to which flood insurance
has been made available under the Flood Laws, the applicable Loan Party (A) has
obtained or will obtain and will maintain, with financially sound and reputable
insurance companies, such flood insurance in such reasonable total amount as the
Administrative Agent may from time to time reasonably require, and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Laws and (B) promptly upon the request of the
Administrative Agent or any Lender, will deliver to the Administrative Agent or
such Lender as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and such Lender, including,
without limitation, evidence of annual renewals of such insurance.

SECTION 5.07. Payment of Obligations. Each Loan Party shall, and shall cause
each of its Subsidiaries to, pay, discharge and perform as the same shall become
due and payable or required to be performed, the following obligations and
liabilities:

(a) all tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless the same are being contested in good faith by
appropriate proceedings diligently prosecuted and for which adequate reserves in
accordance with GAAP are being maintained by such Person;

 

109



--------------------------------------------------------------------------------

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted and for which adequate reserves in accordance
with GAAP are being maintained by such Person;

(c) the performance of all obligations under any Contractual Obligation to which
such Loan Party or any of its Subsidiaries is bound, or to which it or any of
its Property is subject, except where the failure to perform would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect; and

(d) payments to the extent necessary to avoid the imposition of a Lien with
respect to, or the involuntary termination of, any underfunded Benefit Plan,
except as would not result in a Material Adverse Effect or a Significant
Liability.

SECTION 5.08. Compliance with Laws. Each Loan Party shall, and shall cause each
of its Subsidiaries to, comply with all Requirements of Law of any Governmental
Authority having jurisdiction over it or its business (including without
limitation Environmental Laws), except where the failure to comply would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Each Loan Party will maintain in effect and enforce
policies and procedures designed to ensure compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.09. Inspection of Property and Books and Records.

(a) Each Loan Party shall maintain proper books of record and account, in which
entries that are full, true and correct in all material respects and are in
conformity with GAAP consistently applied shall be made of all material
financial transactions and matters involving the assets and business of such
Person.

(b) To the extent permitted by law, each Loan Party shall, with respect to each
owned, leased, or controlled property, during normal business hours and upon
reasonable advance notice (unless an Event of Default shall have occurred and be
continuing, in which event no notice shall be required): (i) provide access to
such property to the Administrative Agent and any of its Related Parties, as
frequently as the Administrative Agent reasonably determines to be appropriate;
and (ii) permit the Administrative Agent and any of its Related Parties to
conduct field examinations, audit, inspect and make extracts and copies (or take
originals if reasonably necessary) from all of such Loan Party’s books and
records, and evaluate and make physical verifications of any Collateral in any
manner and through any medium that the Administrative Agent reasonably considers
advisable, in each instance, at the Loan Parties’ expense; provided the Loan
Parties shall only be obligated to reimburse the Administrative Agent for the
expenses for any such field examinations, audits and inspections (x) one time
per year (or, if a Trigger Event occurs during such year, two times per year),
or (y) if an Event of Default has occurred and is continuing, as frequently as
such field examinations, audits and inspections are conducted. Any Lender may
accompany the Administrative Agent or its Related Parties in connection with any
inspection at such Lender’s expense.

 

110



--------------------------------------------------------------------------------

SECTION 5.10. [Reserved].

SECTION 5.11. Cash Management Systems. Each Loan Party shall enter into, and
cause each depository to enter into, Control Agreements providing for
“springing” cash dominion with respect to each Collection Account and each
Concentration Account maintained by such Person (other than any account that
constitutes an Excluded Bank Account) as of or after the Effective Date. Each
Loan Party shall use commercially reasonable efforts to enter into, and cause
each depository, securities intermediary or commodities intermediary to enter
into, Control Agreements providing for “springing” cash dominion with respect to
each deposit, securities, commodity or similar account maintained by such Person
(other than any account that constitutes an Excluded Bank Account) that does not
constitute a Collection Account or a Concentration Account (and funds deposited
into any such deposit, securities, commodity or similar account shall be swept
on a daily basis into a Concentration Account). With respect to accounts subject
to “springing” Control Agreements, the Administrative Agent and Lenders agree
that the Administrative Agent shall only be authorized to deliver to the
relevant depository, securities intermediary or commodities intermediary a
notice or other instruction which provides for exclusive control over such
account by the Administrative Agent as follows: (i) at any time that an Event of
Default is continuing, the Administrative Agent may, and at the direction of
Required Lenders shall, deliver such notices or instructions providing for
exclusive control by the Administrative Agent with respect to any or all such
accounts; and (ii) if a Trigger Event has occurred and is continuing, the
Administrative Agent may, in its sole discretion, deliver such notices or
instructions providing for exclusive control by the Administrative Agent over
the Collection Accounts, provided, that if a Trigger Event occurs solely as a
result of the imposition by the Administrative Agent of a new or increased
Reserve at a time when no Default or Event of Default has occurred and is
continuing, then the Administrative Agent shall not deliver such notices or
instructions unless such circumstance continues for the Designated Period. The
Loan Parties shall not maintain cash or Cash Equivalents on deposit in any
deposit account or securities account (in each case, other than Excluded Bank
Accounts) that is not subject to a Control Agreement in excess of outstanding
checks and wire transfers payable from such accounts and amounts necessary to
meet minimum balance requirements. The Loan Parties shall (i) cause all
Collections received by them each day to be deposited in a Collection Account or
a Concentration Account or, with respect to any STL Related Accounts, a
Qualified Trust Account, within two (2) Business Days following receipt and
(ii) direct all Account Debtors to remit all payments either (A) directly to
Collection Accounts or any associated lockboxes or (B) in the case of STL
Related Accounts, directly to a Qualified Trust Account or any associated
lockbox. If (x) the Administrative Agent has exercised its right to take
exclusive control over the Collection Accounts pursuant to this Section 5.11
while no Event of Default is continuing and (y) no Trigger Event is continuing,
the Administrative Agent shall use commercially reasonable efforts following the
Borrower’s request therefor to (A) restore control of such Collection Accounts
to the applicable Loan Parties (subject to the continuing rights of the
Administrative Agent to assert exclusive control in the circumstances provided
herein) and (B) so long as such control has not been restored to the applicable
Loan Parties, instruct the depositaries in respect of the Collection Accounts
for which the Administrative Agent has delivered notices of exclusive control
pursuant to this Section 5.11, to transfer on a daily basis, all available
amounts on deposit in such Collection Accounts to a Concentration Account that
is subject to a Control Agreement.

 

111



--------------------------------------------------------------------------------

SECTION 5.12. Collateral Access Agreements. Each Loan Party shall use
commercially reasonable efforts to obtain a landlord agreement or bailee or
mortgagee waivers, as applicable (each, a “Collateral Access Agreement”), from
the lessor of each leased property, bailee in possession of any Collateral or
mortgagee of any owned property, as applicable, with respect to such locations
as are necessary to afford the Administrative Agent access to the books and
records related to the ABL Priority Collateral and, subject to any applicable
Intercreditor Agreement, all other Collateral, of the Loan Parties, which
agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.

SECTION 5.13. Certain Litigation. Without limiting the notice requirements set
forth in Section 5.02(b), each Loan Party shall use commercially reasonable
efforts to notify the Administrative Agent in writing of any action or suit
before any arbitrator or Government Authority against the Borrower or any of its
Subsidiaries with respect to which a Responsible Officer has made a
determination that a Material Adverse Effect would reasonably be expected to
occur as a result thereof, in each case, at least one day prior to any
disclosure thereof pursuant to any filings with the SEC.

SECTION 5.14. Further Assurances; Guaranties; Additional Collateral.

(a) Promptly upon request by the Administrative Agent, the Loan Parties shall
(and, subject to the limitations hereinafter set forth, shall cause each of
their Subsidiaries to) take such additional actions and execute such documents
as Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) to perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and the Liens intended to be created thereby, and
(iv) to better assure, convey, grant, assign, transfer, preserve, protect and
confirm to the Secured Parties the rights granted or now or hereafter intended
to be granted to the Secured Parties under any Loan Document.

(b) If any assets are acquired by any Loan Party after the date on which it
becomes a Loan Party (other than Excluded Assets or Material Real Estate), the
Borrower will take, and cause each applicable Loan Party to take, such actions
as shall be necessary or reasonably requested by the Administrative Agent to
grant and perfect such Liens to the extent required by and in accordance with
the terms of the Collateral Documents, which Liens shall have the priority
required hereby and by the Collateral Documents.

(c) In the event any Loan Party (including any Loan Party that became party to
this Agreement by execution of a joinder agreement pursuant to Section 5.14(d)
hereof) acquires any Material Real Estate, and such Material Real Estate is
mortgaged as collateral for any other Material Contract, such Person shall
execute and/or deliver, or cause to be executed and/or delivered, to the
Administrative Agent, (i) an appraisal complying with FIRREA, (ii) within
forty-five (45) days of receipt of notice from the Administrative Agent (or such
later date as the Administrative Agent may agree) of its determination that any
such parcel of Material Real Estate is determined to be in a flood zone, a flood
notification form signed by the Borrower and evidence that flood insurance is in
place for the building and contents, all in form and substance satisfactory to
the Administrative Agent, (iii) a fully executed Mortgage, in form and substance
reasonably

 

112



--------------------------------------------------------------------------------

satisfactory to the Administrative Agent (and evidence that a counterpart of the
Mortgage has been recorded in the place necessary, in the Administrative Agent’s
judgment, to create a valid and enforceable first priority Lien in favor of the
Administrative Agent for the benefit of itself, the Lenders and the other
Secured Parties), together with an A.L.T.A. lender’s title insurance policy
issued by a title insurer reasonably satisfactory to the Administrative Agent,
in form and substance and in an amount reasonably satisfactory to the
Administrative Agent insuring that the Mortgage is a valid and enforceable
perfected Lien on the respective property, free and clear of all defects,
encumbrances and Liens, other than Permitted Liens, (iv) then current A.L.T.A.
surveys, certified to the Administrative Agent by a licensed surveyor sufficient
to allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception, (v) unless waived by the Administrative Agent in its
sole discretion, an opinion of counsel in the state in which such parcel of
Material Real Estate is located in form and substance and from counsel
reasonably satisfactory to the Administrative Agent and (vi) an environmental
site assessment prepared by a qualified firm reasonably acceptable to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent. In addition, within ninety (90) days after written notice
from the Administrative Agent to the Loan Parties of the Administrative Agent’s
determination that any parcel of Material Real Estate is determined to be in a
flood zone (or such later date as the Administrative Agent may agree), the Loan
Parties shall deliver a flood notification form signed by the Borrower and
evidence that flood insurance is in place for the building and contents, all in
form and substance satisfactory to the Administrative Agent. Notwithstanding the
foregoing, the Administrative Agent shall not enter into any Mortgage in respect
of any such Material Real Estate acquired by any Loan Party until (I) the date
that is (x) if such Material Real Estate is not located in a “special flood
hazard area”, ten (10) days or (y) if such Material Real Estate is located in a
“special flood hazard area”, thirty (30) days, after the Administrative Agent
has delivered to the Lenders the following documents in respect of such Material
Real Estate: (1) a completed flood hazard determination from a third party
vendor, (2) if such Material Real Estate is located in a “special flood hazard
area,” (A) a notification to the applicable Loan Party of that fact and (if
applicable) notification to such Loan Party that flood insurance coverage is not
available and (B) evidence of receipt by such Loan Party of such notice, and
(3) if such notice is required to be provided to such Loan Party and flood
insurance is available in the community in which such Material Real Estate is
located, evidence of required flood insurance and (II) the Administrative Agent
shall have received written confirmation from the Lenders that flood insurance
due diligence and flood insurance compliance has been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

(d) To the extent not delivered to the Administrative Agent on or before the
Effective Date, each Loan Party shall (and, subject to the limitations
hereinafter set forth, shall cause each of their applicable Subsidiaries to),
unless otherwise agreed by the Administrative Agent, within thirty (30) days (or
such later date as agreed by the Administrative Agent) of (x) notice pursuant to
Section 5.02(j)(iv) of any Subsidiary becoming a Material Domestic Subsidiary or
(y) any Acquisition of a Material Domestic Subsidiary, deliver to the
Administrative Agent the following:

(i) a duly executed joinder agreement in the form of Exhibit E and such other
duly executed supplements and amendments to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent reasonably deems necessary or advisable in order to ensure that each such
Material Domestic Subsidiary (each an “Additional Guarantor”) guaranties, as
primary obligor and not as surety, the full and punctual payment when due of the
Secured Obligations or any part thereof;

 

113



--------------------------------------------------------------------------------

(ii) such duly-executed joinder and amendments to the applicable Collateral
Documents or additional Collateral Documents, in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent
reasonably deems necessary or advisable, in order to (i) to grant to the
Administrative Agent, for the benefit of the Secured Parties, a security
interest in, subject to the limitations set forth herein and in the Collateral
Documents, all of such Additional Guarantor’s Property consisting of Collateral
(other than Excluded Assets) and (ii) effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid, perfected and
enforceable security interest in the Equity Interests directly owned by such
Material Domestic Subsidiaries (other than Equity Interests constituting
Excluded Assets);

(iii) subject to the applicable limitations set forth herein and in the
Collateral Documents, except to the extent required to be delivered to holders
of Non-ABL Priority Lien Obligations (or a trustee, agent or other
representative therefor, including, without limitation, the 2027 Notes
Collateral Trustee) pursuant to an Intercreditor Agreement, all certificates,
instruments and other documents representing all pledged or charged stock,
pledged debt instruments and all other Equity Interests and other debt
securities being pledged pursuant to the joinders and amendments executed
pursuant to clause (b) above, together with (i) in the case of certificated
pledged or charged stock and other certificated Equity Interests, undated stock
powers or the local equivalent endorsed in blank and (ii) in the case of pledged
debt instruments and other certificated debt securities, endorsed in blank, in
each case executed and delivered by a Responsible Officer of the pledgor;

(iv) appropriate corporate resolutions, other corporate organizational and
authorization documentation and, if reasonably requested by the Administrative
Agent, legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent; and

(v) all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Additional
Guarantor.

(e) If, at any time after the Restatement Effective Date any Subsidiary of the
Borrower that is not a Loan Party shall become party to a guaranty of, or grant
a Lien on any assets to secure Non-ABL Priority Lien Obligations, any
Subordinated Indebtedness or any other Indebtedness arising under a Material
Contract of the Borrower or a Loan Party, the Borrower shall promptly notify the
Administrative Agent thereof and, concurrently with such guaranty or grant,
shall cause such Subsidiary to comply with Section 5.14(a), (b), (c) or
(d) hereof, as applicable (but without giving effect to any grace periods
provided therein).

 

114



--------------------------------------------------------------------------------

SECTION 5.15. Depository Banks. The Borrower will use commercially reasonable
efforts to establish after the Effective Date, and thereafter for the term of
the Agreement to maintain, the Administrative Agent as its principal depository
bank, including for the maintenance of operating, administrative, cash
management, collection activity and other deposit accounts for the conduct of
its business; provided, that the foregoing shall not prohibit the Borrower from
having other deposit and investment accounts at other institutions.

SECTION 5.16. Post-Closing Matters. The Loan Parties shall satisfy each of the
requirements set forth on Schedule 5.16 attached hereto on or before the date
specified on such Schedule for each such requirement (or such later date as may
be agreed upon by the Administrative Agent in its sole discretion).

ARTICLE VI

Negative Covenants

Until all of the Obligations have been Paid in Full, each Loan Party executing
this Agreement covenants and agrees, jointly and severally with all of the other
Loan Parties, with the Lenders that:

SECTION 6.01. Limitation on Liens. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, make,
create, incur, assume or suffer to exist any Lien upon or with respect to any
part of its Property, whether now owned or hereafter acquired, other than the
following (“Permitted Liens”):

(a) Non-ABL Priority Liens securing (i) Non-ABL Priority Lien Debt permitted
pursuant to Section 6.05(a)(v) and (ii) all other related Non-ABL Priority Lien
Obligations in respect of Non-ABL Priority Lien Debt permitted pursuant to
Section 6.05(a)(v);

(b) Liens securing the Secured Obligations;

(c) Liens granted by (i) any Person in favor of any Loan Party or (ii) any
Person other than a Loan Party in favor of any other Subsidiary that is not a
Loan Party;

(d) Liens on property of a Person existing at the time such Person becomes a
Subsidiary of the Borrower or is merged with or into or consolidated with the
Borrower or any Subsidiary of the Borrower; provided that such Liens (i) were in
existence prior to the contemplation of such Person becoming a Subsidiary of the
Borrower or such merger or consolidation and (ii) do not extend to any assets
other than those of the Person that becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or a Subsidiary of the Borrower;

(e) Liens on property (including Equity Interests) existing at the time of
acquisition of the property by the Borrower or any Subsidiary of the Borrower;
provided that (i) such Liens were in existence prior to, and not incurred in
contemplation of, such acquisition, (ii) do not extend to any assets other than
the applicable acquired assets and (iii) only secure those obligations which it
secures on the date of such acquisition;

 

115



--------------------------------------------------------------------------------

(f) Liens, pledges or deposits to secure the payment of rent or under worker’s
compensation or unemployment laws or other obligations of a like nature, or
judicial or appeal deposits, in each case incurred in the ordinary course of
business;

(g) Liens to secure Indebtedness (including Finance Lease Obligations) permitted
to be incurred pursuant to Section 6.05(a)(iii); provided that, (i) any such
Lien attaches to such Property within six months of the acquisition thereof,
(ii) such Lien attaches solely to the Property so acquired, designed,
constructed or improved, as applicable, in such transaction and the proceeds
thereof, and (iii) the principal amount of the debt secured thereby does not
exceed 100% of the cost of acquisition, design, construction and/or improvement
of such Property;

(h) Liens on assets of any Foreign Subsidiary to secure Indebtedness or other
obligations permitted to be incurred under this Agreement;

(i) Any Lien existing on the Property of a Loan Party or a Subsidiary of a Loan
Party on the Restatement Effective Date and set forth in Schedule 6.01 securing
Indebtedness outstanding on such date and permitted by Section 6.05(a)(ii),
including replacement Liens on the Property currently subject to such Liens
securing Indebtedness permitted by Section 6.05(a)(ii);

(j) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

(k) Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’ Liens, in each case, incurred in the ordinary course of business and
which (i) are not past due for a period of more than sixty (60) days,
(ii) remain payable without penalty or (iii) which are being contested in good
faith and by appropriate proceedings diligently prosecuted and for which
adequate reserves in accordance with GAAP are being maintained;

(l) Survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

(m) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred pursuant to Section 6.05(a)(ii), (iii), (x) and (xi); provided,
however, that (without limiting the other conditions set forth in the definition
of Permitted Refinancing Indebtedness):

(i) the new Liens are limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Liens (plus improvements and accessions
to, such property or proceeds or distributions thereof); and

(ii) the Indebtedness secured by the new Liens is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Indebtedness renewed, refunded, refinanced, replaced,
defeased or discharged with such Permitted Refinancing Indebtedness and (y) an
amount necessary to pay any fees and expenses, including premiums, related to
such renewal, refunding, refinancing, replacement, defeasance or discharge;

 

116



--------------------------------------------------------------------------------

(n) Liens securing Swap Obligations so long as the related Indebtedness (if
applicable) is, and is permitted to be under this Agreement, secured by a Lien
on the same property securing such Swap Obligations and so long as (i) such Swap
Obligations are permitted under Section 6.05, (ii) such Liens do not attach to
any ABL Priority Collateral of the Loan Parties and (iii) if such Liens attach
to any other Collateral, the holders of such Liens enter into an Intercreditor
Agreement on terms and substance acceptable to the Administrative Agent in its
sole discretion;

(o) Leases, subleases, licenses or sublicenses granted to others in the ordinary
course of business which do not materially interfere with the ordinary conduct
of the business of the Borrower or any of its Subsidiaries and do not secure any
Indebtedness;

(p) Liens granted in the ordinary course of business on equipment of (i) any
Foreign Subsidiary or (ii) any Domestic Subsidiary that is not a Loan Party and
has no operations in the United States;

(q) Liens (if any) arising from UCC financing statement notice filings regarding
operating leases entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business;

(r) Liens (if any) arising out of conditional sale, title retention, consignment
or similar arrangements, or that are contractual rights of set-off, relating to
the sale or purchase of goods entered into by the Borrower or any of its
Subsidiaries in the ordinary course of business;

(s) Deposits made with insurance carriers (or their designees) in the ordinary
course of business to secure liability for premiums to insurance carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 7.01(h), so long as such Liens are adequately bonded;

(u) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, and (iii) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(v) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.05 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(w) Liens that are contractual rights of set-off relating to pooled deposit or
sweep accounts of the Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
of the Borrower and its Subsidiaries; provided, however, in the case of any
account required to be subject to a Control Agreement hereunder, such Liens
shall be waived or subordinated, as applicable, to the reasonable satisfaction
of the Administrative Agent or the Administrative Agent shall be permitted to
establish a Reserve in its Permitted Discretion;

 

117



--------------------------------------------------------------------------------

(x) Any encumbrance or restriction (including put and call arrangements) with
respect to Equity Interests of any joint venture or similar arrangement pursuant
to any joint venture or similar agreement;

(y) [Reserved];

(z) Liens incurred in the ordinary course of business of the Borrower or any
Subsidiary with respect to obligations in an aggregate amount that, when taken
together with all other obligations secured by Liens pursuant to this
clause (z), do not exceed the greater of (i) $50,000,000 and (ii) 2% of the
Consolidated Assets of the Borrower and its Subsidiaries (measured as of the end
of the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 5.01(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.01(a) or (b), the most recent financial statements
referred to in Section 3.11(a))), and do not attach to ABL Priority Collateral
of the Loan Parties;

(aa) Liens on cash or Cash Equivalents (in any case, that is not on deposit in
any Collection Account, Concentration Account or any other deposit account or
securities account required to be subject to a Control Agreement) securing
(I) reimbursement obligations under letters of credit, or bid, performance,
appeal, surety or customs bonds, (II) Swap Obligations, or (III) obligations in
relation to the performance of public or statutory obligations, or performance,
bid, appeal, surety or customs bonds, which letters of credit, bonds or such
other obligations are otherwise not secured by Non-ABL Priority Liens or the
Liens under the Loan Documents, in an aggregate amount not to exceed
$250,000,000 in the aggregate (of which no more than $50,000,000 shall be with
respect to the Loan Parties);

(bb) Equitable or other Liens (excluding Liens on cash or Cash Equivalents) in
favor of the issuer of any bid, performance, appeal, surety or customs bonds
incurred in the ordinary course of business, so long as:

(i) in the case of any such Liens on any Collateral that is not associated with
the contract or other matter that is the subject of any bid, performance, surety
or customs bond, such Liens are either (a) not perfected or (b) junior in
priority to the Lien of the Administrative Agent; and

(ii) in the case of any such Liens on any Collateral in respect of appeal bonds,
such Liens are either (a) not perfected or (b) (x) junior in priority to the
Lien of the Administrative Agent and (y) if the aggregate amount of obligations
in respect of appeal bonds secured by such Liens on the Collateral exceed
$20,000,000, subject to an Intercreditor Agreement with the Administrative Agent
in terms and substance acceptable to the Administrative Agent in its sole
discretion;

 

118



--------------------------------------------------------------------------------

(cc) Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(dd) To the extent such transactions may be recharacterized as secured
indebtedness, Liens incurred in favor of the purchasers of accounts receivable
in connection with a Permitted Sales-Type Lease Transaction;

(ee) Liens securing Indebtedness permitted by Section 6.05(a)(xix); and

(ff) To the extent such transactions may be recharacterized as secured
indebtedness, Liens in favor of the lessor in connection with a Sale and
Leaseback Transaction permitted hereunder.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.01 may at any time attach to any Loan Party’s Accounts, other than
those permitted under clauses (a), (b), (j), (dd) and (ff) above.

SECTION 6.02. Disposition of Assets. No Loan Party shall, and no Loan Party
shall suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Equity Interests of any
Subsidiary of any Loan Party, whether in a public or a private offering or
otherwise, and accounts and notes receivable, with or without recourse) or enter
into any agreement (except to the extent such agreement is conditioned on
obtaining any required consent or amendment hereunder) to do any of the
foregoing, except:

(a) sales to any Person of inventory, or worn out or surplus equipment, all in
the ordinary course of business;

(b) any of the following, subject to Section 6.17 hereof:

(i) dispositions by any Subsidiary that is not a Loan Party to the Borrower or
any other Subsidiary;

(ii) dispositions by any Loan Party to any other Loan Party; and

(iii) dispositions of any Property that does not constitute ABL Priority
Collateral (other than cash or Cash Equivalents and intercompany notes) by any
Loan Party to any Subsidiary that is not a Loan Party;

(c) in a transaction authorized by Section 6.03 or Section 6.04;

(d) the sale of payment obligations owing to any Subsidiary of the Borrower that
is not a Loan Party under sale or service contracts in connection with limited
recourse third party financing of such contracts consistent with prudent
business practices;

 

119



--------------------------------------------------------------------------------

(e) other sales, assignments, leases, conveyances, transfers and other
dispositions of assets after the Restatement Effective Date; provided that the
aggregate book value of all assets so sold, leased, conveyed, transferred or
disposed of shall not exceed (x) in any Fiscal Year, 7.5% of the Consolidated
Assets or (y) in all such transactions occurring after the Restatement Effective
Date, 15% of the Consolidated Assets, with the Consolidated Assets being
determined, for the purpose of applying the foregoing percentage test, based on
the financial statements most recently delivered pursuant to Section 5.01 (or,
if prior to the date of delivery of the first financial statements to be
delivered pursuant to Section 5.01, the most recent financial statements
referred to in Section 3.11(a)); provided, further, that (i) at the time of any
disposition, (x) no Default or Event of Default shall exist or shall result from
such disposition and (y) after giving pro forma effect to (1) any disposition of
Accounts included as part of such disposition and (2) any repayment of Loans
substantially concurrent with such disposition, the Aggregate Revolving Exposure
would not exceed the Borrowing Base as computed on a pro forma basis by the
Borrower (such calculation to be provided by the Borrower to the Administrative
Agent at the Administrative Agent’s request), (ii) the Loan Parties were in
compliance with the covenants set forth in Section 6.18 as of the end of the
most recent Fiscal Quarter for which financial statements have been delivered
hereunder (regardless of whether any such covenant is required to be tested as
of such date pursuant to Section 6.18), computed on a pro forma basis, and
(iii) any such sales, assignments, leases, conveyances, transfers and other
dispositions shall be made for Fair Market Value and, during any period during
which the Administrative Agent shall be exercising its right to cash dominion
pursuant to Section 5.11, for at least 75% Cash Consideration;

(f) sales, assignments, leases, conveyances, transfers or other dispositions of
assets by Specified JVs; and

(g) (i) Permitted Sales-Type Lease Transactions and (ii) assignments of STL
Related Accounts in connection with any Permitted Sales-Type Lease Transaction
to a Qualified Trustee pursuant to a Qualified Trust Arrangement, so long as
(A) the interest of the Loan Parties in such STL Related Accounts remains
subject to the security interest of the Administrative Agent under the
Collateral Documents, (B) such STL Related Accounts are not included in the
calculation of the Borrowing Base, (C) the Borrower has determined in its
commercially reasonable discretion that it is not practicable to consummate such
Permitted Sales-Type Transaction without the assignment of such STL Related
Accounts and (D) the purchaser in connection with such Permitted Sales-Type
Lease Transaction has entered into an agreement in form and substance reasonably
acceptable to the Administrative Agent which includes provisions to the effect
that such purchaser recognizes the Administrative Agent’s security interest in
such STL Related Accounts;

(h) Sale and Leaseback Transactions permitted by Section 6.15;

(i) the sale, transfer or disposition to customers of products, buildings,
properties, systems, infrastructure or other assets constructed, developed or
otherwise acquired for or on behalf of such customers; and

(j) dispositions of cash and Cash Equivalents as consideration for goods and
services, expenses (including compensation expense) or other transactions
permitted under, or not prohibited by, this Agreement.

 

120



--------------------------------------------------------------------------------

SECTION 6.03. Consolidations and Mergers; Divisions. (a) No Loan Party shall
merge or consolidate with or into any Person, or permit any of its Subsidiaries
to do so, except that: (i) any Subsidiary of the Borrower may merge or
consolidate with or into any other Subsidiary of the Borrower, provided that if
any Subsidiary Guarantor is involved in such merger or consolidation, the
surviving Person shall be (or become in connection with such transaction) a
Subsidiary Guarantor; (ii) any Subsidiary of the Borrower may merge into the
Borrower; provided that the surviving Person shall be the Borrower; (iii) in
connection with a transaction not otherwise prohibited under this Agreement, the
Borrower may merge with any other Person so long as the Borrower is the
surviving Person; (iv) in connection with any Permitted Acquisition, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
the Person surviving such merger shall be (or become in connection with such
transaction) a Wholly-Owned Subsidiary of the Borrower, and provided further
that if any Subsidiary Guarantor is involved in such merger or consolidation,
the surviving Person shall be (or become in connection with such transaction) a
Subsidiary Guarantor; and (v) in connection with any sale or other disposition
permitted under Section 6.02 (other than clause (b) thereof), any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it; provided, in each case, that
no Default or Event of Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.

(b) No Loan Party will, nor will it permit any Subsidiary to, consummate a
Division as the Dividing Person, without the prior written consent of
Administrative Agent. Without limiting the foregoing, if any Loan Party that is
a limited liability company consummates a Division (with or without the prior
consent of Administrative Agent as required above), each Division Successor
shall be required to comply with the obligations set forth in Section 5.14 and
the other further assurances obligations set forth in the Loan Documents and
become a Loan Party under this Agreement and the other Loan Documents.

SECTION 6.04. Acquisitions; Loans and Investments. No Loan Party shall and no
Loan Party shall suffer or permit any of its Subsidiaries to (i) purchase or
acquire, or make any commitment (except to the extent such commitment is
conditioned on obtaining any required consent or amendment hereunder) to
purchase or acquire any Equity Interests, or any obligations or other securities
of, or any interest in, any Person, including the establishment or creation of a
Subsidiary, or (ii) make or commit (except to the extent such commitment is
conditioned on obtaining any required consent or amendment hereunder) to make
any Acquisitions or (iii) make or purchase, or commit (except to the extent such
commitment is conditioned on obtaining any required consent or amendment
hereunder) to make or purchase, any advance, loan, extension of credit or
capital contribution to, Guarantee any obligations of, or make any other
investment in, any Person (the items described in clauses (i), (ii) and
(iii) are referred to as “Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments by the Borrower in any Subsidiary or by any Subsidiary in any
other Subsidiary or the Borrower; provided, that the aggregate amount of any
such advances, loans, extensions of credit or other Investments made by any Loan
Party in a Subsidiary that is not a Loan Party shall not exceed (x) net of all
dividends, distributions, returns of capital and payments in

 

121



--------------------------------------------------------------------------------

respect of Indebtedness received after the Restatement Effective Date by the
Loan Parties from Subsidiaries that are not Loan Parties, $80,000,000, plus
(y) an unlimited amount so long as the Payment Conditions are satisfied at the
time of, and after giving effect to, any such Investment; provided, further,
that in no event shall any Accounts of the Loan Parties be permitted to be
transferred by way of Investment in any Subsidiary that is not a Loan Party
pursuant to this clause (b) or any other clause under this Section 6.04;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 6.02;

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Restatement Effective Date and described in
Schedule 6.04;

(f) loans or advances to, or Guarantees of Indebtedness of, employees, officers
or directors in an aggregate amount not to exceed $1,000,000 at any time which
are otherwise permitted under Section 6.17;

(g) any Permitted Acquisition;

(h) any Investment solely in exchange for the issuance of Equity Interests
(other than Disqualified Stock) of the Borrower;

(i) Investments represented by Swap Obligations that are permitted under
Section 6.05(a);

(j) advances, loans or extensions of trade credit in the ordinary course of
business by the Borrower or any of its Subsidiaries;

(k) repurchases of Equity Interests in the Borrower permitted by Section 6.08 or
repurchases of Indebtedness permitted by Section 6.13;

(l) any unsecured guarantees of obligations of a Subsidiary made in the ordinary
course of business (which shall not be of Indebtedness, other than Swap
Agreements not entered into for speculative purposes and cancellations, buy
backs, reversals, terminations or assignments thereof, standby letters of
credit, cash management obligations, Bank Product Obligations or short-term
advances that do not remain outstanding for more than 30 days) or other
contingent obligations arising in the ordinary course of business;

(m) deemed advances pursuant to cash pooling arrangements involving foreign
branches of a Loan Party that do not remain outstanding for more than 30 days;
and

 

122



--------------------------------------------------------------------------------

(n) any other Investments (other than Acquisitions) whether or not of a type
described above in an aggregate amount not to exceed at any time the greater of
(x) $75,000,000 and (y) 3% of Consolidated Assets of the Borrower and its
Subsidiaries (measured as of the end of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.11(a))); provided that
the Payment Condition shall be satisfied both at the time of, and after giving
effect to, any such Investment.

For purposes of determining the amount of any Investment outstanding at any
time, such amount shall be deemed to be the amount of such Investment when made,
purchased or acquired (without adjustment for subsequent increases or decreases
in the value of such Investment) less any amount realized in respect of such
Investment upon the sale, collection or return of capital (not to exceed the
original amount invested).

SECTION 6.05. Limitation on Indebtedness. No Loan Party shall, and no Loan Party
shall suffer or permit any of its Subsidiaries to, create, incur, assume, permit
to exist, or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, provided:

(a) Nothing herein shall prohibit the incurrence of any of the following items
of Indebtedness (collectively, “Permitted Debt”):

(i) the Secured Obligations;

(ii) Indebtedness existing on the Restatement Effective Date (other than the
2021 Notes and the 2027 Notes) and set forth in Schedule 6.05, including
Permitted Refinancing Indebtedness with respect thereto;

(iii) Indebtedness represented by Finance Lease Obligations, mortgage financings
or purchase money obligations, in each case, incurred for the purpose of
financing all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used in the business
of the Borrower or any of its Subsidiaries, and Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (iii), in an aggregate
outstanding principal amount not to exceed at any time the greater of (x)
$100,000,000 and (y) 4% of Consolidated Assets of the Borrower and its
Subsidiaries (measured as of the end of the most recently ended fiscal quarter
of the Borrower for which financial statements have been delivered pursuant to
Section 5.01(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a) or (b), the
most recent financial statements referred to in Section 3.11(a)));

(iv) intercompany Indebtedness between or among the Borrower and any of its
Subsidiaries; provided, however, that (A) if a Loan Party is the obligor on such
Indebtedness and the payee is not a Loan Party, such Indebtedness must be
expressly subordinated to the prior payment in full in cash of all the Secured
Obligations; (B) Indebtedness of any Subsidiary that is not a Loan Party to a
Loan Party shall be subject to Section 6.04(b); and (C)(i) any subsequent
issuance or transfer of Equity Interests that results in any such Indebtedness
being held by a

 

123



--------------------------------------------------------------------------------

Person other than the Borrower or a Subsidiary of the Borrower and (ii) any sale
or other transfer of any such Indebtedness to a Person that is not either the
Borrower or a Subsidiary of the Borrower, will be deemed, in each case, to
constitute an incurrence of such Indebtedness by the Borrower or such
Subsidiary, as the case may be, that was not permitted by this clause (iv);
provided, further that:

(A) the Loan Parties shall accurately record all material intercompany
transactions on their respective books and records; and

(B) in the case of any intercompany Indebtedness advanced with any Property that
constitutes Collateral prior to such advance by a Loan Party to a Subsidiary of
the Borrower that is not a Loan Party, no Default or Event of Default is
continuing as of the date such intercompany Indebtedness is advanced;

(v) (1) the 2027 Notes, (2) additional Non-ABL Priority Lien Debt of the
Borrower or any of the Loan Parties, (3) Indebtedness of Foreign Subsidiaries,
and (4) Permitted Refinancing Indebtedness in respect of the Indebtedness
incurred pursuant to the foregoing clauses (v)(1), (2) or (3); provided, that:

(A) after giving effect to the incurrence of any such Indebtedness and the
application or intended application of proceeds thereof, the Borrower has a
Priority Leverage Ratio of less than or equal to 2.0 to 1.00 determined on a pro
forma basis as if such Indebtedness had been incurred on the first day of the
most recent four fiscal quarter period for which financial statements have been
delivered under Section 5.01(a) or (b) (or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.11(a));

(B) such Indebtedness shall not have any scheduled principal payments due prior
to the date that is 91 days after the Maturity Date in effect at the time of
such incurrence,

(C) the stated maturity date of any Indebtedness incurred or refinanced under
the preceding clauses (v)(2) or (v)(3) shall be at least 91 days after the
Maturity Date as in effect at the time of such incurrence, and

(D) the aggregate principal amount of all Indebtedness incurred by Subsidiaries
that are not Loan Parties in reliance on this clause (v) shall not exceed the
greater of (x) $100,000,000 and (y) 4% of Consolidated Assets of the Borrower
and its Subsidiaries (measured as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.11(a)));

 

124



--------------------------------------------------------------------------------

(vi) the Guarantee by the Borrower or any Subsidiary of Indebtedness of the
Borrower or a Subsidiary of the Borrower that was permitted to be incurred by
another provision of this Section 6.05(a); provided that (A) if the Indebtedness
being guaranteed is subordinated to or pari passu with the Obligations, then the
Guarantee must be subordinated or pari passu, as applicable, to the Obligations
to the same extent as the Indebtedness guaranteed and (B) Guarantees by a Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04(b) and (l);

(vii) Indebtedness consisting of Swap Obligations entered into in the ordinary
course of business and for bona fide non-speculative purposes, and
cancellations, buy backs, reversals, terminations or assignments in respect
thereof;

(viii) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, bid, appeal, surety and customs
bonds, completion guarantees and similar obligations in the ordinary course of
business;

(ix) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness is covered within five Business
Days;

(x) [Reserved];

(xi) Indebtedness of a Subsidiary incurred and outstanding on or prior to the
date on which such Subsidiary was acquired by the Borrower (other than
Indebtedness incurred in contemplation of, or in connection with, the
transaction or series of related transactions pursuant to which such Subsidiary
became a Subsidiary of or was otherwise acquired by the Borrower); provided that
the aggregate principal amount at any time outstanding pursuant to this
clause (xi), including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (xi), does not exceed the greater of (x) $50,000,000 and
(y) 2% of Consolidated Assets of the Borrower and its Subsidiaries (measured as
of the end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 5.01(a) or (b) (or,
if prior to the date of the delivery of the first financial statements to be
delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.11(a)));

(xii) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case, incurred or
assumed in connection with the disposition of any business or assets of the
Borrower or any business, assets or Equity Interests of a Subsidiary, provided
that the maximum aggregate liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds actually received by the Borrower and its
Subsidiaries in connection with such disposition;

 

125



--------------------------------------------------------------------------------

(xiii) Subordinated Indebtedness issued by the Borrower or a Subsidiary to any
current or former officer, director, employee or consultant of the Borrower or
any of its Subsidiaries (or any permitted transferees of such persons), in each
case to finance the purchase or redemption of Equity Interests of the Borrower
to the extent permitted under Section 6.08 hereof;

(xiv) Indebtedness owed on a short-term basis of no longer than 30 days to banks
and other financial institutions incurred in the ordinary course of business of
the Borrower and its Subsidiaries with such banks or financial institutions that
arises in connection with ordinary banking arrangements to manage cash balances
of the Borrower and its Subsidiaries;

(xv) Indebtedness incurred by a Subsidiary of the Borrower that is not a Loan
Party in connection with bankers’ acceptances, discounted bills of exchange or
the discounting or factoring of receivables for credit management purposes, in
each case incurred or undertaken in the ordinary course of business on arm’s
length commercial terms;

(xvi) Indebtedness incurred by the Borrower or any of its Subsidiaries
constituting letters of credit or reimbursement obligations with respect to
letters of credit issued in the ordinary course of business; provided, that upon
the drawing of such letters of credit, such obligations are reimbursed within
thirty (30) days following such drawing;

(xvii) Indebtedness incurred pursuant to a Permitted Sales-Type Lease
Transaction; provided, that the principal amount of such Indebtedness
(determined based on the amount of such Indebtedness reflected on a balance
sheet prepared in accordance with GAAP) shall not exceed $150,000,000 at any
time outstanding;

(xviii) (A) the 2021 Convertible Senior Notes, (B) additional unsecured
Indebtedness in an unlimited amount provided that, as of any date of incurrence
of Indebtedness under this clause (xviii)(B) and after giving pro forma effect
to the application of any net proceeds therefrom, the Payment Conditions are
satisfied, and (C) Permitted Refinancing Indebtedness in respect of any
indebtedness incurred pursuant to the foregoing clause (xviii)(A) or (B); and

(xix) Indebtedness of the Borrower or any Subsidiary Guarantor incurred to
finance up-front costs associated with long-term contracts with customers in the
ordinary course of business.

(b) No Loan Party shall incur any Indebtedness (including Permitted Debt) that
is contractually subordinated in right of payment to any other Indebtedness of
such Loan Party unless such Indebtedness is also contractually subordinated in
right of payment to the Secured Obligations on substantially identical terms;
provided, however, that no Indebtedness will be deemed to be contractually
subordinated in right of payment to any other Indebtedness of the Borrower
solely by virtue of being unsecured or by virtue of being secured on a junior
priority basis.

 

126



--------------------------------------------------------------------------------

(c) For purposes of determining compliance with this Section 6.05,

(i) in the event that an item of Indebtedness meets the criteria of more than
one of the categories of Permitted Debt described in clauses (i) through
(xix) of Section 6.05(a) above, the Borrower will be permitted to classify such
item of Indebtedness on the date of its incurrence, or later reclassify all or a
portion of such item of Indebtedness, in any manner that complies with this
Section 6.05;

(ii) at the time of incurrence, the Borrower will be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 6.05(a) hereof;

(iii) letters of credit will be deemed to have a principal amount equal to the
maximum potential liability of the Borrower and its Subsidiaries thereunder;

(iv) in calculating the amount of Indebtedness permitted under any particular
clause of this Section 6.05, Guarantees of, or obligations in respect of letters
of credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
duplication of the amount of the underlying Indebtedness being Guaranteed or
supported by such letter of credit; and

(v) with respect to any U.S. dollar-denominated restriction on the incurrence of
Indebtedness, the U.S. dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term Indebtedness, or first committed, in the case of revolving
credit Indebtedness; provided that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a foreign currency, and such refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced.

(d) The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.05; provided, in each such case,
that the amount of any such accrual, accretion or payment is included in the
Interest Expense of the Borrower as accrued. Notwithstanding any other provision
of this Section 6.05, the maximum amount of Indebtedness that the Borrower or
any Subsidiary of the Borrower may incur pursuant to this Section 6.05 shall not
be deemed to be exceeded solely as a result of fluctuations in exchange rates or
currency values.

 

127



--------------------------------------------------------------------------------

(e) The amount of any Indebtedness outstanding as of any date will be (subject
to Section 1.04):

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

(ii) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and

(iii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person (in any case, so long as such specified Person’s
obligations in respect of such Indebtedness are expressly limited in recourse to
the assets securing such Indebtedness), the lesser of:

(A) the Fair Market Value of such assets at the date of determination; and

(B) the amount of the Indebtedness of the other Person.

SECTION 6.06. Use of Proceeds. The Borrower shall not use the proceeds of the
Loans for any purpose other than for working capital needs and for general
corporate purposes of the Borrower and its Subsidiaries (including, to the
extent permitted hereunder, for refinancing and/or repurchasing existing
Indebtedness, making pension contributions and to finance mergers, acquisitions
and related activities permitted hereunder). No Loan Party shall, and no Loan
Party shall suffer or permit any of its Subsidiaries to, use any portion of the
Loan proceeds, directly or indirectly, to purchase or carry Margin Stock or
repay or otherwise refinance Indebtedness of any Loan Party or others incurred
to purchase or carry Margin Stock, or otherwise in any manner which is in
contravention of any Requirement of Law or in violation of this Agreement. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its and their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent that such activities, businesses or transaction would be prohibited
by Sanctions if conducted by a corporation incorporated in the United States or
the European Union, or (c) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

SECTION 6.07. Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could result in the imposition of a Lien on any asset
of a Loan Party or a Subsidiary of a Loan Party with respect to any Title IV
Plan or Multiemployer Plan, (b) any failure to make any contributions or to pay
any amounts due and owing as required by Sections 412 or 430 of the Code or
Section 302 of ERISA or the terms of any Title IV Plan on or prior to the

 

128



--------------------------------------------------------------------------------

due dates of such contributions under Sections 412 or 430 of the Code or
Section 302 of ERISA, or (c) any ERISA Event except, in the case of each of
clauses (a) through (c), to the extent such occurrence (i) would not have a
Material Adverse Effect or (ii) would not give rise to a Significant Liability.
No Loan Party shall cause or suffer to exist any event that could result in the
imposition of a Lien on the assets of any Loan Party or a Subsidiary of a Loan
Party with respect to any Benefit Plan other than any Lien that is expressly
permitted under Section 6.01 hereof.

SECTION 6.08. Restricted Payments. No Loan Party shall, and no Loan Party shall
suffer or permit any of its Subsidiaries to, declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any of its Equity Interests, or purchase, redeem or
otherwise acquire for value (or permit any of its Subsidiaries to do so), or
make any payment to induce the conversion of any of its Equity Interests, now or
hereafter outstanding (each, a “Restricted Payment”), except that the Loan
Parties and their respective Subsidiaries may:

(a) declare and make any dividend payment or other distribution payable in
common stock of the Borrower;

(b) any Subsidiary of the Borrower may:

(i) declare and pay dividends and make distributions to, or purchase, redeem or
otherwise acquire its Equity Interests from, the Borrower;

(ii) declare and pay dividends and make distributions to, or purchase, redeem or
otherwise acquire its Equity Interests from, any other Subsidiary of the
Borrower; and

(iii) to the extent such Subsidiary is a joint venture that was established for
bona fide business purposes and not with a view toward avoiding the restrictions
set forth herein (A) declare and pay dividends to any participant in such joint
venture; and (B) purchase, redeem or otherwise acquire its Equity Interests from
any participant in such joint venture to the extent such acquisition would be
permitted under Section 6.04 hereof if it was an Investment in such joint
venture;

(c) purchase, redeem or otherwise acquire its Equity Interests with the proceeds
received from the substantially concurrent issue of new Equity Interests,
provided that the terms of any such replacement Equity Interests shall be no
less favorable in any material respect to the Borrower or the Lenders than the
Equity Interests being so purchased, redeemed or otherwise acquired;

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, declare and pay cash dividends on, repurchase, redeem or
otherwise acquire or retire for value its Equity Interests or make other
Restricted Payments in an aggregate amount not to exceed (x) $22,500,000 in any
Fiscal Year, plus (y) an unlimited amount so long as the Payment Conditions are
satisfied;

(e) [Reserved];

 

129



--------------------------------------------------------------------------------

(f) repurchase, redeem or otherwise acquire or retire for value any Equity
Interests of the Borrower held by any current or former officer, director,
employee or consultant of the Borrower or any of its Subsidiaries (or any
permitted transferees of such Persons) pursuant to any equity subscription
agreement, stock option agreement, shareholders’ agreement, or other management
or employee benefit plan or similar agreement in an aggregate amount not to
exceed $5,000,000 in any Fiscal Year;

(g) effect a repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants, in any case,
so long as no cash or Cash Equivalents are paid by the Borrower in connection
with such repurchase; and

(h) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, make cash payments in lieu of the issuance of fractional
shares in an aggregate amount not to exceed $10,000,000 since the Restatement
Effective Date;

provided, in each case, that nothing contained in the foregoing provisions of
this Section 6.08 shall prevent the payment of any dividend within 60 days after
the date of its declaration in writing, if at the date of such declaration, such
payment would not have violated this Section 6.08.

SECTION 6.09. Change in Business. The Borrower shall not make or permit any of
its Subsidiaries to make, any material change in the nature of the business of
the Borrower and its Subsidiaries, taken as a whole, as carried on at the date
hereof.

SECTION 6.10. Changes in Accounting, Name or Jurisdiction of Organization. The
Borrower shall not change its Fiscal Year or method for determining Fiscal
Quarters. No Loan Party shall change its name as it appears in official filings
in its jurisdiction of organization or change its jurisdiction of organization
without at least twenty (20) days’ prior written notice to the Administrative
Agent and the acknowledgement of the Administrative Agent that all actions
reasonably required by the Administrative Agent, including those to continue the
perfection of its Liens, have been completed.

SECTION 6.11. Amendments to Note Documents or Subordinated Indebtedness
Documents. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, amend, supplement, waive or otherwise modify any provision of
(a) the 2021 Convertible Senior Notes Indenture, (b) the 2027 Notes Indenture or
the 2027 Notes Collateral Trust Agreement, (c) any other Contractual Obligation
governing Non-ABL Priority Lien Debt or (d) any Contractual Obligation governing
Subordinated Indebtedness, in each case in a manner (i) which would reasonably
be expected to have a Material Adverse Effect, (ii) which is in contravention of
the amendment provisions of the applicable agreement, or (iii) if the effect of
such change or amendment is to: (x) shorten the stated dates upon which payments
of principal or interest are due on such Indebtedness; or (y) change the
subordination provisions (if any) thereof (or the subordination terms of any
guaranty thereof) in any manner materially adverse to the interests of the
Administrative Agent or the Lenders.

 

130



--------------------------------------------------------------------------------

SECTION 6.12. No Negative Pledges. Except pursuant to the Loan Documents, no
Loan Party shall, and no Loan Party shall permit any of its Subsidiaries to,
directly or indirectly, (i) create or otherwise cause or suffer to exist or
become effective any Contractual Obligation that limits the ability of any Loan
Party or a Subsidiary to pay to the Loan Parties or any Subsidiary of a Loan
Party dividends or make any other distribution to the Loan Parties or any
Subsidiary of any Loan Party on any of such Loan Party’s or Subsidiary’s Equity
Interests or (ii) enter into, assume or become subject to any Contractual
Obligation prohibiting or otherwise restricting the existence of any Lien upon
any assets of a Loan Party in favor of the Administrative Agent, whether now
owned or hereafter acquired; provided that the foregoing clauses (i) and
(ii) shall not apply to Contractual Obligations which (A) (x) exist on the date
hereof (including, without limitation, the 2021 Convertible Senior Notes
Indenture and the 2027 Notes Indenture) or (y) to the extent Contractual
Obligations permitted by clause (x) are set forth in an agreement relating to
Indebtedness, are set forth in any agreement evidencing any permitted renewal,
extension or refinancing of such Indebtedness so long as such renewal, extension
or refinancing does not expand the scope of such Contractual Obligation in any
material respect, (B) are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such Contractual
Obligations were not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower, (C) are binding on a Foreign Subsidiary
and relate to Indebtedness of a Foreign Subsidiary of the Borrower which is
permitted hereunder, (D) arise in connection with any disposition permitted by
Section 6.02 (so long as the applicable restriction applies solely to the assets
the subject of such disposition), (E) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures otherwise
permitted under this Agreement, (F) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under
Section 6.05(a)(iii) but solely to the extent any negative pledge relates to the
property financed by or the subject of such Indebtedness, (G) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (H) are customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of the Borrower or any Subsidiary,
(I) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business, and (J) are restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business.

SECTION 6.13. Prepayments of Other Indebtedness. No Loan Party shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than:

(a) the Secured Obligations;

(b) any voluntary prepayment, redemption, purchase, defeasement or satisfaction
of any intercompany Indebtedness between the Borrower and its Wholly-Owned
Subsidiaries;

(c) any voluntary prepayment, redemption, purchase, defeasement or satisfaction
of any Indebtedness so long as, at the time of, and after giving effect to any
such payment, the Payment Conditions are satisfied;

(d) any prepayment, redemption, purchase, defeasement or satisfaction of any
Indebtedness with the proceeds of Permitted Refinancing Indebtedness permitted
hereunder; or

 

131



--------------------------------------------------------------------------------

(e) any prepayment, redemption, purchase, defeasement or satisfaction of any
Indebtedness with the proceeds from the issuance of Equity Interests of the
Borrower;

provided, however, that no such prepayment, redemption, purchase, defeasement or
satisfaction shall be made in respect of any Non-ABL Priority Lien Debt in
violation of the applicable Intercreditor Agreement or in respect of any
Subordinated Indebtedness (including intercompany Indebtedness constituting
Subordinated Indebtedness) in violation of any Intercreditor Agreement or other
subordination provisions applicable thereto.

SECTION 6.14. Chattel Paper. To the extent not delivered to the Administrative
Agent in accordance with the terms hereof or any other Collateral Document, no
Loan Party shall deliver any original tangible chattel paper constituting ABL
Priority Collateral of the Loan Parties to any Person other than the
Administrative Agent.

SECTION 6.15. Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for (a) any such sale of any fixed or capital
assets by the Borrower or any Subsidiary that is made for cash consideration in
an amount not less than the Fair Market Value of such fixed or capital asset and
is consummated within 90 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset, (b) a Sale and
Leaseback Transaction with respect to the real property of the Borrower in
Eagan, MN, and (c) Sale and Leaseback Transactions with respect to real property
owned by Subsidiaries of the Borrower that are not Loan Parties.

SECTION 6.16. Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary and
(c) Swap Agreements entered into in connection with the issuance of convertible
debt securities permitted to be issued hereunder for purposes of reducing the
dilution that would result upon conversion of such securities.

SECTION 6.17. Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, enter into any transaction or series of transactions,
whether or not in the ordinary course of business, with any officer, director,
shareholder or Affiliate of any such Person other than (a) transactions
otherwise permitted under this Agreement on terms that are fair and reasonable
and no less favorable to such Borrower or such Subsidiary than it would obtain
in a comparable arm’s-length transaction with a Person that is not an Affiliate,
(b) transactions (i) between or among any Loan Party and another Loan Party, and
(ii) between or among Subsidiaries that are not Loan Parties; (c) transactions
in the ordinary course of business between or among any Loan Party and any
Subsidiary that is not a Loan Party (including, without limitation, tax sharing
agreements between or among the Borrower and its Subsidiaries on customary
terms, and

 

132



--------------------------------------------------------------------------------

payments pursuant thereto, to the extent attributable to the ownership or
operation of the Borrower and its Subsidiaries), (d) any Restricted Payment
permitted by Section 6.08, (e) any issuance of Equity Interests (other than
Disqualified Stock) of the Borrower or any Subsidiary to Affiliates of the
Borrower or any Subsidiary, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation, perquisites and employee benefit arrangements paid to, and
indemnities provided for the benefit of current or former officers, directors,
employees or consultants of the Borrower or its Subsidiaries in the ordinary
course of business, including without limitation pursuant to any employment
agreement, employee benefit plan, officer or director indemnification agreement,
retention agreement, severance agreement, consultant agreement or any similar
arrangement, (h) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
Board of Directors, (i) any agreement or arrangement as in effect as of the
Effective Date, as the same may be amended after the Effective Date, so long as
such amendments thereto, when taken as a whole, are in the good faith judgment
of the Board or Senior Management of the Borrower not disadvantageous in any
material respect to the Loan Parties or the Lenders, when taken as a whole, as
compared to the applicable agreement or arrangement as in effect on the
Effective Date, (j) payments to or from, and transactions with, any joint
venture permitted hereunder in the ordinary course of business (including,
without limitation, any cash management activities related thereto), (k) any
agreement between any Person and an Affiliate of such Person existing at the
time such Person is acquired by or merged into the Borrower or a Subsidiary,
provided that such agreement was not entered into in contemplation of such
acquisition or merger, and any amendment thereto, so long as any such amendment
is not disadvantageous to the Loan Parties or the Lenders in the good faith
judgment of the Board of Directors or Senior Management of the Borrower, when
taken as a whole, as compared to the applicable agreement as in effect on the
date of such acquisition or merger, (l) intellectual property licenses in the
ordinary course of business, (m) any lease entered into between the Borrower or
any Subsidiary, as lessee, and any Affiliate of the Borrower, as lessor, which
is approved by a majority of the disinterested members of the Board of Directors
of the Borrower in good faith, (n) transactions in which the Borrower or any
Subsidiary, as the case may be, delivers to the Administrative Agent a letter
from an Independent Financial Advisor stating that such transaction is fair to
the Borrower or such Subsidiary from a financial point of view or stating that
the terms are not materially less favorable to the Borrower or such Subsidiary
than those that would have been obtained in a comparable transaction by the
Borrower or such Subsidiary with an unrelated Person on an arm’s-length basis,
and (o) transactions with customers, clients, suppliers or purchasers or sellers
of goods or services that are Affiliates, in each case in the ordinary course of
business and otherwise in compliance with the terms of this Agreement and that
are fair to the Borrower or any Subsidiary, in the reasonable determination of
the Borrower, or are on terms at least as favorable as might reasonably have
been obtained at such time from a Person that is not an Affiliate.

SECTION 6.18. Fixed Charge Coverage Ratio. If a Fixed Charge Trigger Event has
occurred and is continuing, the Loan Parties shall not permit the Fixed Charge
Coverage Ratio for the twelve month period ending as of the last day of the most
recently ended Fiscal Quarter to be less than (a) 0.70 to 1.00 for the Fiscal
Quarter ending December 31, 2020, and (b) 1.00 to 1.00 for each Fiscal Quarter
ending thereafter.

 

133



--------------------------------------------------------------------------------

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) Non-Payment. Any Loan Party fails (i) to pay when and as required to be paid
herein, any amount of principal of any Loan or any reimbursement obligation in
respect of any LC Disbursement, or (ii) to pay within three (3) Business Days
after the same shall become due, any amount of interest on any Loan, including
after maturity of the Loans, or any fee or any other amount payable hereunder or
pursuant to any other Loan Document;

(b) Representation or Warranty. Any representation, warranty or certification by
or on behalf of any Loan Party or any of its Subsidiaries made or deemed made
herein, in any other Loan Document, or which is contained in any certificate,
document or financial or other statement by any such Person, or their respective
Responsible Officers, furnished at any time under this Agreement, or in or under
any other Loan Document, shall prove to have been incorrect in any material
respect (without duplication of other materiality qualifiers contained therein)
on or as of the date made or deemed made;

(c) Specific Defaults. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 5.01, 5.02(a), 5.02(c),
5.03(a), 5.04(a) (with respect to maintenance of the Borrower’s existence only),
5.08, 5.09(b), 5.11, 5.14, 5.16, or Article VI;

(d) Other Defaults. Any Loan Party or Subsidiary of any Loan Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days (or, in the case of the failure to perform or
observe any term, covenant or agreement contained in Section 5.06, fifteen
(15) days) after the earlier to occur of (i) the date upon which a Responsible
Officer of any Loan Party becomes aware of such default and (ii) the date upon
which written notice thereof is given to the Borrower by the Administrative
Agent or Required Lenders;

(e) Cross Default. (i) Any Loan Party or any Subsidiary of any Loan Party
(A) fails to make any payment in respect of any Indebtedness (other than the
Obligations) having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $50,000,000 when due
(whether by stated maturity, required prepayment, acceleration, demand, or
otherwise) and such failure continues after the applicable grace or notice
period, if any, specified in the document relating thereto on the date of such
failure; or (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition exist, under any agreement or
instrument or relating to any such Indebtedness and such failure continues after
the applicable grace or notice period, if any, specified in the document
relating thereto on the date of such failure, if the effect of such failure,
event or condition is to cause, or to permit the holder or holders of such
Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause such Indebtedness to be declared to be due and payable prior to its stated
maturity (without regard to any subordination

 

134



--------------------------------------------------------------------------------

terms with respect thereto), provided that this clause (e)(i)(B) shall not apply
to (x) secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the Property or assets securing such Indebtedness, if (1) such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness and (2) all required repayments or prepayments (if any)
required under the terms of the agreements governing such Indebtedness arising
because of such voluntary sale or transfer are paid in accordance with the terms
of such agreements or (y) any requirement to deliver cash or equity securities
upon conversion of any convertible Indebtedness; or (ii) any “Event of Default”
(or term of like import) shall occur under (A) the 2027 Notes Indenture, (B) the
2021 Convertible Senior Notes Indenture or (C) any Non-ABL Priority Lien Debt
(or the equivalent of any “Event of Default” shall occur under the definitive
documents evidencing any Permitted Refinancing Indebtedness with to the
foregoing) and such applicable “Event of Default” shall not have been annulled,
waived or rescinded in accordance with the terms of such documents;

(f) Insolvency; Voluntary Proceedings. The Borrower ceases or fails, or the Loan
Parties and their Subsidiaries on a consolidated basis, cease or fail, to be
Solvent, or any Loan Party or any Material Subsidiary: (i) generally fails to
pay, or admits in writing its inability to pay, its debts as they become due,
subject to applicable grace periods, if any, whether at stated maturity or
otherwise; (ii) commences any Insolvency Proceeding with respect to itself; or
(iii) takes any corporate, limited liability company or limited partnership
action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Loan Party or any Material Subsidiary of any Loan
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial portion of any such Person’s
Properties and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Loan Party or a Material Subsidiary of any Loan Party
admits the material allegations of a petition against it in any Insolvency
Proceeding, or an order for relief (or similar order under non-U.S. law) is
ordered in any Insolvency Proceeding; or (iii) any Loan Party or any Material
Subsidiary of any Loan Party acquiesces in the appointment of a receiver,
trustee, custodian, conservator, liquidator, mortgagee in possession (or agent
therefor), or other similar Person for itself or a substantial portion of its
Property or business;

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Loan
Parties or any of their Subsidiaries involving in the aggregate a liability of
$50,000,000 or more (excluding amounts covered by insurance to the extent the
relevant independent third party insurer has not denied coverage therefor), and
the same shall remain unsatisfied, unvacated and unstayed pending appeal for a
period of (i) thirty (30) days after the entry thereof, in the case of any
judgments, non-interlocutory orders, decrees or arbitration awards entered into
in the United States and (ii) in all other cases sixty (60) days after the entry
thereof; provided, however, in the case of either clause (i) or (ii), if such
judgment, order, decree or award by its terms provides for a later date of
payment, there shall be no Event of Default, unless the same shall not be paid
in accordance with its terms);

 

135



--------------------------------------------------------------------------------

(i) Invalidity of Loan Documents; Collateral. The occurrence of any of the
following:

(i) any material provision of any Loan Document shall for any reason cease to be
valid and binding on or enforceable against any Loan Party or any Subsidiary of
any Loan Party thereto (other than in accordance with the terms hereof and
thereof) or any Loan Party or any Subsidiary of any Loan Party shall so state in
writing or bring an action to limit its obligations or liabilities thereunder;

(ii) any Collateral Document shall for any reason cease to create a valid
security interest in the ABL Priority Collateral purported to be covered thereby
or such security interest shall for any reason cease to be a perfected and first
priority security interest; or

(iii) except as contemplated by any relevant Intercreditor Agreement, any Lien
purported to be granted under any Loan Document on any Collateral that is not
ABL Priority Collateral, individually or in the aggregate, having a Fair Market
Value in excess of $15,000,000 ceases to be a valid and perfected Lien, having
the priority contemplated by the Loan Documents;

(j) Change of Control. Any Change of Control shall occur;

(k) Invalidity of Intercreditor Agreements. In connection with any Indebtedness
or other obligations subject to the terms of any Intercreditor Agreement, the
provisions of such Intercreditor Agreement shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or the Borrower,
any Subsidiary of the Borrower or any holder of such Indebtedness or obligations
(or a trustee, agent or other representative therefor, including, without
limitation, the 2027 Notes Collateral Trustee) shall contest in any manner the
validity or enforceability thereof or deny that it has any further liability or
obligation thereunder, or the Secured Obligations, for any reason shall not have
the priority contemplated by this Agreement or the applicable Intercreditor
Agreement; or

(l) ERISA Events. An ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, would reasonably be expected to
result in a Significant Liability of the Borrower and its Subsidiaries;

then, and in every such event (other than an event with respect to the Borrower
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitments shall terminate immediately, (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, but
ratably as among the Classes of Loans and the Loans of each Class at the time
outstanding, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), whereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, in each case without presentment,
demand, protest or other notice of any

 

136



--------------------------------------------------------------------------------

kind, all of which are hereby waived by the Borrower, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(g) hereof; and in
the case of any event with respect to the Borrower described in clause (f) or
(g) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, and the cash collateral for the LC
Exposure in accordance with Section 2.06(g) hereof, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, increase the rate of interest applicable to the Loans
and other Obligations as set forth in this Agreement in accordance with
Section 2.13(d) hereof and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01. Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents (including, without limitation, intercreditor and subordination
agreements), and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

SECTION 8.02. Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

 

137



--------------------------------------------------------------------------------

SECTION 8.03. Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05. Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

 

138



--------------------------------------------------------------------------------

SECTION 8.06. Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

 

139



--------------------------------------------------------------------------------

SECTION 8.07. Non-Reliance.

(a) Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of this credit facility or any amendment
thereto or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of this credit facility or
any amendment thereto or any other Lender and their respective Related Parties
and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

(b) Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and its respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:

 

140



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Employee Benefit Plans in connection with the Loans,
the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and its respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that
none of the Administrative Agent, any arranger or any of their respective
Affiliates is a fiduciary with respect to the Collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related to hereto or thereto).

 

141



--------------------------------------------------------------------------------

(c) The Administrative Agent hereby informs the Lenders that each such Person is
not undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments, this
Agreement and any other Loan Documents, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.

(b) In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

SECTION 8.10. Credit Bidding. The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Secured Obligations (including by accepting some
or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other applicable jurisdictions,
or (b) at any other sale, foreclosure or acceptance of collateral in lieu of
debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Secured Obligations owed to the Secured Parties shall be entitled to be, and
shall be, credit bid by the Administrative Agent at the direction of the

 

142



--------------------------------------------------------------------------------

Required Lenders on a ratable basis (with Secured Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that shall vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) for the asset or assets so
purchased (or for the equity interests or debt instruments of the acquisition
vehicle or vehicles that are issued in connection with such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative shall
be authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties
pro rata and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Secured Obligations shall automatically
be cancelled, without the need for any Secured Party or any acquisition vehicle
to take any further action. Notwithstanding that the ratable portion of the
Secured Obligations of each Secured Party are deemed assigned to the acquisition
vehicle or vehicles as set forth in clause (ii) above, each Secured Party shall
execute such documents and provide such information regarding the Secured Party
(and/or any designee of the Secured Party which will receive interests in or
debt instruments issued by such acquisition vehicle) as the Administrative Agent
may reasonably request in connection with the formation of any acquisition
vehicle, the formulation or submission of any credit bid or the consummation of
the transactions contemplated by such credit bid.

SECTION 8.11. Flood Laws. JPMorgan has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMorgan, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMorgan reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

 

143



--------------------------------------------------------------------------------

SECTION 8.12. Intercreditor Agreements. Without limiting the authority granted
to the Administrative Agent in Section 8.01 hereof, each Lender (and each Person
that becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into each Intercreditor Agreement on
behalf of such Lender and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of such Intercreditor
Agreement. In the event of any conflict between the terms of an Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern and control.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Systems (and subject in each case to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower at:

Unisys Corporation

801 Lakeview Drive, Suite 100

Blue Bell, PA 19422

Attention: Treasurer, with a copy to the General Counsel

Facsimile No: (215) 986-0622

With a copy to (which shall not constitute notice):

Troutman Pepper LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103-2799

Attention: J. Bradley Boericke

Facsimile No: (215) 981-4750

(ii) if to the Administrative Agent, JPMorgan in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:

JPMorgan Chase Bank, N.A.

2200 Ross Ave., 9th Floor

Dallas, TX 75201

Attention: Robby Cohenour

(iii) if to any other Lender or Issuing Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire.

 

144



--------------------------------------------------------------------------------

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or
(iii) delivered through Electronic Systems to the extent provided in
paragraph (b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.02(a) or 5.03(a) unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative Agent
and the Borrower (on behalf of the Loan Parties) may, in its discretion, agree
to accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day of the recipient.

(c) Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d) Electronic Systems.

(i) Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses

 

145



--------------------------------------------------------------------------------

or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System. In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b) Except as provided in Section 2.09(e) (with respect to any commitment
increase) and subject to Section 2.14(c), (d) and (e), neither this Agreement
nor any other Loan Document nor any provision hereof or thereof may be waived,
amended or modified except (x) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or (y) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender (including any such Lender
that is a Defaulting Lender), (ii) reduce or forgive the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest or fees payable hereunder, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any date for the payment of any
interest, fees or other Obligations payable hereunder, or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that

 

146



--------------------------------------------------------------------------------

would alter the manner in which payments are shared, without the written consent
of each Lender (other than any Defaulting Lender), (v) increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, without the written consent of each Revolving Lender (other
than any Defaulting Lender), (vi) change any of the provisions of this Section
or the definition of “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby,
(vii) release any Subsidiary Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender (other than any Defaulting Lender),
(viii) release all or substantially all of the Collateral, without the written
consent of each Lender (other than any Defaulting Lender); or (ix) permit the
Administrative Agent to subordinate any Lien on any assets granted to or held by
the Administrative Agent under any Loan Document to the holder of any other Lien
on such property (other than as otherwise permitted pursuant to this Agreement
prior to giving effect to the applicable amendment, waiver or modification,
including pursuant to an Intercreditor Agreement), without the written consent
of each Lender (other than any Defaulting Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender); provided further that no such agreement shall
amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the Borrower and the Issuing
Bank regarding the Issuing Bank’s Issuing Bank Sublimit or the respective rights
and obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively. The Administrative
Agent may also amend the Commitment Schedule to reflect assignments entered into
pursuant to Section 9.04. Any amendment, waiver or other modification of this
Agreement or any other Loan Document that by its terms affects the rights or
duties under this Agreement of the Lenders of one or more Classes (but not the
Lenders of any other Class), may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.

(c) The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the Payment in Full of all Secured Obligations, (ii) constituting
property being sold or disposed of if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and the Administrative Agent may
rely conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Equity Interests of a Subsidiary, the Administrative Agent is authorized to
release any Loan Guaranty provided by such Subsidiary, (iii) constituting
property leased to a Loan Party under a lease which has expired or been
terminated in a transaction permitted under this Agreement, or (iv) as required
to effect any sale or other disposition of such Collateral in connection with
any exercise of remedies of the

 

147



--------------------------------------------------------------------------------

Administrative Agent and the Lenders pursuant to Article VII. Except as provided
in the preceding sentence, the Administrative Agent will not release any Liens
on Collateral without the prior written authorization of the Required Lenders
(it being agreed that the Administrative Agent may rely conclusively on one or
more certificates of the Borrower as to the value of any Collateral to be so
released, without further inquiry). Any such release shall not in any manner
discharge, affect, or impair the Obligations or any Liens (other than those
expressly being released) upon (or obligations of the Loan Parties in respect
of) all interests retained by the Loan Parties, including the proceeds of any
sale, all of which shall continue to constitute part of the Collateral. Any
execution and delivery by the Administrative Agent of documents in connection
with any such release shall be without recourse to or warranty by the
Administrative Agent.

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender. Each party hereto agrees
that an assignment required pursuant to this paragraph may be effected pursuant
to an Assignment and Assumption executed by the Borrower, the Administrative
Agent and the assignee (or, to the extent applicable, an agreement incorporating
an Assignment and Assumption by reference pursuant to an Electronic System as to
which the Administrative Agent and such parties are participants), and the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto.

(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

 

148



--------------------------------------------------------------------------------

(f) Each of the parties hereto acknowledges and agrees that, if there are any
Mortgages, any increase, extension or renewal of any of the Revolving
Commitments or the Revolving Loans (but excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Revolving Loans or (iii) the
issuance, renewal or extension of Letters of Credit) shall be subject to (and
conditioned upon): (1) the prior delivery of all flood hazard determination
certifications, acknowledgements and evidence of flood insurance and other flood
insurance related documentation with respect to the Real Estate that is subject
to such Mortgages as required by the Flood Laws and as otherwise reasonably
required by the Administrative Agent, and (2) the Administrative Agent shall
have received written confirmation from the Lenders that flood insurance due
diligence and flood insurance compliance has been completed by the Lenders (such
written confirmation not to be unreasonably withheld, conditioned or delayed).

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall,
jointly and severally, pay all (i) reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through an Electronic System) of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers of the provisions of the
Loan Documents (whether or not the transactions contemplated hereby or thereby
shall be consummated), (ii) reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and
(iii) out-of-pocket expenses incurred by the Administrative Agent, the Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Administrative Agent, the Issuing Bank or any Lender, in connection with
the enforcement, collection or protection of its rights in connection with the
Loan Documents, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that to
the extent that the costs and expenses referred to in this Section 9.03(a)
consist of fees, costs and expenses of counsel, the Borrower shall be obligated
to pay such fees, costs and expenses for only one counsel to Administrative
Agent and for only one counsel acting for all Lenders (and, in the case of an
actual or perceived conflict of interest, of another firm of counsel for such
affected Lender(s)) and only one firm of local counsel for Administrative Agent
and only one firm of local counsel for Lenders, in each case, as reasonably
necessary in each relevant jurisdiction. Expenses being reimbursed by the Loan
Parties under this Section include, without limiting the generality of the
foregoing, fees, costs and expenses incurred in connection with:

(i) appraisals and insurance reviews;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;

(iii) background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;

 

149



--------------------------------------------------------------------------------

(iv) Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

(b) The Loan Parties shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all Liabilities and related expenses
(including the fees, charges and disbursements of one primary counsel and one
additional local counsel in each other applicable jurisdiction, in each case, as
selected by the Administrative Agent and for all Indemnitees and, in light of
actual or perceived conflicts of interest or the availability of different
claims or defenses, one additional counsel for each similarly affected group of
Indemnitees (taken as a whole) and, if necessary, one additional local counsel
in each applicable jurisdiction for such affected group of Indemnitees),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any property owned or operated by a
Loan Party or a Subsidiary, or any Environmental Liability related in any way to
a Loan Party or a Subsidiary, (iv) the failure of a Loan Party to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by a Loan Party for Taxes pursuant to
Section 2.17, or (v) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by any Loan Party or their
respective equity holders, Affiliates, creditors or any other third Person and
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that, such indemnity shall not, as
to any Indemnitee, be available to the extent that such Liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from (x) the gross negligence, bad faith
or willful misconduct of such Indemnitee, (y) a material breach by such
Indemnitee of its obligations under the Loan Documents or (z) disputes solely
between or among the Indemnitees not arising from any act or omission by the
Borrower or any of its Subsidiaries or Affiliates, it being understood and
agreed that any agent or arranger fulfilling its role and in its capacity as
such, shall remain indemnified in such proceedings. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim.

 

150



--------------------------------------------------------------------------------

(c) To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
any such payment by the Lenders shall not relieve any Loan Party of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, penalty, liability or related expense, as the case may be,
was incurred by or asserted against the Administrative Agent, the Swingline
Lender or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law (i) neither the Borrower nor any
Loan Party shall assert, and the Borrower and each Loan Party hereby waives, any
claim against the Administrative Agent, any arranger, any Issuing Bank and any
Lender, and any Related Party of any of the foregoing Persons (each such Person
being called a “Lender-Related Person”) for any Liabilities arising from the use
by others of information or other materials (including, without limitation, any
personal data) obtained through telecommunications, electronic or other
information transmission systems (including the Internet), other than with
respect to damages determined by a court of competent jurisdiction to have
resulted from the gross negligence, bad faith or willful misconduct of such
Lender-Related Person, and (ii) no party hereto or any of its respective
Affiliates shall assert, and each such party hereto and its respective
Affiliates hereby waives, any Liabilities against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
Section 9.03(d) shall relieve the Borrower or any Loan Party of any obligation
it may have to indemnify an Indemnitee, as provided in Section 9.03(b), against
any special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

151



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A) the Borrower, provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Issuing Bank; and

(D) the Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and

 

152



--------------------------------------------------------------------------------

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender or
its Parent, (c) holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such holding company, investment vehicle or trust shall not
constitute an Ineligible Institution if it (x) has not been established for the
primary purpose of acquiring any Loans or Commitments, (y) is managed by a
professional advisor, who is not such natural person or a relative thereof,
having significant experience in the business of making or purchasing commercial
loans, and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the then outstanding
Aggregate Credit Exposure or Commitments, as the case may be or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

153



--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amounts (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c) Any Lender may, without the consent of, or notice to, the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits

 

154



--------------------------------------------------------------------------------

of Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit

 

155



--------------------------------------------------------------------------------

is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) increases or
reductions of the Issuing Bank Sublimit of the Issuing Bank constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b) Delivery of an executed counterpart of a signature page of (x) this
Agreement, (y) any other Loan Document and/or (z) any document, amendment,
approval, consent, information, notice (including, for the avoidance of doubt,
any notice delivered pursuant to Section 9.01), certificate, request, statement,
disclosure or authorization related to this Agreement, any other Loan Document
and/or the transactions contemplated hereby and/or thereby (each an “Ancillary
Document”) that is an Electronic Signature transmitted by facsimile, emailed
pdf. or any other electronic means that reproduces an image of an actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement, such other Loan Document or such Ancillary
Document, as applicable. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Agreement, any other
Loan Document and/or any Ancillary Document shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in any electronic
form (including deliveries by facsimile, emailed pdf. or any other electronic
means that reproduces an image of an actual executed signature page), each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be; provided that nothing
herein shall require the Administrative Agent to accept Electronic Signatures in
any form or format without its prior written consent and pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (i) to the
extent the Administrative Agent has agreed to accept any Electronic Signature,
the Administrative Agent and each of the Lenders shall be entitled to rely on
such Electronic Signature purportedly given by or on behalf of the Borrower or
any other Loan Party without further verification thereof and without any
obligation to review the appearance or form of any such Electronic Signature and
(ii) upon the request of the Administrative Agent or any Lender, any Electronic
Signature shall be promptly followed by a manually executed counterpart. Without
limiting the generality of the foregoing,

 

156



--------------------------------------------------------------------------------

the Borrower and each Loan Party hereby (A) agrees that, for all purposes,
including without limitation, in connection with any workout, restructuring,
enforcement of remedies, bankruptcy proceedings or litigation among the
Administrative Agent, the Lenders, the Borrower and the Loan Parties, Electronic
Signatures transmitted by facsimile, emailed pdf. or any other electronic means
that reproduces an image of an actual executed signature page and/or any
electronic images of this Agreement, any other Loan Document and/or any
Ancillary Document shall have the same legal effect, validity and enforceability
as any paper original, (B) the Administrative Agent and each of the Lenders may,
at its option, create one or more copies of this Agreement, any other Loan
Document and/or any Ancillary Document in the form of an imaged electronic
record in any format, which shall be deemed created in the ordinary course of
such Person’s business, and destroy the original paper document (and all such
electronic records shall be considered an original for all purposes and shall
have the same legal effect, validity and enforceability as a paper record), (C)
waives any argument, defense or right to contest the legal effect, validity or
enforceability of this Agreement, any other Loan Document and/or any Ancillary
Document based solely on the lack of paper original copies of this Agreement,
such other Loan Document and/or such Ancillary Document, respectively, including
with respect to any signature pages thereto and (D) waives any claim against any
Lender-Related Person for any Liabilities arising solely from the Administrative
Agent’s and/or any Lender’s reliance on or use of Electronic Signatures and/or
transmissions by facsimile, emailed pdf. or any other electronic means that
reproduces an image of an actual executed signature page, including any
Liabilities arising as a result of the failure of the Borrower and/or any Loan
Party to use any available security measures in connection with the execution,
delivery or transmission of any Electronic Signature.

SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held, and
other obligations at any time owing, by such Lender, the Issuing Bank or any
such Affiliate, to or for the credit or the account of any Loan Party against
any and all of the Secured Obligations held by such Lender, the Issuing Bank or
their respective Affiliates, irrespective of whether or not such Lender, the
Issuing Bank or their respective Affiliates shall have made any demand under the
Loan Documents and although such obligations may be contingent or unmatured or
are owed to a branch office or Affiliate of such Lender or the Issuing Bank
different from the branch office or Affiliate holding such deposit or obligated
on such indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.20 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

157



--------------------------------------------------------------------------------

The applicable Lender, the Issuing Bank or such Affiliate shall notify the
Borrower and the Administrative Agent of such setoff or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such setoff or application under this Section. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.

(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document, the Collateral
or the consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.

(c) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. federal
or New York state court sitting in New York, New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Documents, the transactions relating hereto or thereto, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may (and any such claims, cross-claims or third party
claims brought against the Administrative Agent or any of its Related Parties
may only) be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(d) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (c) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

158



--------------------------------------------------------------------------------

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

159



--------------------------------------------------------------------------------

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock (as
defined in Regulation U of the Board) for the repayment of the Borrowings
provided for herein. Anything contained in this Agreement to the contrary
notwithstanding, neither the Issuing Bank nor any Lender shall be obligated to
extend credit to the Borrower in violation of any Requirement of Law.

SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15. Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates

 

160



--------------------------------------------------------------------------------

SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

SECTION 9.18. Marketing Consent. The Borrower hereby authorizes JPMorgan and its
affiliates, at their respective sole expense, to publish such tombstones and
give such other publicity to this Agreement as each may from time to time
determine in its sole discretion. JPMorgan and its affiliates shall provide a
draft of any advertising material to the Borrower for review and comment prior
to the publication thereof. The foregoing authorization shall remain in effect
unless and until the Borrower notifies JPMorgan in writing that such
authorization is revoked.

SECTION 9.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

161



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.

SECTION 9.20. No Fiduciary Duty. The Borrower acknowledges and agrees, and
acknowledges its subsidiaries’ understanding, that no Credit Party will have any
obligations except those obligations expressly set forth herein and in the other
Loan Documents and each Credit Party is acting solely in the capacity of an
arm’s length contractual counterparty to the Borrower with respect to the Loan
Documents and the transaction contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. The
Borrower agrees that it will not assert any claim against any Credit Party based
on an alleged breach of fiduciary duty by such Credit Party in connection with
this Agreement and the transactions contemplated hereby. Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction. The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto. The Borrower further acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party, together with its
affiliates, is a full service securities or banking firm engaged in securities
trading and brokerage activities as well as providing investment banking and
other financial services. In the ordinary course of business, any Credit Party
may provide investment banking and other financial services to, and/or acquire,
hold or sell, for its own accounts and the accounts of customers, equity, debt
and other securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which the Borrower may
have commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion. In addition, the Borrower acknowledges and agrees, and acknowledges
its subsidiaries’ understanding, that each Credit Party and its affiliates may
be providing debt financing, equity capital or other services (including
financial advisory services) to other companies in respect of which the Borrower
may have conflicting interests regarding the transactions described herein and
otherwise. No Credit Party will use confidential information obtained from the
Borrower by virtue of the transactions contemplated by the Loan Documents or its
other relationships with the Borrower in connection with the performance by such
Credit Party of services for other companies, and no Credit Party will furnish
any such information to other companies. The Borrower also acknowledges that no
Credit Party has any obligation to use in connection with the transactions
contemplated by the Loan Documents, or to furnish to the Borrower, confidential
information obtained from other companies.

SECTION 9.21. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support “QFC
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit

 

162



--------------------------------------------------------------------------------

Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

Loan Guaranty

SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of (x) with respect to the Borrower, the Secured
Obligations which constitute Specified Ancillary Obligations, and (y) with
respect to each other Loan Guarantor, all Secured Obligations and, in each case,
all costs and expenses, including, without limitation, all court costs and
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Bank and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the applicable Secured
Obligations for each Loan Guarantor, collectively the “Guaranteed Obligations”;
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Loan Guarantor of (or grant of security interest by
any Loan Guarantor to support, as applicable) any Excluded Swap Obligations of
such Loan Guarantor for purposes of determining any obligations of any Loan
Guarantor). Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further

 

163



--------------------------------------------------------------------------------

assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a continuing guaranty
and a guaranty of payment, and not of collection. Each Loan Guarantor waives any
right to require the Administrative Agent, the Issuing Bank or any Lender to sue
the Borrower, any Loan Guarantor, any other guarantor of, or any other Person
obligated for, all or any part of the Guaranteed Obligations (each, an
“Obligated Party”), or otherwise to enforce its payment against any collateral
securing all or any part of the Guaranteed Obligations.

SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the Payment in Full of the
Guaranteed Obligations), including: (i) any claim of waiver, release, extension,
renewal, settlement, surrender, alteration or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise; (ii) any change in the
corporate existence, structure or ownership of the Borrower or any other
Obligated Party liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, the Administrative Agent, the Issuing Bank, any Lender or any other
Person, whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the Payment in Full of the Guaranteed Obligations).

 

164



--------------------------------------------------------------------------------

SECTION 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the Payment in Full of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Obligated Party or any other Person. Each Loan Guarantor confirms that it is not
a surety under any state law and shall not raise any such law as a defense to
its obligations hereunder. The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been Paid in Full. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

 

165



--------------------------------------------------------------------------------

SECTION 10.07. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08. Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (i) of
Article VII hereof as a result of any such notice of termination.

SECTION 10.09. [Reserved].

SECTION 10.10. Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act, Uniform Voidable Transactions Act or similar statute or common
law. In determining the limitations, if any, on the amount of any Loan
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Loan Guarantor may have under this Loan Guaranty, any
other agreement or applicable law shall be taken into account.

SECTION 10.11. Contribution.

(a) To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following payment in full in cash of the
Guarantor Payment and the Payment in Full of the Guaranteed Obligations and the
termination of this Agreement, such Loan Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Loan Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

166



--------------------------------------------------------------------------------

(b) As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c) This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e) The rights of the indemnifying Loan Guarantors against other Loan Guarantors
under this Section 10.11 shall be exercisable upon the Payment in Full of the
Guaranteed Obligations and the termination of this Agreement.

SECTION 10.12. Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Lenders under this Agreement and the other Loan Documents to which such
Loan Party is a party or in respect of any obligations or liabilities of the
other Loan Parties, without any limitation as to amount, unless the instrument
or agreement evidencing or creating such other liability specifically provides
to the contrary.

SECTION 10.13. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

(Signature Pages Follow)

 

 

167



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

UNISYS CORPORATION By:  

/s/ Michael M. Thomson

  Name: Michael M. Thomson  

Title: Senior Vice President and Chief Financial Officer

OTHER LOAN PARTIES: UNISYS HOLDING CORPORATION By:  

/s/ Gary M. Polikoff

  Name: Gary M. Polikoff   Title: President UNISYS NPL, INC. By:  

/s/ Gary M. Polikoff

  Name: Gary M. Polikoff   Title: President UNISYS AP INVESTMENT COMPANY I By:  

/s/ Gary M. Polikoff

  Name: Gary M. Polikoff   Title: President

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender By:  

/s/ Timothy Lee

  Name: Timothy Lee   Title: Authorized Officer BANK OF AMERICA, N.A., as a
Lender By:  

/s/ Christy Bowen

  Name: Christy Bowen   Title: Senior Vice President CITIZENS BANK, N.A., as a
Lender By:  

/s/ Kenneth Wales

  Name: Kenneth Wales   Title: Vice President HSBC BANK USA, N.A., as a Lender
By:  

/s/ Steve Zambriczki

  Name: Steve Zambriczki   Title: Sr. Vice President CITIBANK, N.A., as a Lender
By:  

/s/ David Smith

  Name: David Smith   Title: Vice President & Director SANTANDER BANK, N.A., as
a Departing Lender By:  

/s/ Pierre A. Desbiens

  Name: Pierre A. Desbiens   Title: SVP

 

[Signature Page to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

RESTATED COMMITMENT SCHEDULE

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000  

Bank of America, N.A.

   $ 32,500,000  

Citizens Bank, N.A.

   $ 22,500,000  

HSBC Bank USA, N.A.

   $ 20,000,000  

Citibank, N.A.

   $ 20,000,000     

 

 

 

Total

   $ 145,000,000     

 

 

 

 

Commitment Schedule



--------------------------------------------------------------------------------

DEPARTING LENDER SCHEDULE

Santander Bank, N.A.

Departing Lender Schedule

 



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:                                          
                           2.    Assignee:   
                                                                        [and is
an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrower(s):    Unisys
Corporation 4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    The
$145,000,000 Amended and Restated Credit Agreement dated as of October 29, 2020
among Unisys Corporation, the other Loan Parties party thereto, the Lenders
parties thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the
other agents parties thereto] 6.    Assigned Interest:   

 

1 

Select as applicable.

 

Exhibit A



--------------------------------------------------------------------------------

Facility Assigned2

 

Aggregate Amount of Commitment/
Loans for all Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of Commitment/
Loans3

  $     %   $     %   $     %

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

             

  Title:

 

2 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” etc.)

3 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A



--------------------------------------------------------------------------------

ASSIGNEE [NAME OF ASSIGNEE] By:  

         

  Title:

 

[Consented to and]4 Accepted: JPMORGAN CHASE BANK, N.A., as [Administrative
Agent, Issuing Bank and Swingline Lender] By  

         

  Title: [Consented to:]5 [NAME OF RELEVANT PARTY] By  

         

  Title:

 

4 

To be added only if the consent of the Administrative Agent, Issuing Bank and/or
Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5 

To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

ANNEX 1

ASSIGNMENT AND ASSUMPTION

UNISYS CORPORATION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section ___ thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any arranger, or any other Lender and their respective
Related Parties, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, any arranger, the Assignor or any other Lender or their
respective Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Exhibit A



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------

EXHIBIT D

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Credit Agreement dated as of October 29, 2020 (as amended, modified,
renewed or extended from time to time, the “Agreement”) among Unisys Corporation
(the “Borrower”), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                  of the Borrower;

2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];

3. The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.11(a) of the Agreement;

4. I hereby certify that no Loan Party has changed (i) its name, (ii) its chief
executive office, (iii) principal place of business, (iv) the type of entity it
is or (v) its state of incorporation or organization without having given the
Administrative Agent the notice required by the Credit Agreement or the Security
Agreement;

5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct;

6. Schedule II attached hereto is a list identifying all Material Domestic
Subsidiaries;

7. Schedule III hereto sets forth updated versions of Schedules 3.19 through
3.22 of this Agreement and all Schedules to the Security Agreement as required
by Section 5.02(a) of the Credit Agreement (or, with respect to any Schedules(s)
for which no change has been made, an indication that there has been “no change”
to such Exhibit(s)); and

 

Exhibit D



--------------------------------------------------------------------------------

8. Schedule IV hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this certificate is delivered.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (i) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:

 

  

 

     

 

     

 

  

The foregoing certifications, together with the computations set forth in the
Schedules attached hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this      day of
                ,                 .

 

         

By:  

             

  Name:   Title:

 

Exhibit D



--------------------------------------------------------------------------------

SCHEDULE I

Compliance as of _________, ____ with

Provisions of                  and                  of the Agreement

[SCHEDULES II – IV TO BE ATTACHED]

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________, ____, 20__,
is entered into between ________________________________, a _________________
(the “New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Amended and
Restated Credit Agreement dated as of October 29, 2020 (as the same may be
amended, modified, extended or restated from time to time, the “Credit
Agreement”) among Unisys Corporation (the “Borrower”), the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent for the
Lenders. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement (c) all of
the guaranty obligations set forth in Article X of the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Sections 10.10 and 10.13 of
the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.

2. If required, the New Subsidiary is, simultaneously with the execution of this
Agreement, executing and delivering such Collateral Documents (and such other
documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

Exhibit E



--------------------------------------------------------------------------------

3. The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

4. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

             

Name: Title: Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as
Administrative Agent By:  

             

Name: Title:

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 29, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Unisys Corporation (the “Borrower”), the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

             

  Name:   Title: Date: ________ __, 20[    ]

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 29, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Unisys Corporation (the “Borrower”), the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate prior to the first payment to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

             

  Name:   Title: Date: ________ __, 20[    ]

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 29, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Unisys Corporation (the “Borrower”), the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by a
withholding statement together with an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate prior to the first payment to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

             

  Name:   Title: Date: ________ __, 20[    ]

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of October 29, 2020 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among Unisys Corporation (the “Borrower”), the
other Loan Parties party thereto, the Lenders party thereto and JPMorgan Chase
Bank, N.A., in its capacity as Administrative Agent for the Lenders.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by a withholding statement together with an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate prior to the first payment to be made to the
undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

Exhibit F-4



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

         

Name:     Title: Date: ________ __, 20[ ]

 

Exhibit F-4